 



EXHIBIT 10.10

 
CREDIT AGREEMENT
Dated as of November 28, 2001,
as Amended and Restated as of April 10, 2002, as further Amended and Restated as
of
December 22, 2005,
Among
COMPASS MINERALS INTERNATIONAL, INC.
(formerly known as SALT HOLDINGS CORPORATION);
COMPASS MINERALS GROUP, INC.,
as US Borrower;
SIFTO CANADA CORP.,
as Canadian Borrower;
SALT UNION LIMITED,
as UK Borrower;
THE LENDERS PARTY HERETO;
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent;
Calyon New York Branch,
as Syndication Agent;

      Bank of America, N.A.,   The Bank of Nova Scotia, as Co-Documentation
Agent   as Co-Documentation Agent               J.P. MORGAN SECURITIES INC.,  
GOLDMAN SACHS CREDIT PARTNERS L.P., as Co-Lead Arranger and Joint Bookrunner  
as Co-Lead Arranger and Joint Bookrunner        

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page   ARTICLE I
   
 
        Definitions
   
 
        SECTION 1.01.  
Definitions
    1   SECTION 1.02.  
Classification of Loans and Borrowings
    46   SECTION 1.03.  
Terms Generally
    46      
 
        ARTICLE II
   
 
        Amount and Terms of Credit
   
 
        SECTION 2.01.  
Commitments
    46   SECTION 2.02.  
Loans and Borrowings
    47   SECTION 2.03.  
Requests for Borrowings
    48   SECTION 2.04.  
Swingline Loans
    49   SECTION 2.05.  
Letters of Credit
    51   SECTION 2.06.  
Funding of Borrowings
    56   SECTION 2.07.  
Canadian Bankers’ Acceptances
    57   SECTION 2.08.  
Interest Elections
    61   SECTION 2.09.  
Termination and Reduction of Commitments
    63   SECTION 2.10.  
Repayment of Loans and B/As; Evidence of Debt
    64   SECTION 2.11.  
Voluntary Prepayments
    65   SECTION 2.12.  
Mandatory Repayments
    66   SECTION 2.13.  
Fees
    70   SECTION 2.14.  
Interest
    72   SECTION 2.15.  
Alternate Rate of Interest
    73   SECTION 2.16.  
Increased Costs
    74  

 



--------------------------------------------------------------------------------



 



Contents, p. ii

                        Page   SECTION 2.17.  
Break Funding Payments
    75   SECTION 2.18.  
Taxes
    75   SECTION 2.19.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    77   SECTION 2.20.  
Mitigation Obligations; Replacement of Lenders
    79   SECTION 2.21.  
Collection Allocation Mechanism
    80   SECTION 2.22.  
Redenomination of Sterling
    82   SECTION 2.23.  
Incremental Term Loans
    83   SECTION 2.24.  
Additional Reserve Costs
    85   SECTION 2.25.  
Change in Law
    85      
 
        ARTICLE III
   
 
        Conditions Precedent to Credit
   
 
        SECTION 3.01.  
Execution of Agreement
    86   SECTION 3.02.  
Officer’s Certificate
    86   SECTION 3.03.  
Opinions of Counsel
    86   SECTION 3.04.  
Company Documents; Proceedings
    87   SECTION 3.05.  
Adverse Change, etc.
    87   SECTION 3.06.  
Litigation
    87   SECTION 3.07.  
Approvals
    87   SECTION 3.08.  
Consummation of the Debt Tender Offer, etc.
    88   SECTION 3.09.  
US Collateral and Guaranty Agreement; Foreign Pledge Agreements
    88   SECTION 3.10.  
US Collateral and Guaranty Agreement; Foreign Security Agreements
    89   SECTION 3.11.  
US Collateral Assignment
    90   SECTION 3.12.  
Foreign Guaranty
    90   SECTION 3.13.  
Mortgages
    90   SECTION 3.14.  
Consent Letter
    92  

 



--------------------------------------------------------------------------------



 



Contents, p. iii

                        Page   SECTION 3.15.  
Insurance Certificates
    92   SECTION 3.16.  
Historical Financial Statements; Pro Forma Financial Statements; Projections
    92   SECTION 3.17.  
Payment of Fees
    93   SECTION 3.18.  
Payment of Existing Credit Agreement Indebtedness
    93      
 
        ARTICLE IV
   
 
        Conditions Precedent to All Credit Events
   
 
        SECTION 4.01.  
No Default; Representations and Warranties
    93   SECTION 4.02.  
Notice of Borrowing; Letter of Credit Request
    94      
 
        ARTICLE V
   
 
        Representations and Warranties
   
 
        SECTION 5.01.  
Company Status
    94   SECTION 5.02.  
Company Power and Authority
    95   SECTION 5.03.  
No Violation
    95   SECTION 5.04.  
Litigation
    95   SECTION 5.05.  
Use of Proceeds; Margin Regulations
    96   SECTION 5.06.  
Governmental Approvals
    96   SECTION 5.07.  
Investment Company Act
    96   SECTION 5.08.  
Public Utility Holding Company Act
    96   SECTION 5.09.  
True and Complete Disclosure
    96   SECTION 5.10.  
Financial Condition; Financial Statements; Undisclosed Liabilities; Projections
    97   SECTION 5.11.  
The Security Interests
    98   SECTION 5.12.  
Pension Matters
    99   SECTION 5.13.  
Capitalization
    100   SECTION 5.14.  
Subsidiaries
    100  

 



--------------------------------------------------------------------------------



 



Contents, p. iv

                        Page   SECTION 5.15.  
Intellectual Property, etc.
    100   SECTION 5.16.  
Compliance with Statutes, etc.
    100   SECTION 5.17.  
Environmental Matters
    101   SECTION 5.18.  
Properties
    101   SECTION 5.19.  
Labor Relations
    101   SECTION 5.20.  
Tax Returns and Payments
    102   SECTION 5.21.  
Insurance
    102   SECTION 5.22.  
The Transaction
    102   SECTION 5.23.  
Subordination
    103      
 
        ARTICLE VI
   
 
        Affirmative Covenants
   
 
        SECTION 6.01.  
Information Covenants
    103   SECTION 6.02.  
Books, Records and Inspections
    106   SECTION 6.03.  
Insurance
    107   SECTION 6.04.  
Payment of Taxes
    108   SECTION 6.05.  
Corporate Franchises
    108   SECTION 6.06.  
Compliance with Statutes, etc.
    108   SECTION 6.07.  
Compliance with Environmental Laws
    108   SECTION 6.08.  
Pension Matters
    108   SECTION 6.09.  
Good Repair
    109   SECTION 6.10.  
End of Fiscal Years; Fiscal Quarters
    109   SECTION 6.11.  
Additional Security; Further Assurances
    109   SECTION 6.12.  
Use of Proceeds
    111   SECTION 6.13.  
Permitted Acquisitions
    111   SECTION 6.14.  
Performance of Obligations
    113  

 



--------------------------------------------------------------------------------



 



Contents, p. v

                        Page   SECTION 6.15.  
Maintenance of Company Separateness
    113   SECTION 6.16.  
Contributions
    113   SECTION 6.17.  
Holdings Notes and Permitted Holdings Refinancing Indebtedness
    113      
 
        ARTICLE VII
   
 
        Negative Covenants
   
 
        SECTION 7.01.  
Business
    114   SECTION 7.02.  
Consolidation; Merger; Sale or Purchase of Assets; etc.
    115   SECTION 7.03.  
Liens
    118   SECTION 7.04.  
Indebtedness
    121   SECTION 7.05.  
Advances; Investments; Loans
    124   SECTION 7.06.  
Dividends, etc.
    126   SECTION 7.07.  
Transactions with Affiliates and Unrestricted Subsidiaries
    129   SECTION 7.08.  
Designated Senior Debt
    130   SECTION 7.09.  
Consolidated Interest Coverage Ratio
    130   SECTION 7.10.  
Adjusted Total Leverage Ratio
    130   SECTION 7.11.  
Capital Expenditures
    130   SECTION 7.12.  
Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc.
    132   SECTION 7.13.  
Limitation on Issuance of Capital Stock
    133   SECTION 7.14.  
Limitation on Certain Restrictions on Subsidiaries
    134   SECTION 7.15.  
Limitation on the Creation of Subsidiaries, Joint Ventures and Unrestricted
Subsidiaries
    135      
 
        ARTICLE VIII
   
 
        Events of Default
   
 
        SECTION 8.01.  
Payments
    136  

 



--------------------------------------------------------------------------------



 



Contents, p. vi

                        Page   SECTION 8.02.  
Representations, etc.
    136   SECTION 8.03.  
Covenants
    136   SECTION 8.04.  
Default Under Other Agreements
    136   SECTION 8.05.  
Bankruptcy, etc.
    137   SECTION 8.06.  
Pension Matters
    137   SECTION 8.07.  
Security Documents
    138   SECTION 8.08.  
Guaranties
    138   SECTION 8.09.  
Judgments
    138   SECTION 8.10.  
Ownership
    138   SECTION 8.11.  
Remedies Blockage
    138      
 
        ARTICLE IX
   
 
        Administrative Agent
   
 
        SECTION 9.01.  
Appointment
    139   SECTION 9.02.  
Delegation of Duties
    140   SECTION 9.03.  
Exculpatory Provisions
    140   SECTION 9.04.  
Reliance by the Administrative Agent
    141   SECTION 9.05.  
Notice of Default
    141   SECTION 9.06.  
Nonreliance on the Administrative Agent and Other Lenders
    141   SECTION 9.07.  
Indemnification
    142   SECTION 9.08.  
Administrative Agent in its Individual Capacity
    142   SECTION 9.09.  
Holders
    142   SECTION 9.10.  
Resignation of the Administrative Agent
    143   SECTION 9.11.  
Power of Attorney
    143   SECTION 9.12.  
Trustee Provisions
    144  

 



--------------------------------------------------------------------------------



 



Contents, p. vii

                        Page   ARTICLE X
   
 
        Miscellaneous
   
 
        SECTION 10.01.  
Payment of Expenses, etc.
    144   SECTION 10.02.  
Right of Setoff
    145   SECTION 10.03.  
Notices; Authorized Representative
    146   SECTION 10.04.  
Benefit of Agreement
    147   SECTION 10.05.  
No Waiver; Remedies Cumulative
    151   SECTION 10.06.  
Calculations; Computations
    151   SECTION 10.07.  
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE
    153   SECTION 10.08.  
Counterparts
    155   SECTION 10.09.  
[Reserved]
    155   SECTION 10.10.  
Headings Descriptive
    155   SECTION 10.11.  
Amendment or Waiver, etc.
    155   SECTION 10.12.  
Survival
    157   SECTION 10.13.  
Domicile of Loans and Commitments
    157   SECTION 10.14.  
Confidentiality
    157   SECTION 10.15.  
Waiver of Jury Trial
    158   SECTION 10.16.  
Limitation on Additional Amounts, etc.
    158   SECTION 10.17.  
Judgment Currency
    158   SECTION 10.18.  
Immunity
    159   SECTION 10.19.  
USA Patriot Act
    159  

 



--------------------------------------------------------------------------------



 



Contents, p. viii

      SCHEDULE I  
List of Lenders and Commitments
SCHEDULE II  
Tax Returns and Payments
SCHEDULE III  
Retained Existing Indebtedness
SCHEDULE IV  
Real Properties
SCHEDULE V  
Subsidiaries
SCHEDULE VI  
Insurance
SCHEDULE VII  
Existing Liens
SCHEDULE VIII  
Existing Investments
SCHEDULE 2.05  
Existing Letters of Credit
SCHEDULE 5.01  
Permitted Encumbrances
SCHEDULE 5.04  
Litigation
SCHEDULE 5.13  
Capitalization
SCHEDULE 5.15  
Intellectual Property, etc.
SCHEDULE 5.16  
Compliance with Statutes, etc.
SCHEDULE 5.17  
Environmental Matters
SCHEDULE 5.19  
Labor Relations
SCHEDULE 7.14  
Limitation on Certain Restrictions on Subsidiaries
SCHEDULE 10.03  
Addresses
   
 
EXHIBIT A-1  
Form of Term Note
EXHIBIT A-2A  
Form of US Revolving Note
EXHIBIT A-2B  
Form of Global Revolving Note
EXHIBIT A-3  
Form of Swingline Note
EXHIBIT B-1  
Form of Opinion of Bryan Cave LLP, special counsel to the Credit Parties
EXHIBIT B-2  
Form of Opinion of Fasken Martineau DuMoulin LLP, special Canadian counsel
   
 
EXHIBIT B-3  
Form of Opinion of English counsel
EXHIBIT C  
Form of Officer’s Certificate
EXHIBIT D  
Form of US Collateral and Guaranty Agreement
EXHIBIT E  
Form of US Collateral Assignment
EXHIBIT F  
Form of Foreign Guaranty
EXHIBIT G  
Form of Consent Letter
EXHIBIT H  
Form of Assignment and Assumption Agreement
EXHIBIT I  
Form of Intercompany Note
EXHIBIT J  
Mandatory Costs Rate
EXHIBIT K  
White Salt Sale Description

 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of November 28, 2001, as amended and restated as
of April 10, 2002, as further amended and restated as of December 22, 2005,
among COMPASS MINERALS INTERNATIONAL, INC. (formerly known as SALT HOLDINGS
CORPORATION), COMPASS MINERALS GROUP, INC., SIFTO CANADA CORP., SALT UNION
LIMITED, the LENDERS from time to time party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
W I T N E S S E T H :
          WHEREAS, subject to and upon the terms and conditions set forth
herein, the Lenders are willing to make available to the respective Borrowers
the respective credit facilities provided for herein;
          WHEREAS, subject to and upon the terms and conditions set forth
herein, the Existing Credit Agreement is hereby amended and restated, effective
as of the Effective Date, to read in its entirety as set forth herein;
          NOW, THEREFORE, it is agreed:
ARTICLE I
Definitions
          SECTION 1.01. Definitions. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:
          “Acquired Business” shall mean any Person or business, division or
product line acquired pursuant to a Permitted Acquisition.
          “Acquired EBITDA” shall mean, for any Acquired Business for any
period, the Consolidated EBITDA as determined for such Acquired Business on a
basis substantially the same (with necessary reference changes) as provided in
the first sentence of the definition of Consolidated EBITDA contained herein,
except that all references therein and in the component definitions used in
determining Consolidated EBITDA to “the US Borrower and its Subsidiaries” shall
be deemed to be references to the respective Acquired Business. All calculations
of Acquired EBITDA shall be made on a Pro Forma Basis (for such purpose treating
(i) each reference to “Consolidated EBITDA” contained in the definition of Pro
Forma Basis as if it were a reference to “Acquired EBITDA,” (ii) clause (v) of
said definition as if same applied to a determination of Acquired EBITDA for
purposes of Section 7.11, and (iii) the text “the last two fiscal quarters
comprising the respective Test Period” appearing in clause (v) of said
definition as if same were a reference to “the trailing twelve month period
immediately preceding the respective Permitted Acquisition” and disregarding
subclauses (B) and (C) of clause (v) of said definition).
          “Acquired Person” shall have the meaning provided in the definition of
Permitted Acquisition.

1



--------------------------------------------------------------------------------



 



          “Additional Lender” shall have the meaning provided in
Section 2.23(b).
          “Additional Security and Guaranty Documents” shall have the meaning
provided in Section 6.11(b).
          “Additional Senior Subordinated Note Documents” shall mean the
Additional Senior Subordinated Notes and all other documents executed and
delivered with respect to the Additional Senior Subordinated Notes.
          “Additional Senior Subordinated Notes” shall mean unsecured senior
subordinated notes of the US Borrower (i) that are subordinated to the Loan
Document Obligations (A) to the same extent as, or to a greater extent than, the
Existing Senior Subordinated Notes are subordinated to the Loan Document
Obligations or (B) on terms that are market terms on the date of issuance and
reasonably satisfactory to the Administrative Agent, (ii) that do not require
any scheduled payment of principal (including pursuant to a sinking fund
obligation) or mandatory redemption or redemption at the option of the holders
thereof (except for redemptions in respect of asset sales and changes in control
on terms that are market terms on the date of issuance) prior to the date that
is 91 days after the Term Loan Maturity Date or (unless otherwise provided in
the applicable Incremental Term Loan Amendment), if such Indebtedness is
incurred after the US Borrower has obtained any Incremental Term Loans or while
any Commitments from Additional Lenders to make Incremental Term Loans remain in
effect, 91 days after the maturity date for such Incremental Term Loans, unless
all such Incremental Term Loans have been repaid in full, (iii) that contain
payment blockage provisions that are (A) no less favorable to the Lenders than
the payment blockage provisions of the Existing Senior Subordinated Notes or
(B) on terms that are market terms on the date of issuance and reasonably
satisfactory to the Administrative Agent and (iv) that otherwise contain terms
and conditions (including the maturity thereof, the interest rate applicable
thereto (provided that Additional Senior Subordinated Notes may bear interest at
a rate or be issued at a discount that together result in a yield that is a
market yield at the time of issuance thereof), amortization, defaults, voting
rights, covenants and events of default) that are on terms that are market terms
on the date of issuance.
          “Adjusted Consolidated Net Income” shall mean, for any period,
Consolidated Net Income for such period plus, without duplication, (a) the sum
of the amount of all non-cash charges (including depreciation, amortization,
deferred tax expense and non-cash interest expense but excluding any non-cash
charges reflected in Adjusted Consolidated Working Capital) and non-cash losses
that were included in arriving at Consolidated Net Income for such period less
(b) the amount of all non-cash gains (exclusive of items reflected in Adjusted
Consolidated Working Capital) included in arriving at Consolidated Net Income
for such period.
          “Adjusted Consolidated Working Capital” shall mean, at any time,
Consolidated Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Current Liabilities.
          “Adjusted Total Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Debt on such date to (b) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date. All calculations of the
Adjusted Total Leverage Ratio

2



--------------------------------------------------------------------------------



 



shall be made on a Pro Forma Basis, with determinations of Adjusted Total
Leverage Ratio to give effect to all adjustments (including those specified in
clauses (iv) and (v)) contained in the definition of “Pro Forma Basis” contained
herein.
          “Administrative Agent” shall mean JPMCB, in its capacity as
administrative agent for the Lenders hereunder (and any successor thereto
appointed pursuant to Section 9.10), or, as applicable, such Affiliates thereof
as it shall from time to time designate for the purpose of performing its
obligations hereunder in such capacity, including initially (a) with respect to
a Loan or Borrowing made to the UK Borrower, J.P. Morgan Europe Limited, and
(b) with respect to a Loan or Borrowing made to, or a B/A Drawing drawn by, the
Canadian Borrower, JPMorgan Chase Bank, N.A., Toronto Branch. References to the
“Administrative Agent” shall also include J.P. Morgan Europe Limited, JPMorgan
Chase Bank, N.A., Toronto Branch, or any other Affiliate of JPMCB or any other
person designated by JPMCB, in each case acting in its capacity as “Security
Trustee”, “Trustee”, “Agent” or “Collateral Agent” under any Security Document
relating to collateral provided under the laws of any United Kingdom
jurisdiction or Canadian jurisdiction, or acting in any similar capacity under
any other Security Document under the laws of the United States or any other
jurisdiction.
          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.
          “Affected Loans” shall have the meaning provided in Section 2.12(f).
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person; provided, however, that, for purposes of
Section 7.07, an Affiliate of Holdings shall include any Person that directly or
indirectly owns more than 5% of any class of the capital stock of Holdings and
any officer or director of Holdings or any such Person.
          “Agent” shall mean any or all of Calyon New York Branch, Bank of
America, N.A., and The Bank of Nova Scotia.
          “Agreement” shall mean this Credit Agreement, as the same may be from
time to time modified, restated, amended and/or supplemented.
          “Applicable Excess Cash Flow Percentage” shall mean, with respect to
any Excess Cash Flow Payment Date, 75%; provided that so long as no Default or
Event of Default is then in existence, if, on the last day of the relevant
Excess Cash Flow Payment Period, the Adjusted Total Leverage Ratio for the Test
Period then most recently ended (as established pursuant to the officer’s
certificate delivered (or required to be delivered) pursuant to Section 6.01(d))
(a) is less than or equal to 3.25:1.00 but greater than 2.75:1.00, then the
Applicable Excess Cash Flow Percentage shall instead be 50% or (b) is less than
or equal to 2.75:1.00, then the Applicable Excess Cash Flow Percentage shall
instead be 0%.
          “Applicable Rate” shall mean, initially, a percentage per annum equal
to (a) in the case of Term Loans maintained as (i) Base Rate Loans, 0.50% and
(ii) Eurodollar Loans, 1.50%, (b) in the case of Revolving Loans maintained as
(i) Base Rate Loans, 0.75%, (ii) Canadian Base

3



--------------------------------------------------------------------------------



 



Rate Loans, 0.75%, (iii) Eurodollar Loans, 1.75% and (iv) Canadian Prime Rate
Loans, 0.75%, (c) in the case of Swingline Loans, 0.75%, (d) in the case of B/A
Drawings, 1.75%, and (e) in the case of the Commitment Fee, 0.375%. From and
after each day of delivery of any certificate and financial statements delivered
in accordance with the first sentence of the following paragraph indicating a
different margin than that described in the immediately preceding sentence
(each, a “Start Date”) to and including the applicable End Date described below,
the Applicable Rate for Term Loans shall (subject to any adjustment pursuant to
the immediately succeeding paragraph) be that set forth below under the caption
“Eurodollar Term Loans” or “Base Rate Term Loans”, as applicable, and the
Applicable Rate for Revolving Loans, Swingline Loans, Letters of Credit, B/A
Drawings and Commitment Fees shall (subject to any adjustment pursuant to the
immediately succeeding paragraph) be that set forth below under the caption
“Eurodollar Revolving Loans and B/A Drawings”, “Base Rate Revolving Loans,
Canadian Base Rate Loans and Canadian Prime Rate Loans” or “Commitment Fee”, as
applicable, in each case opposite the Total Leverage Ratio indicated to have
been achieved in any certificate delivered in accordance with the following
sentence:

                                      Base Rate             Eurodollar      
Revolving Loans,             Revolving       Canadian Base     Total       Loans
and       Rate Loans and     Leverage   Eurodollar   B/A   Base Rate   Canadian
Prime   Commitment Ratio   Term Loans   Drawings   Term Loans   Rate Loans   Fee
 
Greater than 3.25:1.00
  1.75%   2.00%   0.75%   1.00%   0.50%
 
                   
Less than or equal to 3.25:1.00 but greater than 1.75:1.00
  1.50%   1.75%   0.50%   0.75%   0.375%
 
                   
Less than or equal to 1.75:1.00
  1.50%   1.50%   0.50%   0.50%   0.25%

          The Total Leverage Ratio shall be determined based on the delivery of
a certificate of the US Borrower by an Authorized Officer of the US Borrower to
the Administrative Agent (with a copy to be furnished by the Administrative
Agent to each Lender), which certificate shall be accompanied by the financial
statements required by Section 6.01(a) or (b) and shall set forth the
calculation of the Total Leverage Ratio (based on such financial statements) as
at the last day of the Test Period ended immediately prior to the relevant Start
Date and the Applicable Rates that shall be thereafter applicable (until same
are changed or cease to apply in accordance with the following sentences). The
Applicable Rates so determined shall apply, except as set forth in the next
succeeding sentence, from the relevant Start Date to the earliest of (a) the
date on which the next certificate is delivered to the Administrative Agent or
(b) the date that is 45 days following the last day of the Test Period in which
the previous Start

4



--------------------------------------------------------------------------------



 



Date occurred or, if such Test Period is a fiscal year of the US Borrower,
90 days following such last day (such earliest date, the “End Date”), at which
time, if no certificate has been delivered to the Administrative Agent
indicating an entitlement to new Applicable Rates (and thus commencing a new
Start Date), the Applicable Rates shall be those set forth in the table above
determined as if the Total Leverage Ratio were greater than 3.25:1.00 (such
Applicable Rates as so determined, the “Highest Applicable Rates”).
Notwithstanding anything to the contrary contained above in this definition,
(a) the Applicable Rates shall be the Highest Applicable Rates at all times
during which there shall exist any Event of Default and (b) prior to the date of
delivery of the financial statements pursuant to Section 6.01(b) for the fiscal
year ended December 31, 2005, in no event shall the Applicable Rates be less
than those described in the first sentence of this definition.
          “Approved Fund” shall have the meaning provided in Section 10.04(b).
          “Asset Sale” shall mean any sale, transfer or other disposition by
Holdings or any of its Subsidiaries to any Person other than Holdings or any
Wholly-Owned Subsidiary of Holdings of, and any Recovery Event with respect to,
any asset (including any capital stock or other securities of another Person,
but excluding the sale by such Person of its own capital stock) of Holdings or
such Subsidiary other than (a) sales, transfers or other dispositions of
inventory made in the ordinary course of business, (b) any sale or other
disposition of Cash Equivalents in the ordinary course of business, (c) any
merger, consolidation or liquidation permitted by Section 7.02(g) or (h),
(d) any transfer of assets permitted pursuant to Section 7.02(e), (f) or (k),
(e) any transaction permitted pursuant to Section 7.02(j), (f) any sale
permitted pursuant to Section 7.02(m), (n) or (q) and (g) any other sale,
disposition or Recovery Event (or series of related sales, dispositions and
Recovery Events) that generates Net Sale Proceeds of less than $1,000,000.
          “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit H (appropriately
completed).
          “Authorized Officer” shall mean, with respect to (a) the delivery of
Notices of Borrowing, Letter of Credit Requests and similar notices, the chief
financial officer, the chief operating officer, any treasurer or other financial
officer of the applicable Borrower, (b) delivery of financial information and
officer’s certificates pursuant to this Agreement, the chief operating officer,
the chief financial officer, any treasurer or other financial officer of
Holdings or the US Borrower, as the case may be, and (c) any other matter in
connection with this Agreement or any other Credit Document, any officer (or a
person or persons so designated by any two officers) of the applicable Credit
Party, in each case to the extent reasonably acceptable to the Administrative
Agent.
          “B/A” shall mean any instrument, including a bill of exchange within
the meaning of the Bills of Exchange Act (Canada), and a depository bill issued
in accordance with the Depository Bills and Notes Act (Canada), denominated in
Canadian Dollars, drawn by the Canadian Borrower and accepted by a Global
Revolving Lender in accordance with the terms of this Agreement.

5



--------------------------------------------------------------------------------



 



          “B/A Drawing” shall mean B/As accepted and purchased on the same date
and as to which a single Contract Period is in effect, including any B/A
Equivalent Loans accepted and purchased on the same date, and as to which a
single Contract Period is in effect. For greater certainty, all provisions of
this Agreement that are applicable to B/As are also applicable, mutatis
mutandis, to B/A Equivalent Loans.
          “B/A Equivalent Loan” shall have the meaning provided in
Section 2.07(k).
          “Bankruptcy Code” shall have the meaning provided in Section 8.05.
          “Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
          “Base Rate Loans” shall mean each US Dollar Loan made to the US
Borrower and designated as such by the US Borrower at the time of the incurrence
thereof or conversion thereto.
          “Borrowers” shall mean the US Borrower, the Canadian Borrower and the
UK Borrower, collectively.
          “Borrowing” shall mean and include (a) the borrowing of Swingline
Loans from the Swingline Lender on a given date and (b) the borrowing of one
Type of Loan pursuant to a single Tranche by the US Borrower, the Canadian
Borrower or the UK Borrower, as the case may be, from all of the Lenders having
Commitments with respect to such Tranche on a pro rata basis on a given date (or
resulting from conversions on a given date), having in the case of Eurodollar
Loans the same Interest Period.
          “Business Day” shall mean (a) for all purposes other than as covered
by clause (b) or (c) below, any day except Saturday, Sunday and any day that
shall be in New York City a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close, (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day that is a Business Day, as
described in clause (a) above that is also a day for trading by and between
banks in the applicable currency in the interbank Eurodollar market, except any
day that shall be in London a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close, and (c) with respect to all notices and determinations in connection with
Loans made to the Canadian Borrower or B/As and with respect to all payments of
principal and interest on Loans made to the Canadian Borrower and all payments
in respect of B/As, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Toronto.
          “Calculation Period” shall mean the period of four consecutive fiscal
quarters of the US Borrower (taken as one accounting period) most recently ended
prior to the date of the

6



--------------------------------------------------------------------------------



 



respective Permitted Acquisition, Subsidiary Redesignation, Dividend or
incurrence of Incremental Term Loans, as the case may be.
          “CAM” shall mean the mechanism for the allocation and exchange of
interests in the Loans, B/As, participations in Letters of Credit and
collections thereunder established under Section 2.21.
          “CAM Exchange” shall mean the exchange of the Lenders’ interests
provided for in Section 2.21.
          “CAM Exchange Date” shall mean the first date after the Effective Date
on which there shall occur (a) any event described in Section 8.05 with respect
to any Borrower or (b) an acceleration of the maturity of Loans pursuant to
Article VIII.
          “CAM Percentage” shall mean, as to each Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the aggregate US Dollar
Equivalent (determined on the basis of the applicable Spot Exchange Rates
prevailing on the CAM Exchange Date) of the sum (without duplication) of (i) the
aggregate Loan Document Obligations owed to such Lender, (ii) the LC Exposure,
if any, of such Lender, and (iii) the Swingline Exposure, if any, of such
Lender, in each case immediately prior to the CAM Exchange Date, and (b) the
denominator shall be the aggregate US Dollar Equivalent (determined on the basis
of the applicable Spot Exchange Rates prevailing on the CAM Exchange Date) of
the sum (without duplication) of (i) the aggregate Loan Document Obligations
owed to all the Lenders and (ii) the aggregate LC Exposure of all the Lenders,
in each case immediately prior to the CAM Exchange Date; provided that, for
purposes of clause (a) above, the Loan Document Obligations owed to the
Swingline Lender will be deemed not to include any Swingline Loans except to the
extent provided in clause (a)(iii) above and the Loan Document Obligations owed
to a Letter of Credit Issuer will be deemed not to include any LC Disbursements
except to the extent provided in clause (a)(ii) above.
          “Canadian Base Rate” shall mean a fluctuating rate of interest per
annum which is equal at all times to the greater of (a) the reference rate of
interest (however designated) announced from time to time by the Administrative
Agent as being its reference rate for determining interest chargeable by it on
US Dollar-denominated commercial loans made in Canada and (b) 0.50% above the
Federal Funds Effective Rate from time to time in effect.
          “Canadian Borrower” shall mean Sifto Canada Corp., a corporation
continued and amalgamated under the laws of the province of Nova Scotia, Canada.
          “Canadian Dollar Equivalent” shall mean, at any time for the
determination thereof, the amount of Canadian Dollars that could be purchased
with the amount of US Dollars (or any other foreign currency, as applicable)
involved in such computation at the Spot Exchange Rate therefor as quoted by the
Administrative Agent as of 11:00 a.m. (local time) on the date two Business Days
prior to the date of any determination thereof for purchase on such date.
          “Canadian Dollar Letter of Credit” shall mean any Letter of Credit
denominated in Canadian Dollars.

7



--------------------------------------------------------------------------------



 



          “Canadian Dollar LC Exposure” means, at any time, the sum of (a) the
US Dollar Equivalent of the aggregate undrawn and unexpired amount of all
outstanding Canadian Dollar Letters of Credit at such time plus (b) the US
Dollar Equivalent of the aggregate principal amount of all LC Disbursements in
respect of Canadian Dollar Letters of Credit that have not yet been reimbursed
at such time.
          “Canadian Dollars” or “C$” shall mean the lawful money of Canada.
          “Canadian Intercompany Loan” shall mean the loan made by the US
Borrower to the Canadian Borrower prior to the Effective Date in the aggregate
principal amount of $17,323,877, as of the date hereof, and assigned by the US
Borrower to Subco.
          “Canadian Intercompany Note” shall mean the promissory note issued by
the Canadian Borrower to the US Borrower (and assigned by the US Borrower to
Subco) representing amounts owed under the Canadian Intercompany Loan.
          “Canadian Lending Office” shall mean, as to any Global Revolving
Lender, the applicable branch, affiliate or office of such Global Revolving
Lender designated by such Global Revolving Lender to make Loans to the Canadian
Borrower and to accept and purchase or arrange for the purchase of B/As of the
Canadian Borrower; provided that any such branch, affiliate or office shall be
(a) of a bank named in Schedule I or Schedule II to the Bank Act (Canada) or
(b) a branch, affiliate or office either (i) of a financial institution or other
entity that is not a “non-resident of Canada” (as such term is defined in the
Canadian Tax Act) or (ii) of a financial institution that is named on
Schedule III to the Bank Act (Canada) and through which an “authorized foreign
bank” (as such term is defined in the Canadian Tax Act) carries on a Canadian
banking business.
          “Canadian LP” shall mean Compass Canada Limited Partnership, a limited
partnership organized under the laws of the Province of Ontario, Canada.
          “Canadian LP Intercompany Loans” shall mean the loans made by Sideco
to Canadian LP prior to the Effective Date in the aggregate principal amount of
C$233,370,500.
          “Canadian LP Intercompany Notes” shall mean the promissory notes
issued by Canadian LP to Sideco representing amounts owed under the Canadian LP
Intercompany Loans.
          “Canadian Permitted Encumbrances” shall mean Permitted Encumbrances
and the Permitted Liens described in Sections 7.03(a), (b), (c), (f), (g) and
(h).
          “Canadian Prime Rate” shall mean, for any day, the rate of interest
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the
greater of (a) the interest rate per annum publicly announced from time to time
by the Administrative Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (i) the CDOR Rate on such day (or, if such rate is not so reported
on the Reuters Screen CDOR Page, the average of the rate quotes for bankers’
acceptances denominated in Canadian Dollars with a

8



--------------------------------------------------------------------------------



 



term of 30 days received by the Administrative Agent at approximately
10:00 a.m., Toronto time, on such day (or, if such day is not a Business Day, on
the next preceding Business Day) from one or more banks of recognized standing
selected by it) and (ii) 1.00% per annum.
          “Canadian Revolving Borrowing” shall mean a Borrowing comprised of
Canadian Revolving Loans.
          “Canadian Revolving Credit Exposure” shall mean, at any time, the sum
of (a) the US Dollar Equivalent of the aggregate principal amount of the
Canadian Revolving Loans denominated in Canadian Dollars outstanding at such
time, (b) the aggregate principal amount of the Canadian Revolving Loans
denominated in US Dollars outstanding at such time and (c) the US Dollar
Equivalent of the aggregate face amount of the B/As accepted by the Global
Revolving Lenders and outstanding at such time. The Canadian Revolving Credit
Exposure of any Global Revolving Lender at any time shall be such Lender’s
Global Revolving Percentage of the total Canadian Revolving Credit Exposure at
such time.
          “Canadian Revolving Loan” shall mean a Loan made by a Global Revolving
Lender pursuant to Section 2.01(c)(ii). Each Canadian Revolving Loan
(a) denominated in Canadian Dollars shall be a Canadian Prime Rate Loan and
(b) denominated in US Dollars shall be a Canadian Base Rate Loan or a Eurodollar
Loan.
          “Canadian Tax Act” shall mean the Income Tax Act (Canada) or any
successor law purported to cover the same subject matter, as amended from time
to time.
          “Capital Expenditures” shall mean, with respect to any Person, for any
period, all expenditures by such Person that should be capitalized in accordance
with GAAP during such period, including all such expenditures with respect to
fixed or capital assets (including expenditures for maintenance and repairs that
should be capitalized in accordance with GAAP) and, without duplication, the
amount of all Capitalized Lease Obligations incurred by such Person during such
period.
          “Capital Lease,” as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is required to be accounted for as a capital lease on the
balance sheet of that Person.
          “Capitalized Lease Obligations” shall mean all obligations under
Capital Leases of the US Borrower or any of its Subsidiaries, in each case taken
at the amount thereof accounted for as liabilities in accordance with GAAP.
          “Cash Equivalents” shall mean, as to any Person, (a) US Dollars and,
in the case of any Foreign Subsidiaries of the US Borrower, Euros and such local
currencies held by them from time to time in the ordinary course of business,
(b) securities issued or directly and fully guaranteed or insured by the United
States, Canada and Great Britain or any agency or instrumentality thereof
(provided that the full faith and credit of the respective country is pledged in
support thereof) having maturities of not more than six months from the date of
acquisition, (c) time deposits, certificates of deposit, eurodollar time
deposits and bankers’ acceptances of any Lender or any commercial bank having,
or that is the principal banking subsidiary of a bank

9



--------------------------------------------------------------------------------



 



holding company organized under the laws of the United States, any State
thereof, the District of Columbia or any foreign jurisdiction having capital,
surplus and undivided profits aggregating in excess of $250,000,000 and having a
long-term unsecured debt rating of at least “A-” or the equivalent thereof from
S&P or “A3” or the equivalent thereof from Moody’s, with maturities of not more
than six months from the date of acquisition by such Person, (d) repurchase
agreements with a term of not more than 30 days, involving securities of the
types described in preceding clause (b), and entered into with commercial banks
meeting the requirements of preceding clause (c), (e) commercial paper issued by
any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing not more than six months after the date of acquisition
by such Person, (f) auction rate securities rated at least “A” or the equivalent
thereof by S&P or at least “A2” or the equivalent thereof by Moody’s,
(g) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (b) through (f) above
and (h) overnight deposits and demand deposit accounts (in the respective local
currencies) maintained in the ordinary course of business.
          “CDOR Rate” shall mean, on any date, an interest rate per annum equal
to the average discount rate rounded upward to the nearest 1/100th of 1%
applicable to bankers’ acceptances denominated in Canadian Dollars with a term
of 30 days (for purposes of the definition of “Canadian Prime Rate”) or with a
term equal to the Contract Period of the relevant B/As (for purposes of the
definition of “Discount Rate”) appearing on the Reuters Screen CDOR Page (as
defined in the International Swaps and Derivative Association, Inc. 1991
definitions, as modified and amended from time to time), or on any successor or
substitute page of such Screen, or any successor to or substitute for such
Screen, providing rate quotations comparable to those currently provided on such
page of such Screen, as determined by the Administrative Agent from time to
time, at approximately 10:00 a.m., Toronto time, on such date (or, if such date
is not a Business Day, on the next preceding Business Day).
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Letter of Credit Issuer (or, for purposes of Section 2.16(b), by any lending
office of such Lender or by such Lender’s or the Letter of Credit Issuer’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
          “Change of Control Event” shall mean, (a)(i) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act
of 1934, as in effect on the Effective Date), shall have acquired beneficial
ownership of 30% or more on a fully diluted basis of the voting and/or economic
interest in Holdings’s capital stock or (ii) the Board of Directors of Holdings
shall cease to consist of a majority of Continuing Directors or (iii) a “change
of control” or similar event shall occur as provided in any Senior Subordinated
Notes, Holdings Notes, Permitted Holdings Refinancing Indebtedness or any
Permitted Debt, Disqualified Preferred Stock or Qualified Preferred Stock or the
documentation governing the same to the extent the outstanding principal amount
or liquidation preference, as the case may be, of such Senior Subordinated
Notes, Holdings Notes, Permitted Holdings Refinancing Indebtedness, Permitted
Debt, Disqualified Preferred Stock or Qualified Preferred Stock exceeds
$10,000,000

10



--------------------------------------------------------------------------------



 



or (b)(i) Holdings shall cease to own on a fully diluted basis 100% of the
economic and voting interest in the capital stock of the US Borrower, (ii) the
US Borrower shall cease to own on a fully diluted basis 100% of the economic and
voting interest in the Canadian Borrower (either directly or through one or more
Wholly-Owned Subsidiaries of the US Borrower) or (iii) the US Borrower shall
cease to own on a fully diluted basis 100% of the economic and voting interest
in the UK Borrower (either directly or through one or more Wholly-Owned
Subsidiaries of the US Borrower).
          “CLO” shall have the meaning provided in Section 10.04.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the Treasury regulations promulgated thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all property (whether real or personal,
movable or immovable) with respect to which any security interests have been
granted (or purported to be granted) pursuant to any Security Document,
including all Pledged Collateral, all Security Agreement Collateral, all
Mortgaged Property and all cash and Cash Equivalents delivered as collateral
pursuant to any Security Document.
          “Collateral Agent” shall have the meaning provided in the respective
Security Documents.
          “Commitment” shall mean any of the commitments of any Lender
hereunder, i.e., whether the Term Loan Commitment (or any commitment in respect
of any Incremental Term Loans), US Revolving Loan Commitment or Global Revolving
Loan Commitment.
          “Commitment Fee” shall have the meaning provided in Section 2.13(a).
          “Company” shall mean any corporation, limited liability company,
partnership or other business entity (or the adjectival form thereof, where
appropriate).
          “Consolidated Current Assets” shall mean, at any time, the current
assets of the US Borrower and its Subsidiaries at such time determined on a
consolidated basis.
          “Consolidated Current Liabilities” shall mean, at any time, the
current liabilities of the US Borrower and its Subsidiaries determined on a
consolidated basis, but excluding the current portion of, and accrued but unpaid
interest on, any Indebtedness under this Agreement and any other long-term
Indebtedness that would otherwise be included therein.
          “Consolidated Debt” shall mean, at any time, the sum of (without
duplication) (a) all Indebtedness (other than take-or-pay obligations) of the US
Borrower and its Subsidiaries as would be required to be reflected on the
liability side of a balance sheet of such Person in accordance with GAAP as
determined on a consolidated basis (excluding all Indebtedness of the US
Borrower and its Subsidiaries of the type described in clause (h) of the
definition of Indebtedness), (b) unreimbursed drawings on all letters of credit
issued for the account of the US Borrower or any of its Subsidiaries and (c) all
Contingent Obligations of the US Borrower

11



--------------------------------------------------------------------------------



 



and its Subsidiaries in respect of Indebtedness of other Persons (i.e., Persons
other than the US Borrower or any of its Subsidiaries) of the type referred to
in preceding clauses (a) and (b) of this definition; provided that, for purposes
of this definition, the amount available to be drawn under letters of credit
issued for the account of the US Borrower or any of its Subsidiaries (other than
unreimbursed drawings) shall be excluded in making any determination of
“Consolidated Debt” and (iii) with respect to any determination of Consolidated
Debt as of any time during the fourth calendar quarter of any year, the amount
of Revolving Loans and Swingline Loans outstanding as of any such time shall be
deemed to be equal to the daily average of the amount of Revolving Loans and
Swingline Loans outstanding during each fiscal quarter of the US Borrower
included in the applicable Test Period most recently ended prior to such date.
          “Consolidated EBIT” shall mean, for any period, the Consolidated Net
Income of the US Borrower and its Subsidiaries for such period, determined on a
consolidated basis, before Consolidated Interest Expense (to the extent deducted
in arriving at Consolidated Net Income) and provision for Taxes based on income
for such period, in each case that were included in arriving at Consolidated Net
Income for such period.
          “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT
for such period, adjusted by (a) adding thereto (in each case to the extent
deducted in determining Consolidated Net Income for such period and not already
added back in determining Consolidated EBIT) the amount of (without duplication)
all amortization and depreciation and other non-cash items that were deducted in
arriving at Consolidated EBIT for such period (excluding any non-cash item
(1) in respect of an item that was included in Consolidated EBITDA in a prior
period during the term of this Agreement or (2) that represents the write-down
or write-off of inventory) and (b) subtracting therefrom the amount of all cash
payments made in such period to the extent that same relate to a non-cash item
incurred in a previous period that was added back to Consolidated EBITDA in such
previous period pursuant to clause (a) above in this definition.
          “Consolidated Fixed Charge Coverage Ratio” shall mean, for any period,
the ratio of (a) Consolidated EBITDA minus Capital Expenditures to
(b) Consolidated Fixed Charges for such period. All calculations of the
Consolidated Fixed Charge Coverage Ratio shall be made on a Pro Forma Basis,
with determinations of Consolidated Fixed Charge Coverage Ratio to give effect
to all adjustments (including those specified in clauses (iv) and (v)) contained
in the definition of “Pro Forma Basis” contained herein).
          “Consolidated Fixed Charges” shall mean, for any period, the sum of
(without duplication) (a) Consolidated Interest Expense for such period, (b) the
aggregate amount of scheduled principal payments during such period in respect
of Indebtedness that, in accordance with GAAP constitutes (or, when incurred,
constituted) a long-term liability (“Long-Term Indebtedness”) of the US Borrower
and its Subsidiaries (other than the payment at final maturity of the Senior
Subordinated Notes), (c) the aggregate amount of principal payments (other than
scheduled principal payments) made during such period in respect of Long-Term
Indebtedness of the US Borrower and its Subsidiaries to the extent that such
payments reduced any scheduled principal payments that would have become due
within one year after the date of the applicable payment (other than the payment
at final maturity of the Senior Subordinated Notes), (d) the aggregate amount of
Taxes based on income paid in cash by Holdings and its Subsidiaries during

12



--------------------------------------------------------------------------------



 



such period and (e) cash Dividends paid by Holdings in respect of Holdings
Common Stock during such period.
          “Consolidated Interest Coverage Ratio” shall mean, for any period, the
ratio of Consolidated EBITDA to Consolidated Interest Expense for such period.
All calculations of the Consolidated Interest Coverage Ratio shall be made on a
Pro Forma Basis, with determinations of Consolidated Interest Coverage Ratio to
give effect to all adjustments (including those specified in clauses (iv) and
(v)) contained in the definition of “Pro Forma Basis” contained herein.
          “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the US Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (a) that portion of Capitalized Lease Obligations of
the US Borrower and its Subsidiaries representing the interest factor for such
period, and capitalized interest expense, plus (b) the product of (i) the amount
of all cash Dividend requirements (whether or not declared or paid) on Preferred
Stock of Holdings paid, accrued or scheduled to be paid or accrued during such
period multiplied by (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then-current effective consolidated
Federal, state, local and foreign income tax rate (expressed as a decimal number
between one and zero) of Holdings as would be required to be reflected in the
audited consolidated financial statements of Holdings for its most recently
completed fiscal year (whether or not such financial statements are actually
prepared), which amounts described in preceding clause (b) shall be treated as
interest expense of the US Borrower and its Subsidiaries for purposes of this
definition regardless of the treatment of such amounts under GAAP, plus (c) the
aggregate amount of all cash Dividends paid by the US Borrower to Holdings for
such period pursuant to Section 7.06(k), in the case of each of clauses (a)-(c)
payable or paid in cash in such period and net of the total consolidated cash
interest income of the US Borrower and its Subsidiaries for such period, but
excluding the amortization of (i) any deferred financing costs and (ii) any
costs in respect of any Interest Rate Protection Agreement.
          “Consolidated Net Income” shall mean, for any period, the remainder of
(a) the net after-tax income of the US Borrower and its Subsidiaries determined
on a consolidated basis, without giving effect to (without duplication) (i)
(A) any after-tax nonrecurring gains or losses or after-tax items classified as
extraordinary gains or losses and (B) any other nonrecurring cash and non-cash
expenses incurred or payments made by the US Borrower and its Subsidiaries in
connection with the Transaction, (ii) after-tax gains and losses from the sale
or disposition of assets (other than sales or dispositions of inventory,
equipment, raw materials and supplies in the ordinary course of business) by the
US Borrower and its Subsidiaries and (iii) expenses of the US Borrower and its
Subsidiaries incurred to replace or repair damage to property of the US Borrower
and its Subsidiaries that is the subject of any non-recurring event referred to
in the definition of the term Recovery Event to the extent such expenses exceed
$1,000,000 during any period of four consecutive fiscal quarters of the US
Borrower and to the extent insurance proceeds are not received in respect
thereof minus (b) the aggregate amount of all Dividends paid by the US Borrower
to Holdings for such period pursuant to Section 7.06(c), (e), (f), (h), (i) and
(k) (in each case to the extent that such amounts were not already deducted in
determining the net after-tax income of the US Borrower and its Subsidiaries for
such period); provided that the following items shall be excluded in computing
Consolidated Net Income (without

13



--------------------------------------------------------------------------------



 



duplication): (i) the net income or net losses of any Person in which any other
Person or Persons (other than the US Borrower and its Wholly-Owned Subsidiaries)
has an equity interest or interests, except to the extent of the amount of
dividends or other distributions actually paid to the US Borrower or such
Wholly-Owned Subsidiaries by such Person during such period, (ii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or all or substantially all of the property or assets of such Person are
acquired by a Subsidiary and (iii) the net income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such net income is not at the time permitted by the operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Subsidiary.
          “Contingent Obligations” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guaranty any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection or standard contractual indemnities entered into, in each case in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
          “Continuing Directors” shall mean the directors of Holdings on the
Effective Date and each other director if such director’s nomination for the
election to the Board of Directors of Holdings is recommended by a majority of
the then Continuing Directors.
          “Contract Period” shall mean, with respect to any B/A, the period
commencing on the date such B/A is issued and accepted and ending on the date
30, 60, 90, 180, 270 or 360 days thereafter, as the Canadian Borrower may elect
(in each case subject to availability); provided that if such Contract Period
would end on a day other than a Business Day, such Contract Period shall be
extended to the next succeeding Business Day.
          “Credit Documents” shall mean this Agreement, each Incremental Term
Loan Amendment (when executed and delivered by the parties thereto), the Notes,
each Guaranty and each Security Document.
          “Credit Event” shall mean the making of a Loan or the issuance,
amendment, renewal or extension of a Letter of Credit or a B/A Drawing.

14



--------------------------------------------------------------------------------



 



          “Credit Party” shall mean, collectively, each US Credit Party and each
Foreign Credit Party.
          “Debt Tender Offer” shall mean the offer to purchase and consent
solicitation made by the US Borrower on November 21, 2005, with respect to all
its outstanding Existing Senior Subordinated Notes, pursuant to which the US
Borrower (a) will purchase all the Existing Senior Subordinated Notes validly
tendered and not withdrawn pursuant to such offer to purchase (the “Tendered
Senior Subordinated Notes”), (b) will enter into a supplemental indenture that
amends the Senior Subordinated Note Indenture to eliminate or modify (in a
manner reasonably satisfactory to the Administrative Agent) all the material
covenants (including the so-called restrictive covenants) contained therein and
(c) will pay tender premiums, accrued interest and consent fees in connection
with the purchase of the Tendered Senior Subordinated Notes (the “Debt Tender
Premium”), in each case in accordance with the Debt Tender Offer Documents.
          “Debt Tender Offer Documents” shall mean the US Borrower’s Offer to
Purchase and Consent Solicitation Statement dated November 21, 2005, and all
other documents executed and delivered with respect to the Debt Tender Offer.
          “Debt Tender Premium” shall have the meaning provided in the
definition of “Debt Tender Offer”.
          “Default” shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Discount Proceeds” shall mean, with respect to any B/A, an amount in
Canadian Dollars (rounded upward, if necessary, to the nearest C$0.01)
calculated by multiplying (a) the face amount of such B/A by (b) the quotient
obtained by dividing (i) one by (ii) the sum of (A) one and (B) the product of
(1) the Discount Rate (expressed as a decimal) applicable to such B/A and (2) a
fraction of which the numerator is the Contract Period applicable to such B/A
and the denominator is 365, with such quotient being rounded upward or downward
to the fifth decimal place and .000005 being rounded upward.
          “Discount Rate” shall mean, with respect to a B/A being accepted and
purchased on any day, (a) for a Lender that is a Schedule I Lender, (i) the CDOR
Rate applicable to such B/A or, (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Administrative Agent) of the percentage discount
rates (expressed as a decimal and rounded upward, if necessary, to the nearest
1/100 of 1%) quoted to the Administrative Agent by the Schedule I Reference
Lenders as the percentage discount rate at which each such Schedule I Reference
Lender would, in accordance with its normal practices, at approximately
10:00 a.m., Toronto time, on such day, be prepared to purchase bankers’
acceptances accepted by such Schedule I Reference Lender having a face amount
and term comparable to the face amount and Contract Period of such B/A, and
(b) for a Lender that is a Schedule II Lender or a Schedule III Lender, the
lesser of (i) the CDOR

15



--------------------------------------------------------------------------------



 



Rate applicable to such B/A plus 0.10% per annum and (ii) the percentage
discount rate (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Administrative Agent by the Schedule III
Reference Lender as the percentage discount rate at which such Schedule III
Reference Lender would, in accordance with its normal practices, at
approximately 10:00 a.m., Toronto time, on such day, be prepared to purchase
bankers’ acceptances accepted by such Schedule III Reference Lender having a
face amount and term comparable to the face amount and Contract Period of such
B/A.
          “Disqualified Preferred Stock” shall mean any Preferred Stock of
Holdings other than Qualified Preferred Stock.
          “Dividend” shall have the meaning provided in the preamble to
Section 7.06.
          “Documents” shall mean and include (a) the Credit Documents, (b) the
Debt Tender Offer Documents, (c) the Senior Subordinated Note Documents, (d) the
Holdings Notes Documents in respect of the Holdings Notes, (e) the Canadian
Intercompany Note, (f) the UK Intercompany Note, (g) the Canadian LP
Intercompany Notes and (h) all other documents, agreements and instruments
executed in connection with the Transaction.
          “Domestic Subsidiary” shall mean each Subsidiary of Holdings (other
than the US Borrower) incorporated or organized in the United States or any
State thereof or the District of Columbia.
          “Effective Date” shall mean the date on which the conditions specified
in Article III are satisfied (or waived in accordance with Section 10.11).
          “EMU Legislation” shall mean the legislative measures of the European
Union for the introduction of, changeover to or operation of a single or unified
European currency.
          “End Date” shall have the meaning provided in the definition of
“Applicable Rate.”
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, orders,
directives, claims, liens, notices of non-compliance or violation,
investigations or proceedings (hereafter, “Claims”), including any and all
Claims by Governmental Authorities or any other third parties for enforcement,
cleanup, removal, response, or any other remedial actions or seeking, fines,
penalties, contribution, indemnification, cost recovery, natural resource
damages compensation or any other damages or injunctive relief, resulting in any
way from or relating to (a) the non-compliance (or alleged non-compliance) with
any Environmental Law or any permit issued under any Environmental Law, (b) the
presence, use, handling, transportation, storage, Release or threatened Release
of or exposure to any Hazardous Materials or (c) the alleged injury or threat of
injury to health, safety or the environment.
          “Environmental Law” shall mean any federal, state, provincial, foreign
or local policy, statute, law, rule, regulation, ordinance, code or rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment relating to the

16



--------------------------------------------------------------------------------



 



environment, Hazardous Materials, the preservation or reclamation of natural
resources or employee health and safety matters.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) that together with Holdings or a Subsidiary of Holdings would be
deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
          “Euro” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
          “Eurodollar Rate” shall mean (a) relative to any Interest Period for a
Borrowing of a Eurodollar Loan, (i) the interest rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) for deposits in US Dollars in
respect of US Dollar Loans and for deposits in Sterling in respect of Sterling
Loans for a period equal to the relevant Interest Period that appears on
Telerate Page 3750 (or any successor page) at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period for a term comparable to such Interest Period, (ii) to the
extent that an interest rate is not ascertainable pursuant to preceding clause
(i), the interest rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) for deposits in US Dollars for a period equal to the relevant
Interest Period that appears on the Reuters Screen LIBO Page (or any successor
page) (or, if more than one such rate appears on such page, the arithmetic mean
of all such rates) at approximately 11:00 a.m. (London time) on the date that is
two Business Days prior to the commencement of such Interest Period for a term
comparable to such Interest Period or (iii) to the extent that an interest rate
is not ascertainable pursuant to preceding clause (i) or (ii), the arithmetic
average (rounded upwards, if necessary, to the nearest 1/100 of 1%) of the
offered quotation to first-class banks in the London interbank Eurodollar market
by the Administrative Agent for deposits in US Dollars in respect of US Dollar
Loans and for deposits in Sterling in respect of Sterling Loans of amounts in
immediately available funds comparable to the outstanding principal amount of
the Eurodollar Loan of the Administrative Agent with terms comparable to the
Interest Period applicable to such Eurodollar Loan commencing two Business Days
thereafter as of 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period, divided (in any case) by
(b) a percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D) or in effect in Canada or the United Kingdom and to which Global
Revolving Lenders, as applicable, are subject for any category of deposits or
liabilities customarily used to fund loans in the applicable currency or by
reference to which interest rates applicable to loans in the applicable currency
are determined in the applicable jurisdiction.

17



--------------------------------------------------------------------------------



 



          “Event of Default” shall have the meaning provided in Article VIII.
          “Excess Cash Flow” shall mean, for any period, the remainder of
(a) the sum of (i) Adjusted Consolidated Net Income for such period, and
(ii) the decrease (expressed as a positive number), if any, in Adjusted
Consolidated Working Capital (other than as a result of a reclassification of
assets and liabilities from short to long-term or vice versa) from the first day
to the last day of such period, minus (b) the sum of (i) the amount of Capital
Expenditures made by the US Borrower and its Subsidiaries on a consolidated
basis during such period pursuant to and in accordance with Sections 7.11(a) and
(b), except to the extent financed with the proceeds of Indebtedness (other than
the proceeds of Revolving Loans or Swingline Loans) or pursuant to Capitalized
Lease Obligations, (ii) the aggregate amount of permanent principal payments of
Indebtedness for borrowed money of the US Borrower and its Subsidiaries and the
permanent repayment of the principal component of Capitalized Lease Obligations
of the US Borrower and its Subsidiaries (excluding (A) payments with proceeds of
asset sales, (B) payments with the proceeds of Indebtedness or equity and
(C) payments of Loans, B/As or other Obligations; provided that repayment of
Loans shall be deducted in determining Excess Cash Flow if such payments were
required as a result of a Scheduled Repayment under Section 2.12(b)) during such
period, (iii) the increase (expressed as a positive number), if any, in Adjusted
Consolidated Working Capital (other than as a result of a reclassification of
assets and liabilities from short to long-term or vice versa) from the first day
to the last day of such period, (iv) without duplication of amounts deducted in
the preceding clauses (b)(i), (ii) and (iii), the amount of cash expended in
respect of Permitted Acquisitions during such period, except to the extent
financed with Indebtedness, equity or Net Sale Proceeds of Asset Sales (in the
case of such Net Sales Proceeds, to the extent the amount of prepayments
required pursuant to Section 2.12(c) is reduced as a result of such Permitted
Acquisitions having been made) and (v) the aggregate amount of Dividends paid by
the US Borrower pursuant to Section 7.06(j) during such period.
          “Excess Cash Flow Payment Date” shall mean the date occurring 90 days
after the last day of a fiscal year of the US Borrower (beginning with the US
Borrower’s fiscal year ending on December 31, 2006).
          “Excess Cash Flow Payment Period” shall mean, with respect to the
repayment required on any Excess Cash Flow Payment Date, the fiscal year of the
US Borrower immediately preceding such Excess Cash Flow Payment Date.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lenders, the Letter of Credit Issuer or any other recipient of any payment
to be made by or on account of any obligation of any Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income
(including alternative minimum tax) by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or in which it is engaged in business or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (a) above and (c) in the
case of a Non-US Lender or a Foreign Lender (other than an assignee pursuant to
a request by a Borrower under Section 2.20(b) or 10.11(b)), any withholding tax
that (i) is in effect and would apply to amounts payable to such Non-US Lender
or Foreign Lender at the time such Non-US Lender or Foreign Lender becomes a
party to this Agreement (or

18



--------------------------------------------------------------------------------



 




designates a new lending office), except to the extent that such Non-US Lender
or Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to any withholding tax pursuant to
Section 2.18(a), or (ii) is attributable to such Non-US Lender’s or Foreign
Lender’s failure to comply with Section 2.18(e) or 2.18(f), as applicable.
          “Existing Credit Agreement” shall mean the Credit Agreement, dated as
of November 28, 2001, as amended and restated as of April 10, 2002, as further
amended prior to the date hereof, among Holdings, the Borrowers, the lenders
party thereto, the Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch, and J.P. Morgan Europe Limited.
          “Existing Credit Agreement Indebtedness” shall mean all principal,
interest and all other amounts owing under the Existing Credit Agreement and any
other obligations related thereto.
          “Existing Letters of Credit” shall mean each letter of credit
previously issued for the account of, or guaranteed by, any Borrower or any
Subsidiary of any Borrower that (a) is outstanding on the Effective Date and
(b) is listed on Schedule 2.05.
          “Existing Senior Subordinated Notes” shall mean $325,000,000 in
aggregate principal amount of 10% senior subordinated notes due 2011 of the US
Borrower that remained outstanding on the Effective Date immediately prior to
the consummation of the Debt Tender Offer.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Foreign Credit Party” shall mean the Canadian Borrower, the UK
Borrower and each other Guarantor that is also a Foreign Subsidiary of Holdings.
          “Foreign Guaranty” shall have the meaning provided in Section 3.12.
          “Foreign Lender” shall mean, as to the Canadian Borrower, any Lender
that is a non-resident of Canada for purposes of the Canadian Tax Act and not an
“authorized foreign bank” under the Canadian Tax Act, and as to the UK Borrower,
any Lender that is neither a resident in the United Kingdom nor liable for the
United Kingdom corporation tax with respect to any payment to be made by or on
account of any obligation of the UK Borrower.
          “Foreign Mortgaged Property” shall mean any Mortgaged Property located
outside the United States or any State thereof.

19



--------------------------------------------------------------------------------



 



          “Foreign Obligations” shall mean the Loan Document Obligations that
constitute Foreign Obligations (as defined in the Foreign Guaranty).
          “Foreign Pension Plan” shall mean any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States of America by Holdings or any one or more of its Subsidiaries
primarily for the benefit of employees of Holdings or any of its Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “Foreign Perfection Certificate” shall mean a certificate in the form
attached to each Foreign Security Agreement, with such modifications to such
form as the Collateral Agent may reasonably request, or any other form approved
by the Collateral Agent.
          “Foreign Pledge Agreements” shall have the meaning provided in
Section 3.09.
          “Foreign Security Agreements” shall have the meaning provided in
Section 3.10.
          “Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person that is not a Domestic Subsidiary.
          “Foreign Unrestricted Subsidiary” shall mean each Unrestricted
Subsidiary that is incorporated under the laws of any jurisdiction other than
the United States, any State thereof or the District of Columbia.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time; it being understood and
agreed that determinations in accordance with GAAP for purposes of Article VII,
including defined terms as used therein, are subject (to the extent provided
therein) to Section 10.06(a).
          “Global Revolving Borrowing” shall mean a Borrowing comprised of
Global Revolving Loans.
          “Global Revolving Credit Exposure” shall mean, at any time, the sum of
the outstanding principal amount of (a) Global US Revolving Loans, (b) Canadian
Revolving Loans and (b) UK Revolving Loans. The Global Revolving Credit Exposure
of any Global Revolving Lender at any time shall be such Lender’s Global
Revolving Percentage of the total Global Revolving Credit Exposure at such time.
          “Global Revolving Lender” shall mean a Lender with a Global Revolving
Loan Commitment or with any outstanding Global Revolving Loans or B/A Drawings.
          “Global Revolving Loan” shall mean a Loan made by a Global Revolving
Lender pursuant to Section 2.01(c).
          “Global Revolving Loan Commitment” shall mean, with respect to each
Global Revolving Lender, the commitment of such Lender to make Global Revolving
Loans hereunder

20



--------------------------------------------------------------------------------



 




during the Revolving Availability Period and to accept and purchase or arrange
for the purchase of B/As pursuant to Section 2.07, expressed as an amount
expressed in US Dollars representing the maximum potential aggregate amount of
such Lender’s Global Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09 or 2.20(b) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 or 10.11(b). The initial amount of each Global
Revolving Lender’s Global Revolving Loan Commitment is set forth opposite such
Lender’s name in Schedule I directly below the column entitled “Global Revolving
Loan Commitment”, or in the Assignment and Assumption Agreement pursuant to
which such Lender shall have assumed its Global Revolving Loan Commitment, as
applicable. The initial aggregate amount of the Global Revolving Lenders’ Global
Revolving Loan Commitments is $50,000,000.
          “Global Revolving Note” shall mean a promissory note substantially in
the form of Exhibit A-2B with blanks appropriately completed in conformity
herewith.
          “Global Revolving Percentage” shall mean, with respect to any Global
Revolving Lender, the percentage of the total Global Revolving Loan Commitments
represented by such Lender’s Global Revolving Loan Commitment. If a calculation
involving the Global Revolving Percentage is required to be made after the
Global Revolving Loan Commitments have terminated or expired, the Global
Revolving Percentages shall be determined based upon the Global Revolving Loan
Commitments most recently in effect, giving effect to any assignments.
          “Global Total Revolving Loan Commitment” shall mean, at any time, the
sum of the Global Revolving Loan Commitments of each of the Global Revolving
Lenders at such time.
          “Global Total Unutilized Revolving Loan Commitment” shall mean, at any
time, (a) the Global Total Revolving Loan Commitment at such time less (b) the
sum of the total Global Revolving Credit Exposures of all the Global Revolving
Lenders at such time.
          “Global US Revolving Borrowing” shall mean a Borrowing comprised of
Global US Revolving Loans.
          “Global US Revolving Loan” shall mean a Loan made by a Global
Revolving Lender pursuant to Section 2.01(c)(i).
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “GSL” shall mean GSL Corporation, a Delaware corporation and
Wholly-Owned Subsidiary of the US Borrower.
          “GSLM” shall mean Great Salt Lake Minerals Corporation, a Delaware
corporation and Wholly-Owned Subsidiary of the US Borrower.

21



--------------------------------------------------------------------------------



 



          “Guaranties” shall mean and include each of the US Collateral and
Guaranty Agreement, the Foreign Guaranty and each Additional Security and
Guaranty Document that is a guaranty agreement entered into pursuant to
Section 6.11 and/or 6.12.
          “Guarantors” shall mean and include each of Holdings and the US
Borrower (in their capacity as a guarantor under the US Collateral and Guaranty
Agreement), the Canadian Borrower and the UK Borrower (in their capacity as
guarantor under the Foreign Guaranty) and each of the other Subsidiaries of
Holdings that has executed the US Collateral and Guaranty Agreement or the
Foreign Guaranty on the Effective Date and any other Subsidiary of Holdings that
has entered into the US Collateral and Guaranty Agreement or the Foreign
Guaranty pursuant to Sections 6.11 and/or 6.12
          “Hazardous Materials” shall mean (a) any petrochemical or petroleum
products or byproducts, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, and radon gas; and (b) any chemicals,
materials or substances prohibited, limited or regulated by or pursuant to any
Environmental Law.
          “Highest Applicable Rates” shall have the meaning provided in the
definition of the term Applicable Rate.
          “Holdings” shall mean Compass Minerals International, Inc., a Delaware
corporation.
          “Holdings Common Stock” shall mean the common stock of Holdings,
having a par value of $0.01 per share.
          “Holdings Indentures” shall mean the Holdings 2012 Notes Indenture and
the Holdings 2013 Notes Indenture.
          “Holdings Notes” shall mean the Holdings 2012 Notes and the Holdings
2013 Notes.
          “Holdings Notes Documents” shall mean (a) the Holdings Notes and the
Holdings Indentures and all other documents executed and delivered with respect
to the Holdings Notes, as in effect on the date hereof as the same may hereafter
be amended, modified or supplemented from time to time in accordance with the
requirements hereof and thereof, and (b) all notes evidencing any Permitted
Holdings Refinancing Indebtedness, any indenture or other agreement governing
the terms of the Permitted Holdings Refinancing Indebtedness and all other
documents executed and delivered with respect to the foregoing documents, as in
effect on the date such Permitted Holdings Refinancing Indebtedness is first
incurred and as the same may be amended, modified or supplemented from time to
time in accordance with the requirements hereof and thereof.
          “Holdings 2012 Notes” shall mean the 12 3/4% senior discount notes due
2012 issued by Holdings (a) prior to the Effective Date or (b) after the
Effective Date in respect of accrued interest on the notes referred to in clause
(a) above or this clause (b).

22



--------------------------------------------------------------------------------



 



          “Holdings 2012 Notes Indenture” shall mean the Indenture dated as of
December 20, 2002, between Holdings, as Issuer, and The Bank of New York, as
Trustee, as in effect on such date and as thereafter amended, modified or
supplemented from time to time in accordance with the requirements hereof and
thereof, including amendments, modifications and supplements effected by the
First Supplemental Indenture dated as of May 21, 2003.
          “Holdings 2013 Notes” shall mean the 12% subordinated discount notes
due 2013 issued by Holdings (a) prior to the Effective Date or (b) after the
Effective Date in respect of accrued interest on the notes referred to in clause
(a) above or this clause (b).
          “Holdings 2013 Notes Indenture” shall mean the Indenture dated as of
May 22, 2003, between Holdings, as Issuer, and The Bank of New York, as Trustee,
as in effect on such date and as thereafter amended, modified or supplemented
from time to time in accordance with the requirements hereof and thereof.
          “Incremental Term Loan Amendment” shall have the meaning provided in
Section 2.23(b).
          “Incremental Term Loan Commitments” shall have the meaning provided in
Section 2.23(b).
          “Incremental Term Loans” shall have the meaning provided in
Section 2.23(a).
          “Indebtedness” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) the
deferred purchase price of assets or services payable to the sellers thereof or
any of such seller’s assignees that in accordance with GAAP would be shown as a
long-term liability on the liability side of the balance sheet of such Person
but excluding deferred rent as determined in accordance with GAAP, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) the face amount of all
bankers’ acceptances and all obligations of such Person, contingent or
otherwise, in respect of bankers’ acceptances, (f) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such Indebtedness has been assumed, (g) all Capitalized Lease Obligations
of such Person, (h) all obligations under Interest Rate Protection Agreements
and other Swap Agreements and (i) all Contingent Obligations of such Person in
respect of Indebtedness of others; provided that Indebtedness shall not include
account payables and accrued expenses, in each case arising in the ordinary
course of business.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Intercompany Loan” shall have the meaning provided in
Section 7.05(f).
          “Intercompany Notes” shall mean promissory notes, in the form of
Exhibit I, evidencing Intercompany Loans.
          “Interest Election Request” shall mean a request by a Borrower to
convert or continue a Borrowing or B/A Drawing in accordance with Section 2.08.

23



--------------------------------------------------------------------------------



 



          “Interest Payment Date” shall mean (a) with respect to any Base Rate
Loan (other than a Swingline Loan), Canadian Prime Rate Loan or Canadian Base
Rate Loan, the last day of each March, June, September and December, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid;
provided that if any such Interest Payment Date referred to in clause (a) or
(c) above is not a Business Day, the “Interest Payment Date” shall be the next
succeeding Business Day.
          “Interest Period” shall mean, with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or nine or twelve months thereafter if, at the time of
the relevant Borrowing, all Lenders participating therein agree to make an
interest period of such duration available), as the applicable Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, and (b) any Interest Period that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.
          “Investment” shall have the meaning provided in the preamble to
Section 7.05.
          “Joint Venture” shall mean any Person, other than an individual or a
Wholly-Owned Subsidiary of the US Borrower, (a) in which the US Borrower or any
of its Subsidiaries holds or acquires an ownership interest (whether by way of
capital stock, partnership or limited liability company interest, or other
evidence of ownership) and (b) that is engaged in a Permitted Business.
          “JPMCB” shall mean JPMorgan Chase Bank, N.A. and any successor
thereto.
          “Judgment Currency” shall have the meaning provided in
Section 10.17(a).
          “Judgment Currency Conversion Date” shall have the meaning provided in
Section 10.17(a).
          “LC Disbursement” shall mean a payment made by the Letter of Credit
Issuer pursuant to a Letter of Credit.

24



--------------------------------------------------------------------------------



 



          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit denominated in US Dollars at
such time plus (b) the aggregate amount of all LC Disbursements that were made
in US Dollars and have not yet been reimbursed by or on behalf of the US
Borrower at such time plus (c) the Canadian Dollar LC Exposure at such time. The
LC Exposure of any Revolving Lender at any time shall be its US Revolving
Percentage of the total LC Exposure at such time.
          “LC Reserve Account” shall have the meaning provided in
Section 2.21(c).
          “Leasehold” of any Person shall mean all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Lender Default” shall mean (a) the refusal (that has not been
retracted) of a Lender to make available its portion of any Borrowing or B/A
Drawing or to fund its portion of any unreimbursed payment under Section 2.05 or
(b) a Lender having notified the Administrative Agent and/or any Borrower that
it does not intend to comply with the obligations under Section 2.01 or 2.05, in
the case of either clause (a) or (b) above as a result of the appointment of a
receiver or conservator with respect to such Lender at the direction or request
of any regulatory agency or authority.
          “Lenders” means the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to Section 10.04 or 2.23, other
than any such Person that ceases to be a party hereto pursuant to Section 10.04.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
          “Letter of Credit” shall mean any letter of credit issued pursuant to
this Agreement and each Existing Letter of Credit.
          “Letter of Credit Issuer” shall mean (a) JPMCB and any other Lender
that, at the request of the US Borrower and with the consent of the
Administrative Agent, agrees in such Lender’s sole discretion to become a Letter
of Credit Issuer for purposes of issuing Letters of Credit pursuant to
Article II and (b) with respect to each Existing Letter of Credit, the Lender
that issued such Existing Letter of Credit. The Letter of Credit Issuer may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Letter of Credit Issuer, in which case the term “Letter of
Credit Issuer” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate; provided that any such arrangement shall not
relieve or reduce the Letter of Credit Issuer’s obligation to issue Letters of
Credit hereunder.
          “Letter of Credit Request” shall have the meaning provided in
Section 2.05(b).
          “Lien” shall mean any mortgage, pledge, security interest,
encumbrance, lien, hypothec or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any similar recording or notice statute, and any lease having substantially the
same effect as the foregoing).

25



--------------------------------------------------------------------------------



 



          “Loan” shall mean each Term Loan, each Incremental Term Loan, each
Revolving Loan and each Swingline Loan.
          “Loan Document Obligations” shall mean the Obligations described in
clauses (a), (b) and (c) of the definition of the term Obligations contained in
the US Collateral and Guaranty Agreement.
          “Local Time” shall mean (a) with respect to a Loan or Borrowing made
to the US Borrower, New York City time, (b) with respect to a Loan or Borrowing
made to the Canadian Borrower or a B/A, Toronto time and (c) with respect to a
Loan or Borrowing made to the UK Borrower, London time.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, condition (financial or otherwise), prospects or results of
operations of the US Borrower and its Subsidiaries taken as a whole or Holdings
and its Subsidiaries taken as a whole, in each case since December 31, 2004,
(b) the ability of any Credit Party to perform any of its obligations under any
Loan Document or (c) the rights of or benefits available to the Lenders under
any Loan Document.
          “Maturity Date,” with respect to any Tranche of Loans, shall mean the
Term Loan Maturity Date, the Revolving Loan Maturity Date or the Swingline
Expiry Date, as the case may be.
          “Maximum Permitted Consideration” shall mean, with respect to any
Permitted Acquisition, the sum (without duplication) of (a) the aggregate
liquidation preference of Preferred Stock issued by Holdings as consideration in
connection with such Permitted Acquisition, (b) the aggregate principal amount
of Permitted Acquired Debt acquired or assumed by Holdings or any of its
Subsidiaries in connection with such Permitted Acquisition, (c) the aggregate
principal amount of all cash paid (or to be paid) by Holdings or any of its
Subsidiaries in connection with such Permitted Acquisition (including payments
of fees and costs and expenses in connection therewith), (d) the aggregate
principal amount of all other Indebtedness assumed, incurred and/or issued in
connection with such Permitted Acquisition and (e) the fair market value
(determined in good faith by senior management of Holdings) of all other
consideration payable in connection with such Permitted Acquisition (other than
Holdings Common Stock).
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt or
similar security instrument (or an amendment, a supplement or an other
modification to any of the foregoing).
          “Mortgage Policy” shall mean a mortgage title insurance policy or a
binding commitment with respect thereto or an endorsement to an existing
mortgage title insurance policy on any Mortgaged Property.
          “Mortgaged Property” shall mean any Real Property owned or leased by a
Credit Party that is encumbered (or required hereunder to be encumbered) by a
Mortgage.

26



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and that is a pension plan as defined in
Section 3(2) of ERISA that is maintained or contributed to by (or to which there
is an obligation to contribute of) Holdings, a Subsidiary of Holdings or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which Holdings, a Subsidiary of Holdings or an
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan.
          “NASC” shall mean North American Salt Company, a Delaware corporation
and Wholly-Owned Subsidiary of the US Borrower.
          “Net Cash Proceeds” shall mean for any event requiring a repayment of
Term Loans pursuant to Section 2.12 (other than from any Asset Sale), the gross
cash proceeds (including any cash received by way of deferred payment pursuant
to a promissory note, receivable or otherwise, but only as and when received)
received from such event, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith)
received from any such event.
          “Net Sale Proceeds” shall mean for any sale of assets or Recovery
Event, the gross cash proceeds (including any cash received by way of deferred
payment pursuant to a promissory note, receivable or otherwise, but only as and
when received, and insurance proceeds received in respect of such Recovery
Event) received from such sale of assets or Recovery Event, net of (a)
reasonable transaction costs (including any underwriting, brokerage or other
customary selling commissions and reasonable legal, advisory and other fees and
expenses, including title and recording expenses, associated therewith) and
payments of unassumed liabilities relating to the assets sold at the time of, or
within 30 days after, the date of such sale or Recovery Event, (b) the amount of
such gross cash proceeds required to be used to repay any Indebtedness (other
than Indebtedness of the Lenders pursuant to this Agreement) that is secured by
the respective assets that were sold or subject to such Recovery Event and
(c) the estimated marginal increase in income taxes that will be payable by
Holdings’s consolidated group with respect to the fiscal year in which the sale
or Recovery Event occurs as a result of such sale or Recovery Event; provided,
however, that such gross proceeds shall not include any portion of such gross
cash proceeds that Holdings determines in good faith should be reserved for
post-closing adjustments (including indemnification payments), it being
understood and agreed that on the day that all such post-closing adjustments
have been determined (which shall not be later than six months following the
date of the respective asset sale), the amount (if any) by which the reserved
amount in respect of such sale or disposition exceeds the actual post-closing
adjustments payable by Holdings or any of its Subsidiaries shall constitute Net
Sale Proceeds on such date received by Holdings and/or any of its Subsidiaries
from such sale, lease, transfer or other disposition. The parties hereto
acknowledge and agree that Net Sale Proceeds shall not include any
trade-in-credits or purchase price reductions received by Holdings or any of its
Subsidiaries in connection with an exchange of equipment for replacement
equipment that is the functional equivalent of such exchanged equipment.
          “Newco” shall mean Compass Minerals Canada Inc., a Nova Scotia limited
company and direct Wholly-Owned Subsidiary of NSULC1.

27



--------------------------------------------------------------------------------



 



          “Non-Credit Party” shall mean any Subsidiary of Holdings that is not a
Credit Party.
          “Non-Defaulting Lender” shall mean each Lender other than a Defaulting
Lender.
          “Non-US Lender” shall have the meaning provided in Section 2.18(e).
          “Non-Wholly-Owned Entity” shall have the meaning provided in the
definition of Permitted Acquisition.
          “Note” shall mean each Term Note, each US Revolving Note, each Global
Revolving Note and/or each Swingline Note, as the context may require.
          “Notice of Borrowing” shall mean a request by a Borrower for a
Borrowing in accordance with Section 2.03.
          “Notice/Payment Office” shall mean (a) except as provided in clauses
(b), (c) and (d) below, the office of the Administrative Agent, located at 1111
Fannin, 10th Floor, Houston, Texas 77002, Attention: Nadine McCutcheon, or such
other office or offices as the Administrative Agent may designate in writing to
the Borrowers and the Lenders from time to time, (b) in the case of Letters of
Credit, the office of the respective Letter of Credit Issuer designated in
writing by such Letter of Credit Issuer, with a copy to the Administrative Agent
at 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention: Nadine McCutcheon,
(c) in the case of B/As and Canadian Revolving Loans, the office of the
Administrative Agent at Royal Bank Plaza, South Tower, Floor 18, Toronto, M5J
2J2, Canada, Ontario, Attention: Amanda Vidulich, Phone: 416-981-9235, Fax:
416-981-9128, or as otherwise designated in writing by the Administrative Agent
to the US Borrower, with a copy (in each case) to the Administrative Agent at
1111 Fannin, 10th Floor, Houston, Texas 77002, Attention: Nadine McCutcheon and
(d) in the case of UK Revolving Loans, the office of the Administrative Agent at
125 London Wall, London, UK, Attention: Ching Loh, Phone: +44 207 777 2434, Fax:
+44 207 777 2360, or as otherwise designated in writing by the Administrative
Agent to the US Borrower, with a copy to the Administrative Agent at 1111
Fannin, 10th Floor, Houston, Texas 77002, Attention: Nadine McCutcheon.
          “NSULC1” shall mean NASC Nova Scotia Company, a Nova Scotia unlimited
liability company and direct Wholly-Owned Subsidiary of NASC.
          “Obligation Currency” shall have the meaning provided in
Section 10.17(a).
          “Obligations” shall have the meaning provided in the US Collateral and
Guaranty Agreement.
          “Other Taxes” shall mean any and all present or future recording,
stamp, documentary, excise, transfer, sales or similar taxes, charges or levies
arising from any payment made under any Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Credit Document.
          “Participant” shall have the meaning provided in Section 2.05(d).

28



--------------------------------------------------------------------------------



 



          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Perfection Certificate” shall mean each of the US Perfection
Certificate and each Foreign Perfection Certificate.
          “Permitted Acquired Debt” shall have the meaning provided in
Section 7.04(d) .
          “Permitted Acquisition” shall mean the acquisition by the US Borrower
or any of its Wholly-Owned Subsidiaries of assets constituting a business,
division or product line of any Person not already a Subsidiary of the US
Borrower or such Wholly-Owned Subsidiary or of 100% of the capital stock or
other equity interests of any such Person; provided that (a) the consideration
paid by the US Borrower or such Wholly-Owned Subsidiary consists solely of cash
(including proceeds of Revolving Loans), the issuance of Holdings Common Stock,
the issuance of any Qualified Preferred Stock or Disqualified Preferred Stock
otherwise permitted pursuant to Section 7.13, the issuance of Indebtedness
otherwise permitted in Section 7.04 and the assumption/acquisition of any
Permitted Acquired Debt (calculated in accordance with GAAP) relating to such
business, division, product line or Person that is permitted to remain
outstanding in accordance with the requirements of Section 7.04, (b) in the case
of the acquisition of 100% of the capital stock or other equity interests of any
Person, such Person (the “Acquired Person”) shall own no capital stock or other
equity interests of any other Person unless either (i) the Acquired Person owns
100% of the capital stock or other equity interests of such other Person or
(ii) if the Acquired Person owns capital stock or equity interests in any other
Person that is not a Wholly-Owned Subsidiary of the Acquired Person (a
“Non-Wholly-Owned Entity”), both (A) the Acquired Person shall not have been
created or established in contemplation of, or for purposes of, the respective
Permitted Acquisition and (B) any Non-Wholly-Owned Entity of the Acquired Person
shall have been non-wholly owned prior to the date of the respective Permitted
Acquisition and not created or established in contemplation thereof, (c) the
assets acquired, or the business of the Acquired Person and its Subsidiaries,
shall be in a Permitted Business and (d) all applicable requirements of
Sections 6.13 and 7.02 applicable to Permitted Acquisitions are satisfied.
          “Permitted Acquisition Additional Cost-Savings” shall mean, in
connection with each Permitted Acquisition, those demonstrable cost-savings and
other adjustments (in each case not included pursuant to clause (iii) or (iv) of
the definition of Pro Forma Basis contained herein and otherwise without
duplication) reasonably anticipated by the US Borrower as of any date of
determination to be achieved in connection with such Permitted Acquisition for
the twelve-month period following the consummation of such Permitted
Acquisition, which cost-savings and other adjustments shall be estimated on a
good faith basis by the US Borrower as of each date of determination and, if
requested by the Administrative Agent on a timely basis, shall be verified as of
such date of determination (a) by a nationally recognized accounting firm or
(b) as otherwise agreed to by the Administrative Agent, in each case prior to
the inclusion of the applicable cost-savings and other adjustments in the
calculation of Permitted Acquisition Additional Cost-Savings. It is understood
and agreed that, for the avoidance of duplication, no anticipated cost-savings
or other adjustments shall be included in the calculation of Permitted
Acquisition Additional Cost-Savings for any period to the extent such
anticipated cost-savings or other adjustments are otherwise reflected in
Consolidated EBITDA for such period by virtue of

29



--------------------------------------------------------------------------------



 




the achievement of actual cost-savings or other results that were part of the
cost-savings or other adjustments anticipated to be achieved.
          “Permitted Business” shall mean each business conducted by the US
Borrower and its Subsidiaries on the date hereof and any other business or
activities as may be substantially similar, incidental or related thereto, and
reasonable extensions of the foregoing.
          “Permitted Debt” shall mean and include Permitted Acquired Debt,
Permitted Subordinated Refinancing Indebtedness and Additional Senior
Subordinated Notes.
          “Permitted Encumbrances” shall mean (a) those liens, encumbrances,
hypothecs and other matters affecting title to any Real Property and found
reasonably acceptable by the Administrative Agent, (b) as to any particular Real
Property at any time, such easements, encroachments, covenants, restrictions,
agreements, rights of way, minor defects, irregularities or encumbrances on
title that could not reasonably be expected to materially impair such Real
Property for the purpose for which it is held by the mortgagor or grantor
thereof, or the lien or hypothec held by the Collateral Agent, (c) zoning and
other municipal ordinances that are not violated in any material respect by the
existing improvements and the present use made by the mortgagor or grantor
thereof of the premises, except if permitted by a variance or “grandfather”
provision, (d) general real estate taxes and assessments not yet delinquent,
(e) such other items included on Schedule 5.01 hereto, and (f) such other
similar items as the Administrative Agent may consent to (such consent not to be
unreasonably withheld).
          “Permitted Holdings Refinancing Indebtedness” shall mean Indebtedness
of Holdings issued or given in exchange for, or all the proceeds of which are
otherwise used to refinance, all or any portion of the then-outstanding Holdings
2012 Notes, Holdings 2013 Notes or Permitted Holdings Refinancing Indebtedness
so long as (a) such Indebtedness has a weighted average life to maturity greater
than or equal to the weighted average life to maturity of the Indebtedness being
so refinanced (or, in the case of a refinancing of the Holdings 2012 Notes, such
Indebtedness has a maturity no earlier than 91 days after the Term Loan Maturity
Date (determined without regard to the proviso to the definition of Term Loan
Maturity Date) or (unless otherwise provided in the applicable Incremental Term
Loan Amendment), if such Indebtedness is incurred after the US Borrower has
obtained any Incremental Term Loans or while any Commitments from Additional
Lenders to make Incremental Term Loans remain in effect, 91 days after the
maturity date for such Incremental Term Loans, unless all such Incremental Term
Loans have been repaid in full and has no scheduled amortization prior to such
date), (b) such refinancing does not (i) increase the amount of such
Indebtedness outstanding immediately prior to such refinancing or (ii) add
guarantors, obligors or security different from those which applied to the
Indebtedness being so refinanced and (c) all other terms of such refinancing
(including with respect to the amortization schedules, redemption provisions,
maturities, covenants, defaults, remedies and cash interest payment provisions),
are not materially less favorable to Holdings and its Subsidiaries than those
previously existing with respect to the Indebtedness being so refinanced.
          “Permitted Liens” shall have the meaning provided in Section 7.03.

30



--------------------------------------------------------------------------------



 



          “Permitted Sale-Leaseback Transaction” shall mean any sale by the US
Borrower or any of its Subsidiaries of any asset first acquired by the US
Borrower or such Subsidiary after the Effective Date, which asset, in each case,
is thereafter leased by the purchaser thereof to the US Borrower or such
Subsidiary; provided that (i) the consideration for such sale shall be entirely
in cash, (ii) the consideration for such sale shall be in an amount at least
equal to 100% of the aggregate amount expended by the US Borrower or such
Subsidiary in so acquiring such asset, (iii) each such sale-leaseback
transaction is effected within 90 days of the acquisition by the US Borrower or
such Subsidiary of such asset, and (iv) in each case, the respective transaction
is otherwise effected in accordance with the applicable requirements of
Section 7.02(n).
          “Permitted Subordinated Refinancing Documents” shall mean all notes
evidencing any Permitted Subordinated Refinancing Indebtedness, any indenture or
other agreement governing the terms of such Permitted Subordinated Refinancing
Indebtedness and all other documents executed and delivered with respect to the
foregoing documents, as in effect on the date such Permitted Subordinated
Refinancing Indebtedness is first incurred and as the same may be amended,
modified or supplemented from time to time in accordance with the requirements
hereof and thereof.
          “Permitted Subordinated Refinancing Indebtedness” shall mean
Indebtedness of the US Borrower issued or given in exchange for, or all the
proceeds of which are used to refinance, all or any portion of the then
outstanding Senior Subordinated Notes, Additional Senior Subordinated Notes, or
Permitted Subordinated Refinancing Indebtedness, so long as (a) such
Indebtedness has a weighted average life to maturity greater than or equal to
the weighted average life to maturity of the Indebtedness being so refinanced
(or, in the case of a refinancing of the Senior Subordinated Notes, such
Indebtedness has a maturity no earlier than 91 days after the Term Loan Maturity
Date (determined without regard to the proviso to the definition of Term Loan
Maturity Date) or (unless otherwise provided in the applicable Incremental Term
Loan Amendment), if such Indebtedness is incurred after the US Borrower has
obtained any Incremental Term Loans or while any Commitments from Additional
Lenders to make Incremental Term Loans remain in effect, 91 days after the
maturity date for such Incremental Term Loans, unless all such Incremental Term
Loans have been repaid in full and has no scheduled amortization prior to such
date), (b) such refinancing does not (i) increase the amount of such
Indebtedness outstanding immediately prior to such refinancing or (ii) add
guarantors, obligors or security from that which applied to the Indebtedness
being so refinanced, (c) such Indebtedness has substantially the same (or, from
the perspective of the Lenders, more favorable) subordination provisions, if
any, as applied to the Indebtedness being so refinanced, and (d) all other terms
of such refinancing (including with respect to the amortization schedules,
redemption provisions, maturities, covenants, defaults and remedies), are not
materially less favorable to the US Borrower and its Subsidiaries than those
previously existing with respect to the Indebtedness being so refinanced.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
          “Plan” shall mean any pension plan as defined in Section 3(2) of ERISA
and that is subject to Title I of ERISA and that is maintained or contributed to
by (or to which there is an

31



--------------------------------------------------------------------------------



 




obligation to contribute of) Holdings or a Subsidiary of Holdings or an ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which Holdings, or a Subsidiary of Holdings or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan but
excluding all Multiemployer Plans.
          “Pledged Collateral” shall mean all of the “Collateral” (a) as defined
in Section 3.01 of the US Collateral and Guaranty Agreement and (b) as defined
in any Foreign Pledge Agreement or Foreign Security Agreement.
          “Preferred Stock,” as applied to the capital stock of any Person,
shall mean capital stock of such Person (other than common stock of such Person)
of any class or classes (however designated) that ranks prior, as to the payment
of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding-up of such Person, to shares of
capital stock of any other class of such Person, and shall include any Qualified
Preferred Stock and Disqualified Preferred Stock.
          “Prime Rate” shall mean the rate that JPMCB publicly announces from
time to time as its prime lending rate in effect at its principal office in New
York City, the Prime Rate to change when and as such prime lending rate changes.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.
          “Principal Amount” shall mean (a) the stated amount of each US Dollar
Loan and/or (b) the US Dollar Equivalent of the stated amount of each Loan
(other than a US Dollar Loan) or B/A, as the context may require.
          “Pro Forma Balance Sheet” shall mean an unaudited pro forma
consolidated balance sheet of Holdings and its Subsidiaries as of September 30,
2005, giving effect to the Transaction.
          “Pro Forma Basis” shall mean, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to (without duplication)
(a) the incurrence of any Incremental Term Loan or other Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred (A) to
finance the Transaction, (B) to refinance other outstanding Indebtedness
(including to refinance any outstanding Indebtedness of an Unrestricted
Subsidiary at the time same is designated as a Subsidiary pursuant to a
Subsidiary Redesignation) or (C) to finance Permitted Acquisitions) or issuance
of any Preferred Stock (other than Qualified Preferred Stock of Holdings) after
the first day of the relevant Calculation Period as if such Indebtedness or
Preferred Stock had been incurred or issued (and the proceeds thereof applied)
on the first day of the relevant Calculation Period, (b) the permanent repayment
of any Indebtedness (other than revolving Indebtedness except to the extent paid
with Permitted Debt or Disqualified Preferred Stock) or Preferred Stock (other
than Qualified Preferred Stock of Holdings) after the first day of the relevant
Calculation Period as if such Indebtedness or Preferred Stock had been retired
or redeemed on the first day of the relevant Calculation Period, (c) the
Permitted Acquisition, if any, then being consummated as well as any other
Permitted Acquisition consummated after the first day of the relevant
Calculation Period and on or prior to the date of the respective Permitted
Acquisition then being effected and (d) the Subsidiary Redesignation, if any,
then being effected as well as any other

32



--------------------------------------------------------------------------------



 




Subsidiary Redesignation after the first day of the relevant Calculation Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated with the following rules to apply in connection therewith:

  (i)   all Indebtedness and Preferred Stock (other than Qualified Preferred
Stock of Holdings) (A) (other than revolving Indebtedness, except to the extent
same is incurred to finance the Transaction, to refinance other outstanding
Indebtedness (including to refinance any outstanding Indebtedness of an
Unrestricted Subsidiary at the time same is designated as a Subsidiary pursuant
to a Subsidiary Redesignation), or to finance Permitted Acquisitions) incurred
or issued after the first day of the relevant Calculation Period (whether
incurred to finance a Permitted Acquisition, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of the respective Calculation Period and
remain outstanding through the date of determination (and thereafter in the case
of projections pursuant to Section 6.13(a)(iv)) and (B) (other than revolving
Indebtedness except to the extent paid with Permitted Debt or Disqualified
Preferred Stock) permanently retired or redeemed after the first day of the
relevant Calculation Period shall be deemed to have been retired or redeemed on
the first day of the respective Calculation Period and remain retired through
the date of determination (and thereafter in the case of projections pursuant to
Section 6.13(a)(iv));     (ii)   all Indebtedness or Preferred Stock (other than
Qualified Preferred Stock of Holdings) assumed to be outstanding pursuant to
preceding clause (i) shall be deemed to have borne interest or accrued
dividends, as the case may be, at (A) the rate applicable thereto, in the case
of fixed rate Indebtedness or Preferred Stock or (B) the rates that would have
been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness or Preferred Stock
(although interest expense with respect to any Indebtedness or Preferred Stock
for periods while same was actually outstanding during the respective period
shall be calculated using the actual rates applicable thereto while same was
actually outstanding); provided that for purposes of calculations pursuant to
Section 6.13(a)(iv), all Indebtedness or Preferred Stock (whether actually
outstanding or deemed outstanding) bearing interest at a floating rate of
interest shall be tested on the basis of the rates applicable at the time the
determination is made pursuant to said provisions;     (iii)   in making any
determination of Consolidated EBITDA, pro forma effect shall be given to any
Subsidiary Redesignation or Permitted Acquisition effected or consummated after
the first day of the respective period being tested, taking into account (in the
case of a Permitted Acquisition only), for any portion of the relevant period
being tested, demonstrable cost savings actually achieved simultaneously with,
or to be achieved within

33



--------------------------------------------------------------------------------



 



      the one-year period following, the closing of the respective Permitted
Acquisition, which cost savings would be permitted to be recognized in pro forma
statements prepared in accordance with Regulation S-X under the Securities Act,
as if such cost savings were realized on the first day of the relevant period;

  (iv)   without duplication of adjustments provided above, in case of any
Permitted Acquisition consummated after the first day of the relevant period
being tested, pro forma effect shall be given to the termination of operating
leases or replacement of operating leases with Capitalized Lease Obligations or
with other Indebtedness, and to any replacement of Capitalized Lease Obligations
or other Indebtedness with operating leases, in each case effected at the time
of the consummation of such Permitted Acquisition or thereafter, in each case if
effected after the first day of the period being tested and prior to the date
the respective determination is being made, as if such termination or
replacement had occurred on the first day of the relevant period; and     (v)  
in making any determination of Consolidated EBITDA for purposes of any
calculation of the Adjusted Total Leverage Ratio, the Consolidated Interest
Coverage Ratio and the Consolidated Fixed Charge Coverage Ratio only, (A) for
any Permitted Acquisition that occurred during the last two fiscal quarters
comprising the respective Test Period (and, in the case of Section 6.13,
thereafter and on or prior to the relevant date of determination), there shall
be added to Consolidated EBITDA the amount of Permitted Acquisition Additional
Cost-Savings, determined in accordance with the definition thereof contained
herein, expected to be realized with respect to such Permitted Acquisition,
(B) for any Permitted Acquisition effected in the second fiscal quarter of the
respective Test Period, the Consolidated EBITDA shall be increased by 50% of the
Permitted Acquisition Additional Cost Savings estimated to arise in connection
with the respective Permitted Acquisition and (C) for any Permitted Acquisition
effected in the first fiscal quarter of the respective Test Period, the
Consolidated EBITDA shall be increased by 25% of the Permitted Acquisition
Additional Cost-Savings estimated to arise in connection with the respective
Permitted Acquisition; provided that the aggregate additions to Consolidated
EBITDA, for any period being tested, pursuant to this clause (v) shall not
exceed 15% of the amount that would have been Consolidated EBITDA in the absence
of the adjustment pursuant to this clause (v).

          Notwithstanding anything to the contrary contained above, (a) for
purposes of Sections 7.09 and 7.10 and, for purposes of all determinations of
the Applicable Rate, pro forma effect (as otherwise provided above) shall only
be given for events or occurrences that occurred during the respective Test
Period but not thereafter and (b) for purposes of Section 6.13, the second
sentence of the definition of “Unrestricted Subsidiary”, Section 2.23,
Sections 7.04(n) and (o), Sections 7.06(j), (k) and (l) and Section 7.12(a), pro
forma effect (as otherwise provided

34



--------------------------------------------------------------------------------



 




above) shall be given for events or occurrences that occurred during the
respective Test Period and thereafter but on or prior to the respective date of
determination.
          “Projections” shall mean the projections contained in the Confidential
Information Memorandum, dated November 2005, that were prepared by or on behalf
of the US Borrower in connection with the Transaction and delivered to the
Administrative Agent and the Lenders prior to the Effective Date.
          “Qualified Preferred Stock” shall mean any Preferred Stock of
Holdings, the express terms of which shall provide that dividends thereon shall
not be required to be paid at any time (and to the extent) that such payment
would be prohibited by the terms of this Agreement or any other agreement of
Holdings relating to outstanding indebtedness and that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (including any Change of
Control Event), cannot mature and is not mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, and is not redeemable, or required to be
repurchased, at the sole option of the holder thereof (including upon the
occurrence of a Change of Control Event), in whole or in part, on or prior to
the date occurring two years after the Term Loan Maturity Date or (unless
otherwise provided in the applicable Incremental Term Loan Amendment), if such
Equity Interests are issued after the US Borrower has obtained any Incremental
Term Loans or while any Commitments from Additional Lenders to make Incremental
Term Loans remain in effect, two years after the maturity date for such
Incremental Term Loans, unless all such Incremental Term Loans have been repaid
in full and all Commitments in respect thereof shall have been terminated;
provided that any such Preferred Stock of Holdings may provide that such
Preferred Stock may be redeemable after all Loan Document Obligations have been
paid in full in cash.
          “Qualified Public Offering” shall mean a registered underwritten
public offering of common stock of Holdings.
          “Real Property” of any Person shall mean all of the right, title and
interest of such Person in and to land, immovable property, improvements and
fixtures, including Leaseholds.
          “Recovery Event” shall mean the receipt by Holdings or any of its
Subsidiaries of any insurance or condemnation proceeds (other than proceeds from
business interruption insurance) payable (a) by reason of theft, physical
destruction or damage or any other similar event with respect to any properties
or assets of Holdings or any of its Subsidiaries (whether under any policy of
insurance required to be maintained under Section 6.03 or otherwise) and (b) by
reason of any condemnation, taking, seizing or similar event with respect to any
properties or assets of Holdings or any of its Subsidiaries.
          “Register” shall have the meaning provided in Section 10.04.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.

35



--------------------------------------------------------------------------------



 



          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any release, disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
seeping, placing, depositing, disposal, migrating or pouring, into, through or
upon any land or water or air, or otherwise entering into the environment or
within or upon any building, structure, facility or fixture.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .24, .25, .27 or .28 of PBGC Regulation Section 4043 and the advance
reporting events under subsections .61 to .68 of PBGC Regulation Section 4043.
          “Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding Term Loans, US Revolving Loan Commitments (or after the termination
thereof, US Revolving Credit Exposures) and Global Revolving Loan Commitments
(or after the termination thereof, Global Revolving Credit Exposures) represent
an amount greater than 50% of the sum of all outstanding Term Loans of
Non-Defaulting Lenders, the sum of the US Revolving Loan Commitments of all
Non-Defaulting Lenders (or after the termination thereof, the aggregate US
Revolving Credit Exposures of all Non-Defaulting Lenders at such time) and the
sum of the Global Revolving Loan Commitments of all Non-Defaulting Lenders (or
after the termination thereof, the aggregate Global Revolving Credit Exposures
of all Non-Defaulting Lenders at such time). For purposes of this definition,
the calculation of the outstanding principal amount of all Global Revolving
Loans denominated in Canadian Dollars and Global Revolving Loans denominated in
Sterling shall be determined by taking the US Dollar Equivalent thereof at the
time of any such calculation.
          “Retained Existing Indebtedness” shall have the meaning provided in
Section 7.04(b).
          “Restricted Indebtedness” shall mean Indebtedness of Holdings or any
of its Subsidiaries, the payment, prepayment, redemption, repurchase or
defeasance of which is restricted under Section 7.12.
          “Revolving Availability Period” shall mean the period from and
including the Effective Date to but excluding the earlier of (a) the Revolving
Loan Maturity Date and (b) the date of termination of both the US Revolving Loan
Commitments as provided for herein and the Global Revolving Loan Commitments as
provided for herein.
          “Revolving Borrowing” shall mean a US Revolving Borrowing or a Global
Revolving Borrowing, as applicable.

36



--------------------------------------------------------------------------------



 



          “Revolving Facility Loan” shall have the meaning provided in
Section 5.05(b).
          “Revolving Loan” shall mean a Loan made pursuant to clause (b) or
(c) of Section 2.01.
          “Revolving Loan Maturity Date” shall mean December 22, 2010, or, if
such date is not a Business Day, the next succeeding Business Day.
          “S&P” shall mean Standard & Poor’s Ratings Group, Inc.
          “Schedule I Lender” shall mean any Lender named on Schedule I to the
Bank Act (Canada).
          “Schedule I Reference Lender” shall mean any Schedule I Lender as may
be agreed by the Canadian Borrower and the Administrative Agent from time to
time.
          “Schedule II Lender” shall mean any Lender named on Schedule II to the
Bank Act (Canada) or any Lender that is a Canadian financial institution other
than a Canadian chartered bank and is not a Schedule III Lender.
          “Schedule III Lender” shall mean any Lender named on Schedule III to
the Bank Act (Canada).
          “Schedule III Reference Lender” shall mean JPMorgan Chase Bank, N.A.,
Toronto Branch.
          “Scheduled Repayment” shall have the meaning provided in
Section 2.12(b).
          “SEC” shall mean the United States Securities and Exchange Commission
or any successor thereto.
          “Secured Parties” shall have the meaning provided in the respective
Security Documents.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Security Agreement” shall mean each Foreign Security Agreement, the
US Collateral and Guaranty Agreement and the US Collateral Assignment.
          “Security Agreement Collateral” shall mean all of the “Collateral” as
defined in any Security Agreement.
          “Security Documents” shall mean and include the US Collateral and
Guaranty Agreement, each Foreign Pledge Agreement, each Security Agreement, each
Mortgage and each Additional Security and Guaranty Document, if any.

37



--------------------------------------------------------------------------------



 




          “Senior Subordinated Note Documents” shall mean the Senior
Subordinated Notes, the Senior Subordinated Note Indenture and all other
documents executed and delivered with respect to the Senior Subordinated Notes
or the Senior Subordinated Note Indenture, as in effect on the Effective Date
(for all purposes of this Agreement after the Effective Date (except as
otherwise specifically provide herein), after giving effect to the consummation
of the Debt Tender Offer), and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
          “Senior Subordinated Note Indenture” shall mean the Indenture, dated
as of November 28, 2001, among the US Borrower, the US Credit Parties that are
subsidiary guarantors thereunder and the Senior Subordinated Note Indenture
Trustee, as in effect on the Effective Date (for all purposes of this Agreement
after the Effective Date (except as otherwise specifically provide herein),
after giving effect to the consummation of the Debt Tender Offer) and as
thereafter amended, modified or supplemented from time to time in accordance
with the requirements hereof and thereof.
          “Senior Subordinated Note Indenture Trustee” shall mean The Bank of
New York or any successor thereto.
          “Senior Subordinated Notes” shall mean the Existing Senior
Subordinated Notes that remain outstanding after the consummation of the Debt
Tender Offer.
          “Sideco” shall mean Compass Minerals Nova Scotia Company, a Nova
Scotia unlimited liability company and a direct Wholly-Owned Subsidiary of
Canadian LP.
          “Spot Exchange Rate” shall mean, on any day, (a) with respect to
Sterling, the spot rate at which US Dollars are offered on such day by the
Administrative Agent in London for Sterling at approximately 11:00 a.m. (London
time) and (b) with respect to Canadian Dollars, the spot rate at which US
Dollars are offered on such day by the Administrative Agent in Toronto for
Canadian Dollars at approximately 11:00 a.m. (Toronto time).
          “Start Date” shall have the meaning provided in the definition of
Applicable Rate.
          “Stated Amount” of each Letter of Credit shall mean the maximum amount
available to be drawn thereunder (regardless of whether any conditions for
drawing could then be met).
          “Sterling” or “£” shall mean freely transferable lawful money of the
United Kingdom.
          “Sterling Equivalent” shall mean, at any time for the determination
thereof, the amount of Sterling that could be purchased with the amount of US
Dollars (or any other foreign currency, as applicable) involved in such
computation at the spot exchange rate therefor as quoted by the Administrative
Agent as of 11:00 a.m. (local time) on the date two Business Days prior to the
date of any determination thereof for purchase on such date.
          “Subco” shall mean Compass Resources Canada Company, a Nova Scotia
unlimited liability company and a direct Wholly-Owned Subsidiary of the Canadian
Borrower.

38



--------------------------------------------------------------------------------



 



          “Subsidiary” of any Person shall mean and include (a) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, limited liability
company, association, joint venture or other entity (other than a corporation)
in which such Person, directly or indirectly through Subsidiaries, has more than
a 50% equity interest at the time. Notwithstanding the foregoing (and except for
purposes of Sections 5.01, 5.04, 5.09, 5.12, 5.14 (other than the last sentence
thereof), 5.16, 5.17, 5.20, 6.01(g), 6.02, 6.04, 6.06, 6.07, 6.08, 8.05, 8.06
and 8.09, and the definitions of Unrestricted Subsidiary, Foreign Unrestricted
Subsidiary and Wholly-Owned Unrestricted Subsidiary contained herein), an
Unrestricted Subsidiary shall be deemed not to be a Subsidiary of Holdings or
any of its other Subsidiaries for purposes of this Agreement.
          “Subsidiary Guarantor” shall mean (a) each US Credit Party (other than
Holdings) in its capacity as a Guarantor under the US Collateral and Guaranty
Agreement, and (b) each Foreign Credit Party in its capacity as a Guarantor
under the Foreign Guaranty.
          “Subsidiary Redesignation” shall have the meaning provided in the
definition of “Unrestricted Subsidiary” contained in this Article I.
          “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
(a) no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings, any of the Borrowers or their respective Subsidiaries
shall be a Swap Agreement and (b) no contract entered into in the ordinary
course of business for the purchase of goods or services to be utilized in the
business of Holdings, any of the Borrowers or their respective Subsidiaries
shall be a Swap Agreement.
          “Swingline Expiry Date” shall mean the date which is five Business
Days prior to the Revolving Loan Maturity Date.
          “Swingline Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be such Lender’s US Revolving Percentage of the
total Swingline Exposure at such time.
          “Swingline Lender” shall mean JPMCB, in its capacity as lender of
Swingline Loans hereunder.
          “Swingline Loan” shall mean a Loan made pursuant to Section 2.04.
          “Swingline Note” shall mean a promissory note substantially in the
form of Exhibit A-3 with blanks appropriately completed in conformity herewith.

39



--------------------------------------------------------------------------------



 



          “Synthetic Purchase Agreement” shall mean any swap, derivative or
other agreement or combination of agreements pursuant to which Holdings or any
of its Subsidiaries or any Unrestricted Subsidiary is or may become obligated to
make (a) any payment not expressly permitted hereunder (i) in connection with a
purchase by any Person other than Holdings or any of its Subsidiaries of any
capital stock of or other equity interests in Holdings or any of its
Subsidiaries, (ii) in respect of any Restricted Indebtedness or (iii) in respect
of any liabilities of any Unrestricted Subsidiary or (b) any payment not
expressly permitted hereunder the amount of which is determined by reference to
(i) the price or value at any time of any capital stock of or other equity
interests in Holdings or any of its Subsidiaries, (ii) Restricted Indebtedness
or (iii) liabilities of any Unrestricted Subsidiary. Notwithstanding the
foregoing, (A) the term “Synthetic Purchase Agreement” shall not include any
swap, derivative or other agreement or combination of agreements to the extent
that the inclusion of such agreement or combination of agreements in such term
would restrict any transaction not otherwise restricted under this Agreement,
unless such agreement or combination of agreements or the consummation of the
transactions contemplated thereby is intended to have or would have an economic
effect that is substantially equivalent to an economic effect of any transaction
that is otherwise restricted under this Agreement and (B) any payment made or
obligation incurred pursuant to a Synthetic Purchase Agreement that has an
economic effect that is substantially equivalent to the economic effect of any
payment or obligation expressly permitted by any provision of this Agreement
will be deemed to have been made or incurred pursuant to such provision.
          “Taxes” shall mean any and all present or future taxes, assessments,
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority.
          “Term Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
          “Term Loan” shall mean a Loan made pursuant to Section 2.01(a).
          “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Term Loan hereunder on the
Effective Date, expressed as an amount representing the maximum principal amount
of the Term Loan to be made by such Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 or 2.20(b) and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.23, Section 10.04 or Section 10.11(b). The initial
amount of each Lender’s Term Loan Commitment is set forth opposite such Lender’s
name in Schedule I directly below the column entitled “Term Loan Commitment”, or
in the Assignment and Assumption Agreement or Incremental Term Loan Amendment
pursuant to which such Lender shall have assumed its Term Loan Commitment, as
applicable, and the initial aggregate amount of the Lenders’ Term Loan
Commitments is $350,000,000, provided that such initial aggregate amount shall
be reduced by the excess, if any, of (i) the aggregate principal amount of the
Senior Subordinated Notes over (ii) $3,500,000 and such reduction shall be
applied to the Lenders’ Term Loan Commitments on a pro rata basis in accordance
with their respective Term Loan Commitments.
          “Term Loan Maturity Date” shall mean December 22, 2012, or, if such
date is not a Business Day, the next succeeding Business Day, provided that
(a) if greater than $30,000,000

40



--------------------------------------------------------------------------------



 



in aggregate principal amount of Senior Subordinated Notes is outstanding on any
date that is 91 days prior to the maturity date of the Senior Subordinated Notes
(“Senior Sub Debt Maturity Date”), then the Term Loan Maturity Date shall be
such date that is 91 days prior to the Senior Sub Debt Maturity Date (but in no
event later than December 22, 2012) or (b) if greater than $30,000,000 in
aggregate principal amount of Holdings 2012 Notes is outstanding on any date
that is 91 days prior to the maturity date of the Holdings 2012 Notes (“Holdco
Debt Maturity Date”), then the Term Loan Maturity Date shall be the date that is
91 days prior to the Holdco Debt Maturity Date (but in no event later than
December 22, 2012).
          “Term Note” shall mean a promissory note substantially in the form of
Exhibit A1 with blanks appropriately completed in conformity herewith.
          “Test Period” shall mean, as of any date, the period of four
consecutive fiscal quarters of the US Borrower then last ended prior to such
date, in each case taken as one accounting period.
          “Total Commitment” shall mean, at any time, the sum of the Total Term
Loan Commitment, the US Total Revolving Loan Commitment and the Global Total
Revolving Loan Commitment.
          “Total Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Debt on such date to (b) Consolidated EBITDA for the Test
Period most recently ended prior to such date. All calculations of the Total
Leverage Ratio shall be made on a Pro Forma Basis, it being understood and
agreed that, as provided in the definition of Pro Forma Basis, the adjustments
contained in clause (v) thereof shall not be taken into account in determining
the Total Leverage Ratio.
          “Total Term Loan Commitment” shall mean the sum of the Term Loan
Commitments of each of the Term Lenders.
          “Tranche” shall mean the respective facility and commitments utilized
in making Loans and accepting and purchasing B/As hereunder (including any
facility and commitments created pursuant to any Incremental Term Loan
Amendment), with there being four separate Tranches on the Effective Date, i.e.,
Term Loans, US Revolving Loans, Global Revolving Loans and B/A Drawings and
Swingline Loans.
          “Transaction” shall mean, collectively, (a) the consummation of the
Debt Tender Offer, (b) the entering into of the Credit Documents and the
incurrence of all Loans hereunder on the Effective Date, (c) the paydown in full
of all Existing Credit Agreement Indebtedness and the termination of all
commitments related thereto, (d) the amendment, amendment and restatement,
supplement or other modification of the guarantees and security interests with
respect to such Existing Credit Agreement Indebtedness and commitments, in each
case as contemplated by this Agreement, and (e) the payment of the Transaction
Costs.
          “Transaction Costs” shall have the meaning provided in
Section 5.05(a)(i).

41



--------------------------------------------------------------------------------



 



          “Type” shall mean any type of Loan determined with respect to the
interest option applicable thereto, i.e., a Base Rate Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan or a Canadian Base Rate Loan.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.
          “UK Borrower” shall mean Salt Union Limited, a company incorporated
under the laws of England and Wales in the United Kingdom.
          “UK Intercompany Loan” shall mean the loan made by the US Borrower to
the UK Borrower prior to the Effective Date in the aggregate principal amount of
£2,620,204, as of the date hereof.
          “UK Intercompany Note” shall mean the promissory note issued by UK
Borrower to US Borrower representing amounts owed under the UK Intercompany
Loan.
          “UK Lending Office” shall mean, as to any Global Revolving Lender, the
applicable branch, affiliate or office of such Global Revolving Lender
designated by such Global Revolving Lender to make Loans to the UK Borrower.
          “UK Revolving Borrowing” shall mean a Borrowing comprised of UK
Revolving Loans.
          “UK Revolving Credit Exposure” shall mean, at any time, the sum of
(a) the US Dollar Equivalent of the aggregate principal amount of the UK
Revolving Loans denominated in Sterling outstanding at such time and (b) the
aggregate principal amount of UK Revolving Loans denominated in US Dollars
outstanding at such time. The UK Revolving Credit Exposure of any Lender at any
time shall be such Lender’s Global Revolving Percentage of the total UK
Revolving Credit Exposure at such time.
          “UK Revolving Loan” shall mean a Loan made by a Global Revolving
Lender pursuant to Section 2.01(c)(iii). Each UK Revolving Loan shall be a
Eurodollar Loan.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the value of the accumulated plan benefits under the Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Sections 4022 and 4044 of ERISA, exceeds the fair market value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).
          “Unrestricted Subsidiary” shall mean any Subsidiary of the US Borrower
that is acquired or created after the Effective Date and designated by the US
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the US Borrower shall only be permitted to
so designate a new Unrestricted Subsidiary after the Effective Date and so long
as (a) no Default or Event of Default exists or would result therefrom, (b) all
of the provisions of Section 7.15 shall have been complied with in respect of
such newly-designated Unrestricted Subsidiary and such Unrestricted Subsidiary
shall be capitalized (to the

42



--------------------------------------------------------------------------------



 



extent capitalized by the US Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 7.05(o), with any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof to be treated as Investments pursuant to Section 7.05(o),
provided that at the time of the initial Investment by the US Borrower or any of
its Wholly-Owned Subsidiaries in such Subsidiary, the US Borrower shall
designate such entity as an Unrestricted Subsidiary in a written notice to the
Administrative Agent, and (c) at all times after such designation, (i) such
Subsidiary does not own any capital stock or other equity interests in, or
Indebtedness of, and does not hold any Liens on any property of Holdings or any
of its Subsidiaries that is not also (and will not, after giving effect to such
designation, become) an Unrestricted Subsidiary and (ii) such Subsidiary is
party to a tax sharing agreement with the US Borrower containing terms that, in
the reasonable judgment of the US Borrower and the Administrative Agent, provide
for a reasonable allocation of tax liabilities and benefits. The US Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly-Owned Subsidiary of the US Borrower, (ii) no
Default or Event of Default then exists or would occur as a consequence of any
such Subsidiary Redesignation (including under Sections 7.03 and 7.04), (iii)
all actions that would be required to be taken pursuant to Section 7.15(a) in
connection with the establishment, creation or acquisition of a new Domestic
Subsidiary or a new Wholly-Owned Foreign Subsidiary are taken at the time of the
respective Subsidiary Redesignation, (iv) calculations are made by the US
Borrower of compliance with the covenants contained in Sections 7.09 and 7.10
(in each case, giving effect to the last sentence appearing therein) for the
relevant Calculation Period, on a Pro Forma Basis as if the respective
Subsidiary Redesignation (as well as all other Subsidiary Redesignations
theretofore consummated after the first day of such Calculation Period) had
occurred on the first day of such Calculation Period, and such calculations
shall show that such financial covenants would have been complied with if the
Subsidiary Redesignation had occurred on the first day of such Calculation
Period (for this purpose, (A) if the first day of the respective Calculation
Period occurs prior to the Effective Date, calculated as if the covenants
contained in Sections 7.09 and 7.10 (in each case, giving effect to the last
sentence appearing therein) had been applicable from the first day of the
Calculation Period and (B) using the covenant levels contained in such
Sections 7.09 and 7.10 for the Test Period ending December 31, 2005, in
connection with any Subsidiary Redesignation made prior to December 31, 2005),
(v) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (vi) the US Borrower shall have delivered
to the Administrative Agent an officer’s certificate executed by an Authorized
Officer of the US Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (v),
inclusive, and containing the calculations required by the preceding clause
(iv).
          “US Borrower” shall mean Compass Minerals Group, Inc., a Delaware
corporation.

43



--------------------------------------------------------------------------------



 



          “US Collateral and Guaranty Agreement” shall have the meaning provided
in Section 3.09.
          “US Collateral Assignment” shall have the meaning provided in
Section 3.11.
          “US Credit Party” shall mean Holdings, the US Borrower and each other
Guarantor that is also a Domestic Subsidiary.
          “US Dollar Equivalent” shall mean, at any time for the determination
thereof, (a) except as provided in clause (b) of this definition, the amount of
US Dollars that could be purchased with the amount of Canadian Dollars or
Sterling or any other foreign currency, as applicable, at the Spot Exchange Rate
therefor on the date two Business Days prior to the date of any determination
thereof for purchase on such date and shall be calculated in accordance with
Section 10.06(b) and (b) for purposes of Section 10.06(d), the amount of US
Dollars that could be purchased with the amount of the applicable currency
involved in such computation at the spot exchange rate therefore as quoted or
utilized by the Administrative Agent on the date of any determination thereof
for purchase on such day.
          “US Dollar Loan” shall mean all Loans denominated in US Dollars.
          “US Dollars” and the sign “$” shall each mean freely transferable
lawful money of the United States.
          “US Holdco” shall mean Great Salt Lake Holdings, LLC, a Delaware
limited liability company and a Wholly-Owned Subsidiary of the US Borrower.
          “US Mortgaged Property” shall mean any Mortgaged Property located in
the United States or any State thereof.
          “US Perfection Certificate” shall mean a certificate in the form of
Annex II to the US Collateral and Guaranty Agreement and any other form approved
by the Collateral Agent.
          “US Revolving Borrowing” shall mean a Borrowing comprised of US
Revolving Loans.
          “US Revolving Credit Exposure” shall mean, at any time, the sum of
(a) the outstanding principal amount of US Revolving Loans, (b) the LC Exposure
and (c) the Swingline Exposure at such time. The US Revolving Credit Exposure of
any US Revolving Lender at any time shall be such Lender’s US Revolving
Percentage of the total US Revolving Credit Exposure at such time.
          “US Revolving Lender” shall mean, at any time, each Lender with a US
Revolving Loan Commitment or with outstanding US Revolving Loans.
          “US Revolving Loan” shall mean a Loan made by a US Revolving Lender
pursuant to Section 2.01(b).

44



--------------------------------------------------------------------------------



 



          “US Revolving Loan Commitment” shall mean, with respect to each US
Revolving Lender, the commitment, if any, of such Lender to make US Revolving
Loans hereunder during the Revolving Availability Period, expressed as an amount
expressed in US Dollars representing the maximum potential aggregate amount of
such Lender’s US Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 or 2.20(b) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 or 10.11(b). The initial amount of each US
Revolving Lender’s US Revolving Loan Commitment is set forth opposite such
Lender’s name in Schedule I directly below the column entitled “US Revolving
Loan Commitment”, or in the Assignment and Assumption Agreement pursuant to
which such Lender shall have assumed its US Revolving Loan Commitment, as
applicable. The initial aggregate amount of the US Revolving Lenders’ US
Revolving Loan Commitments is $75,000,000.
          “US Revolving Note” shall mean a promissory note substantially in the
form of Exhibit A-2A with blanks appropriately completed in conformity herewith.
          “US Revolving Percentage” shall mean, with respect to any US Revolving
Lender, the percentage of the total US Revolving Loan Commitments represented by
such Lender’s US Revolving Loan Commitment. If a calculation involving the US
Revolving Percentage is required to be made after the US Revolving Loan
Commitments have terminated or expired, the US Revolving Percentages shall be
determined based upon the US Revolving Loan Commitments most recently in effect,
giving effect to any assignments.
          “US Total Revolving Loan Commitment” shall mean, at any time, the sum
of the US Revolving Loan Commitments of each of the US Revolving Lenders at such
time.
          “US Total Unutilized Revolving Loan Commitment” shall mean, at any
time, (a) the US Total Revolving Loan Commitment at such time less (b) the sum
of the total US Revolving Credit Exposures of all the US Revolving Lenders at
such time.
          “White Salt Sale” shall mean the sale by the UK Borrower,
substantially on the terms disclosed to the Administrative Agent prior to the
date hereof, of the real property owned by the UK Borrower on which its
evaporated salt production facility is located in Weston Point, Cheshire, United
Kingdom, and certain fixed and intangible assets related thereto, in each case
as further described in Exhibit K.
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary.
          “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Foreign Subsidiary.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any
corporation 100% of whose capital stock (other than director’s qualifying shares
and/or other nominal amounts of shares required to be held other than by such
Person under applicable law) is at the time owned by such Person and/or one or
more Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which

45



--------------------------------------------------------------------------------



 



such Person and/or one or more Wholly-Owned Subsidiaries of such Person has a
100% equity interest at such time; provided that (i) except as provided in the
last sentence of the definition of Subsidiary and (ii) other than in the
definition of Wholly-Owned Unrestricted Subsidiary, no Unrestricted Subsidiary
shall be considered a Wholly-Owned Subsidiary.
          “Wholly-Owned Unrestricted Subsidiary” shall mean any Wholly-Owned
Subsidiary that is an Unrestricted Subsidiary.
          “Written” (whether lower or upper case) or “in writing” shall mean any
form of written communication or a communication by means of telex, facsimile
device, telegraph or cable.
            SECTION 1.02. Classification of Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Tranche (e.g., a
“Global Revolving Loan”, “US Revolving Loan”, etc.) or by Type (e.g., a
“Eurodollar Loan”) or by Tranche and Type (e.g., a “Eurodollar Global Revolving
Loan”, “Eurodollar US Revolving Loan”, etc.). Borrowings also may be classified
and referred to by Tranche (e.g., a “Term Borrowing”, “Global Revolving
Borrowing”, “US Revolving Borrowing”, etc.) or by Type (e.g., a “Eurodollar
Borrowing”) or by Tranche and Type (e.g., a “Eurodollar Global Revolving
Borrowing”, “Eurodollar US Revolving Borrowing”, etc.).
            SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”
shall, if such words are not followed by the phrase “without limitation”, be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
ARTICLE II
Amount and Terms of Credit
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein:

46



--------------------------------------------------------------------------------



 



          (a) each Term Lender agrees to make a Term Loan to the US Borrower in
US Dollars on the Effective Date in a principal amount not exceeding its Term
Loan Commitment;
          (b) each US Revolving Lender agrees, from time to time during the
Revolving Availability Period, to make US Revolving Loans to the US Borrower in
US Dollars in an aggregate Principal Amount that will not result in such US
Revolving Lender’s US Revolving Credit Exposure exceeding such Lender’s US
Revolving Loan Commitment;
          (c) each Global Revolving Lender agrees, from time to time during the
Revolving Availability Period, to make (i) Global US Revolving Loans to the US
Borrower in US Dollars in an aggregate Principal Amount that will not result in
such Lender’s Global Revolving Credit Exposure exceeding such Lender’s Global
Revolving Loan Commitment, (ii) Canadian Revolving Loans to the Canadian
Borrower from its Canadian Lending Office in Canadian Dollars and/or US Dollars
and/or to cause its Canadian Lending Office to accept and purchase or arrange
for the acceptance and purchase of drafts drawn by the Canadian Borrower in
Canadian Dollars as B/As in an aggregate Principal Amount that will not result
in (A) such Lender’s Global Revolving Credit Exposure exceeding such Lender’s
Global Revolving Loan Commitment or (B) the Canadian Revolving Credit Exposure
exceeding $40,000,000 and (iii) UK Revolving Loans to the UK Borrower from its
UK Lending Office in Sterling and/or US Dollars in an aggregate Principal Amount
that will not result in (A) such Lender’s Global Revolving Credit Exposure
exceeding such Lender’s Global Revolving Loan Commitment or (B) the UK Revolving
Credit Exposure exceeding $10,000,000.
          Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts prepaid or repaid in respect of Term Loans may not be reborrowed.
            SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Tranche and Type made to the applicable Borrower by the applicable Lenders
(i) in the case of Term Borrowings, ratably in accordance with their respective
Term Loan Commitments, (ii) in the case of US Revolving Borrowings, ratably in
accordance with their respective US Revolving Loan Commitments and (iii) in the
case of Global Revolving Borrowings, ratably in accordance with their respective
Global Revolving Loan Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
          (b) Subject to Section 2.15, (i) each Term Borrowing, US Revolving
Borrowing and Global US Revolving Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Loans as the US Borrower may request in accordance
herewith; provided that all such Borrowings made on the Effective Date must be
made as Base Rate Borrowings, (ii) each Canadian Revolving Borrowing (A)
denominated in Canadian Dollars shall be comprised entirely of Canadian Prime
Rate Loans and (B) denominated in US Dollars shall be comprised

47



--------------------------------------------------------------------------------



 



entirely of Eurodollar Loans or Canadian Base Rate Loans, as the Canadian
Borrower may request in accordance herewith, provided that all such Borrowings
made on the Effective Date must be made as Canadian Base Rate Loans, and
(iii) each UK Revolving Borrowing shall be comprised entirely of Eurodollar
Loans. Each Swingline Loan shall be a Base Rate Loan. Subject to Section 2.20,
each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Term
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each US
Revolving Borrowing or Global Revolving Borrowing denominated in US Dollars is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that a Base Rate US
Revolving Borrowing may be in an aggregate amount that is equal to the US Total
Unutilized Revolving Loan Commitment (or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e)) and a
Base Rate Global US Revolving Borrowing may be in an aggregate amount that is
equal to the Global Total Unutilized Revolving Loan Commitment. At the
commencement of each Interest Period for any Eurodollar Borrowing that is
denominated in Sterling, such Borrowing shall be in an aggregate amount that is
an integral multiple of £500,000 and not less than £1,000,000; provided that a
Eurodollar Borrowing that is denominated in Sterling may be in an aggregate
amount the US Dollar Equivalent of which is equal to the Global Total Unutilized
Revolving Loan Commitment so long as after giving effect to such Borrowing the
UK Revolving Credit Exposure does not exceed $10,000,000. At the time that each
Canadian Prime Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of C$500,000 and not less than C$1,000,000;
provided that a Canadian Prime Rate Borrowing may be in an aggregate amount the
US Dollar Equivalent of which is equal to the Global Total Unutilized Revolving
Loan Commitment so long as after giving effect to such Borrowing the Canadian
Revolving Credit Exposure does not exceed $40,000,000. Each Swingline Loan shall
be in an amount that is an integral multiple of $100,000 and not less than
$500,000. Borrowings of more than one Type and Tranche may be outstanding at the
same time; provided that there shall not at any time be more than a total of 20
Eurodollar Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
applicable Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing or B/A Drawing if the Interest Period requested with
respect thereto would end after the applicable Maturity Date.
            SECTION 2.03. Requests for Borrowings. To request a Revolving
Borrowing or Term Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone or telecopy (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing, (b) in the case of a Base Rate
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing, provided that any such notice of a
Base Rate US Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00

48



--------------------------------------------------------------------------------



 



a.m., New York City time, on the date of the proposed Borrowing, (c) in the case
of a Canadian Base Rate Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of the proposed Borrowing and (d) in the case of a
Canadian Prime Rate Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Notice of Borrowing shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Notice of
Borrowing in a form approved by the Administrative Agent and signed by the
applicable Borrower (or by the US Borrower on behalf of the applicable
Borrower). Each such telephonic and written Notice of Borrowing shall specify
the following information in compliance with Section 2.02:

  (i)   the Borrower requesting such Borrowing (or on whose behalf the US
Borrower is requesting such Borrowing);     (ii)   whether the requested
Borrowing is to be a Term Borrowing, US Revolving Borrowing or Global Revolving
Borrowing;     (iii)   the currency and the aggregate amount of such Borrowing;
    (iv)   the date of such Borrowing, which shall be a Business Day;     (v)  
the Type of such Borrowing;     (vi)   in the case of a Eurodollar Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and     (vii)  
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a US Revolving Borrowing, Global US
Revolving Borrowing or Term Borrowing, a Base Rate Borrowing, (B) in the case of
a Canadian Revolving Borrowing, a Canadian Prime Rate Borrowing and (C) in the
case of a UK Revolving Borrowing, a Eurodollar Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Notice of Borrowing in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing. If no currency is specified (1) with respect to
any Canadian Revolving Borrowing, then the currency of such Canadian Revolving
Borrowing shall be Canadian Dollars and (2) with respect to any UK Revolving
Borrowing, then the currency of such UK Revolving Borrowing shall be Sterling.
            SECTION 2.04. Swingline Loans. (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the US Borrower from time to time during the Revolving Availability Period,
in an aggregate Principal Amount at any time outstanding that will not result in
(i) the aggregate principal amount of

49



--------------------------------------------------------------------------------



 



outstanding Swingline Loans exceeding $15,000,000 or (ii) the sum of the total
US Revolving Credit Exposures exceeding the US Total Revolving Loan Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the US Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the US Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the US Borrower. The Swingline Lender shall make each
Swingline Loan available to the US Borrower by means of a credit to the general
deposit account of the US Borrower with the Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Letter of Credit Issuer) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the US Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which US Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each US Revolving Lender,
specifying in such notice such Lender’s US Revolving Percentage of such
Swingline Loan or Loans. Each US Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s US
Revolving Percentage of such Swingline Loan or Loans. Each US Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each US Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the US Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the US
Revolving Lenders. The Administrative Agent shall notify the US Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the US Borrower (or other party on behalf of the US
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the US Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the US Borrower of any default in the payment thereof.

50



--------------------------------------------------------------------------------



 



            SECTION 2.05. Letters of Credit. (a) General. On the Effective Date,
each Existing Letter of Credit will automatically, without any action on the
part of any person, be deemed to be a Letter of Credit issued hereunder for the
account of the applicable Borrower for all purposes of this Agreement and the
other Credit Documents. In addition, subject to the terms and conditions set
forth herein, the US Borrower may request the issuance of Letters of Credit for
its own account (or for the account of any Subsidiary of the US Borrower so long
as the US Borrower is a co-applicant with respect to such Letter of Credit), in
a form reasonably acceptable to the Administrative Agent and the Letter of
Credit Issuer, at any time and from time to time during the Revolving
Availability Period, provided that no Letter of Credit Issuer shall be obligated
to issue any Canadian Dollar Letter of Credit unless such Letter of Credit
Issuer agrees to do so. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the US Borrower to, or
entered into by the US Borrower with, the Letter of Credit Issuer relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the US Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Letter of Credit Issuer) to
the Letter of Credit Issuer and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the currency in which
such Letter of Credit is to be denominated (which shall be US Dollars or, if
agreed to by the applicable Letter of Credit Issuer and subject to Section 2.25,
Canadian Dollars), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit (a “Letter of Credit Request”). If requested by the Letter of
Credit Issuer, the US Borrower also shall submit a letter of credit application
on the Letter of Credit Issuer’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the US Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $50,000,000 and (ii) the total US Revolving Credit
Exposures shall not exceed the US Total Revolving Loan Commitment.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Loan Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Letter of Credit Issuer or the Lenders, the
Letter of Credit Issuer hereby grants to each US Revolving Lender, and each US
Revolving Lender (each, a “Participant”) hereby acquires from

51



--------------------------------------------------------------------------------



 




the Letter of Credit Issuer, a participation in such Letter of Credit or
increase therein, as applicable, equal to such Lender’s US Revolving Percentage
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each US Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent
in US Dollars, for the account of the Letter of Credit Issuer with respect to
each Letter of Credit, such Lender’s US Revolving Percentage of (i) each LC
Disbursement made by the Letter of Credit Issuer in US Dollars and (ii) the US
Dollar Equivalent, using the Spot Exchange Rate on the date such payment is
required, of each LC Disbursement made by the Letter of Credit Issuer in
Canadian Dollars with respect to such Letter of Credit and not reimbursed by the
US Borrower on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the US Borrower for any
reason (or, if such reimbursement payment was refunded in Canadian Dollars, the
US Dollar Equivalent thereof using the Spot Exchange Rate on the date of such
refund). Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Letter of Credit Issuer shall make any LC
Disbursement in respect of a Letter of Credit, the US Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement in US Dollars or (subject to the two immediately succeeding
sentences), if the applicable Letter of Credit is a Canadian Dollar Letter of
Credit, in Canadian Dollars not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the US Borrower receives
notice of such LC Disbursement; provided that, in the case of any LC
Disbursement made in US Dollars, the US Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with a Base Rate US Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the US
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate US Revolving Borrowing or Swingline Loan. If the US
Borrower’s reimbursement of, or obligation to reimburse, any amounts in Canadian
Dollars would subject the Administrative Agent, the Letter of Credit Issuer or
any Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in US Dollars,
the US Borrower shall reimburse each LC Disbursement made in Canadian Dollars in
US Dollars, in an amount equal to the US Dollar Equivalent, calculated using the
applicable Spot Exchange Rate on the date such LC Disbursement is made, of such
LC Disbursement. If the US Borrower fails to make such payment when due, (i) if
such payment relates to a Canadian Dollar Letter of Credit, automatically and
with no further action required, the US Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the Spot Exchange Rate on
the date which such payment was due, of such LC Disbursement and (ii) the
Administrative Agent shall notify each US Revolving Lender of the applicable LC
Disbursement, the US Dollar Equivalent thereof (if such LC Disbursement relates
to a Canadian Dollar Letter of Credit), the payment then due from the

52



--------------------------------------------------------------------------------



 



US Borrower in respect thereof and the amount of such Lender’s participation in
such LC Disbursement, determined as set forth in paragraph (d) above. Promptly
following receipt of such notice, each US Revolving Lender shall pay to the
Administrative Agent its participation in such LC Disbursement (determined as
provided in clause (i) above, if such payment relates to a Canadian Dollar
Letter of Credit), in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the US Revolving Lenders), and the Administrative
Agent shall promptly pay to the Letter of Credit Issuer the amounts so received
by it from the US Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the US Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Letter
of Credit Issuer or, to the extent that US Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Letter of Credit Issuer, then to
such Lenders and the Letter of Credit Issuer as their interests may appear. Any
payment made by a US Revolving Lender pursuant to this paragraph to reimburse
the Letter of Credit Issuer for any LC Disbursement (other than the funding of
Base Rate US Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the US Borrower of its obligation to
reimburse such LC Disbursement.
          (f) Obligations Absolute. The US Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Letter of Credit Issuer under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the US Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Letter of Credit Issuer, nor any of their respective Affiliates, nor any of
their (and their respective Affiliates’) respective directors, officers,
employees, agents and advisors, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Letter of Credit Issuer; provided that the foregoing shall
not be construed to excuse the Letter of Credit Issuer from liability to the US
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the US Borrower to the
extent permitted by applicable law) suffered by the US Borrower that are caused
by the Letter of Credit Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Letter of Credit
Issuer (as finally determined by a court of

53



--------------------------------------------------------------------------------



 




competent jurisdiction), the Letter of Credit Issuer shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Letter of Credit Issuer may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Letter of Credit Issuer shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Letter of Credit
Issuer shall promptly notify the Administrative Agent and the US Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Letter of Credit Issuer has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the US Borrower of its obligation to reimburse the Letter of Credit
Issuer and the US Revolving Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If the Letter of Credit Issuer shall make any LC
Disbursement, then, unless the US Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the US Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to Base Rate
Revolving Loans; provided that, if the US Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.14(c) shall apply; provided further that, in the case of any LC
Disbursement made under a Canadian Dollar Letter of Credit, the amount of
interest due with respect thereto shall (i) in the case of any LC Disbursement
that is reimbursed on or before the Business Day immediately succeeding such LC
Disbursement, (A) be payable in Canadian Dollars and (B) bear interest at the
rate per annum then applicable to Canadian Prime Rate Loans, subject to
Section 2.14(c), and (ii) in the case of any LC Disbursement that is reimbursed
after the Business Day immediately succeeding such LC Disbursement, (A) be
payable in US Dollars, (B) accrue on the US Dollar Equivalent, calculated using
the Spot Exchange Rate on the date such LC Disbursement was made, of such LC
Disbursement and (C) bear interest at the rate per annum then applicable to Base
Rate Revolving Loans, subject to Section 2.14(c). Interest accrued pursuant to
this paragraph shall be for the account of the Letter of Credit Issuer, except
that interest accrued on and after the date of payment by any US Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Letter of
Credit Issuer shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of the Letter of Credit Issuer. Any Letter of Credit
Issuer may be replaced at any time by written agreement among the US Borrower,
the Administrative Agent, the replaced Letter of Credit Issuer and the successor
Letter of Credit Issuer; provided that no Letters of Credit issued by the
existing Letter of Credit Issuer shall terminate solely due to such replacement
of the Letter of Credit Issuer. The Administrative Agent shall notify the
Lenders of any such replacement of the Letter of Credit Issuer. At the time any
such replacement shall become effective, the US Borrower shall pay all unpaid
fees accrued for the account of the replaced Letter of Credit Issuer pursuant to
Section 2.13(b). From and after the

54



--------------------------------------------------------------------------------



 




effective date of any such replacement, (i) the successor Letter of Credit
Issuer shall have all the rights and obligations of the Letter of Credit Issuer
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Letter of Credit Issuer” shall be deemed
to refer to such successor or to any previous Letter of Credit Issuer, or to
such successor and all previous Letter of Credit Issuers, as the context shall
require. After the replacement of Letter of Credit Issuer hereunder, the
replaced Letter of Credit Issuer shall remain a party hereto and shall continue
to have all the rights and obligations of a Letter of Credit Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, US Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the US Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Canadian Dollar Letters of
Credit or LC Disbursements in Canadian Dollars that the US Borrower is not late
in reimbursing shall be deposited in Canadian Dollars in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable in US Dollars, without demand
or other notice of any kind, upon the occurrence of any Event of Default with
respect to the US Borrower described in Section 8.05. For the purposes of this
paragraph, the Canadian Dollar LC Exposure shall be calculated using the Spot
Exchange Rate on the date that notice demanding cash collateralization is
delivered to the US Borrower. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the US Borrower under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the US Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Letter of Credit Issuer
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the US Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of US Revolving Lenders
with LC Exposure representing greater than 50% of the total LC Exposure), be
applied to satisfy other obligations of the US Borrower under this Agreement. If
the US Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the US Borrower within three
Business Days after all Events of Default have been cured or waived. If the US
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.12(a), such amount (to the extent not applied as aforesaid) shall
be returned to the US Borrower as and to the extent that, after giving effect to

55



--------------------------------------------------------------------------------



 




such return, the US Borrower would remain in compliance with Section 2.12(a) and
no Default shall have occurred and be continuing.
          (k) Issuing Bank Agreements. Unless otherwise requested by the
Administrative Agent, each Letter of Credit Issuer shall report in writing to
the Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancelations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Letter of
Credit Issuer expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount and currencies of the Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension occurred (and whether the amount thereof changed), it being
understood that such Letter of Credit Issuer shall not permit any issuance,
renewal, extension or amendment resulting in an increase in the amount of any
Letter of Credit to occur without first obtaining written (or, with respect to
any Letter of Credit Issuer, if the Administrative Agent so agrees with respect
to such Letter of Credit Issuer, telephonic) confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Letter of Credit Issuer makes any LC
Disbursement in respect of any Letter of Credit, the date of such LC
Disbursement and the amount and currency of such LC Disbursement, (iv) on any
Business Day on which the US Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Letter of Credit Issuer on such day, the date
of such failure, and the amount and currency of such LC Disbursement and (v) on
any other Business Day, such other information as the Administrative Agent shall
reasonably request.
          (l) Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VIII, all amounts (i) that the US
Borrower is at the time or thereafter becomes required to reimburse or otherwise
pay to the Administrative Agent in respect of LC Disbursements made under any
Canadian Dollar Letter of Credit (other than amounts in respect of which the US
Borrower has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral was deposited in Canadian Dollars to the extent so deposited or
applied), (ii) that the Lenders are at the time or thereafter become required to
pay to the Administrative Agent and the Administrative Agent is at the time or
thereafter becomes required to distribute to the Letter of Credit Issuer
pursuant to paragraph (e) of this Section 2.05 in respect of unreimbursed LC
Disbursements made under any Canadian Dollar Letter of Credit and (iii) of each
Lender’s participation in any Canadian Dollar Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the US Dollar Equivalent, calculated using the Spot
Exchange Rate on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Letter of Credit Issuer or any Lender in respect of the obligations
described in this paragraph shall accrue and be payable in US Dollars at the
rates otherwise applicable hereunder.
          SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it and disburse the Discount Proceeds (net of applicable
acceptance

56



--------------------------------------------------------------------------------



 



fees) of each B/A to be accepted and purchased by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans or Discount Proceeds (net of applicable acceptance
fees) available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of the applicable Borrower (i) in New
York City in the case of Loans made to the US Borrower, (ii) in Toronto, in the
case of Canadian Revolving Loans or B/As and (iii) in London, in the case of UK
Revolving Loans, and in each case designated by the applicable Borrower in the
applicable Notice of Borrowing; provided that Base Rate US Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Letter of
Credit Issuer.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing or acceptance and purchase of
B/As that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a Lender,
the greater of (A)(1) the Federal Funds Effective Rate, in the case of Loans
denominated in US Dollars and (2) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, in the case of
Loans denominated in Canadian Dollars or Sterling, and (B) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of a Borrower, the interest rate applicable to
(A) Base Rate Loans, if such Borrower is the US Borrower, (B) Canadian Base Rate
Loans, if such Borrower is the Canadian Borrower in the case of a Loan
denominated in US Dollars, (C) Canadian Prime Rate Loans, if such Borrower is
the Canadian Borrower in the case of a Loan denominated in Canadian Dollars or a
B/A and (D) Eurodollar Loans with an Interest Period of one month, if such
Borrower is the UK Borrower. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
               SECTION 2.07. Canadian Bankers’ Acceptances. (a) Each acceptance
and purchase of B/As of a single Contract Period pursuant to Section 2.01(c)(ii)
or Section 2.08 shall be made ratably by the Global Revolving Lenders in
accordance with the amounts of their Global Revolving Loan Commitments. The
failure of any Global Revolving Lender to accept or cause its Canadian Lending
Office to accept any B/A required to be accepted by it shall not relieve any
other Global Revolving Lender of its obligations hereunder; provided that the
Global Revolving Loan Commitments are several and no Global Revolving Lender

57



--------------------------------------------------------------------------------



 



     shall be responsible for any other Global Revolving Lender’s failure to
accept B/As as required.
          (b) The B/As of a single Contract Period accepted and purchased on any
date shall be in an aggregate amount that is an integral multiple of C$1,000,000
and not less than C$2,000,000. The face amount of each B/A shall be C$100,000 or
any whole multiple thereof. If any Global Revolving Lender’s ratable share of
the B/As of any Contract Period to be accepted on any date would not be an
integral multiple of C$100,000, the face amount of the B/As accepted by such
Lender may be increased or reduced to the nearest integral multiple of C$100,000
by the Administrative Agent in its sole discretion. B/As of more than one
Contract Period may be outstanding at the same time; provided that there shall
not at any time be more than a total of five B/A Drawings outstanding (or such
greater number as the Administrative Agent shall agree).
          (c) To request an acceptance and purchase of B/As, the Canadian
Borrower shall notify the Administrative Agent of such request by telephone or
by telecopy not later than 11:00 a.m., Local Time, one Business Day before the
date of such acceptance and purchase. Each such request shall be irrevocable
and, if telephonic, shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written request in a form approved by the
Administrative Agent and signed by the Canadian Borrower. Each such telephonic
and written request shall specify the following information:

  (i)   the aggregate face amount of the B/As to be accepted and purchased;    
(ii)   the date of such acceptance and purchase, which shall be a Business Day;
    (iii)   the Contract Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Contract Period” (and which
shall in no event end after the Maturity Date); and     (iv)   the location and
number of the Canadian Borrower’s account to which any funds are to be
disbursed, which shall comply with the requirements of Section 2.06. If no
Contract Period is specified with respect to any requested acceptance and
purchase of B/As, then the Canadian Borrower shall be deemed to have selected a
Contract Period of 30 days’ duration.

Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall advise each Global Revolving Lender of the details
thereof and of the amount of B/As to be accepted and purchased by such Lender.
          (d) The Canadian Borrower hereby appoints each Global Revolving Lender
as its attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Global Revolving
Lender, blank forms of B/As. It shall be the responsibility of each Global
Revolving Lender to maintain an adequate supply of blank forms of B/As for
acceptance under this Agreement. The Canadian Borrower recognizes and agrees
that all B/As signed and/or endorsed on its behalf by any Global Revolving
Lender shall bind the Canadian Borrower as fully and effectually as if manually
signed and duly issued by

58



--------------------------------------------------------------------------------



 



authorized officers of the Canadian Borrower. Each Global Revolving Lender is
hereby authorized to issue such B/As endorsed in blank in such face amounts as
may be determined by such Global Revolving Lender; provided that the aggregate
face amount thereof is equal to the aggregate face amount of B/As required to be
accepted by such Lender. No Global Revolving Lender shall be liable for any
damage, loss or claim arising by reason of any loss or improper use of any such
instrument unless such loss or improper use results from the bad faith, gross
negligence or willful misconduct of such Lender. Each Global Revolving Lender
shall maintain a record with respect to B/As (i) received by it from the
Administrative Agent in blank hereunder, (ii) voided by it for any reason,
(iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities. Each Global Revolving Lender further agrees to retain
such records in the manner and for the periods provided in applicable provincial
or Federal statutes and regulations of Canada and to provide such records to the
Canadian Borrower upon its request and at its expense. Upon request by the
Canadian Borrower, a Global Revolving Lender shall cancel all forms of B/A that
have been pre-signed or pre-endorsed on behalf of the Canadian Borrower and that
are held by such Lender and are not required to be issued pursuant to this
Agreement.
          (e) Drafts of the Canadian Borrower to be accepted as B/As hereunder
shall be signed as set forth in paragraph (d) above. Notwithstanding that any
Person whose signature appears on any B/A may no longer be an authorized
signatory for any of the Global Revolving Lenders or the Canadian Borrower at
the date of issuance of such B/A, such signature shall nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such issuance and any such B/A so signed shall be binding on the
Canadian Borrower.
          (f) Upon acceptance of a B/A by a Global Revolving Lender, such Lender
shall purchase, or arrange the purchase of, such B/A from the Canadian Borrower
at the Discount Rate for such Lender applicable to such B/A accepted by it and
provide to the Administrative Agent the Discount Proceeds for the account of the
Canadian Borrower as provided in Section 2.06. The acceptance fee payable by the
Canadian Borrower to a Global Revolving Lender under Section 2.13 in respect of
each B/A accepted by such Lender shall be set off against the Discount Proceeds
payable by such Lender under this paragraph. Notwithstanding the foregoing, in
the case of any B/A Drawing resulting from the conversion or continuation of a
B/A Drawing or Global Revolving Loan pursuant to Section 2.08, the net amount
that would otherwise be payable to the Canadian Borrower by each Lender pursuant
to this paragraph will be applied as provided in Section 2.08(f).
          (g) Each Global Revolving Lender may at any time and from time to time
hold, sell, rediscount or otherwise dispose of any or all B/A’s accepted and
purchased by it; provided that no such sale or disposition shall cause the
amount payable by a Borrower under Section 2.18 to exceed the amount that would
have been payable thereunder in the absence of such sale or disposition.
          (h) Each B/A accepted and purchased hereunder shall mature at the end
of the Contract Period applicable thereto.

59



--------------------------------------------------------------------------------



 



          (i) The Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Global Revolving Lender in respect of
a B/A accepted and purchased by it pursuant to this Agreement that might exist
solely by reason of such B/A being held, at the maturity thereof, by such Lender
in its own right and the Canadian Borrower agrees not to claim any days of grace
if such Lender as holder sues the Canadian Borrower on the B/A for payment of
the amounts payable by the Canadian Borrower thereunder. On the specified
maturity date of a B/A, or such earlier date as may be required pursuant to the
provisions of this Agreement, the Canadian Borrower shall pay the Global
Revolving Lender that has accepted and purchased such B/A the full face amount
of such B/A (or shall make provision for the conversion or continuation of such
B/A in accordance with Section 2.08) in Canadian Dollars, and after such payment
the Canadian Borrower shall have no further liability in respect of such B/A and
such Lender shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such B/A.
          (j) At the option of the Canadian Borrower and any Global Revolving
Lender, B/As under this Agreement to be accepted by that Lender may be issued in
the form of depository bills for deposit with The Canadian Depository for
Securities Limited pursuant to the Depository Bills and Notes Act (Canada). All
depository bills so issued shall be governed by the provisions of this
Section 2.07.
          (k) If a Global Revolving Lender is not a chartered bank under the
Bank Act (Canada) or if a Global Revolving Lender notifies the Administrative
Agent in writing that it is otherwise unable to accept B/As, such Lender will,
instead of accepting and purchasing B/As, make a Loan (a “B/A Equivalent Loan”)
from its Canadian Lending Office to the Canadian Borrower in the amount and for
the same term as the draft that such Lender would otherwise have been required
to accept and purchase hereunder. Each such Lender may request that such B/A
Equivalent Loan be evidenced by a non-interest bearing promissory note, in a
form approved by the US Borrower and the Administrative Agent. Each such Lender
will provide to the Administrative Agent the Discount Proceeds of such B/A
Equivalent Loan for the account of the Canadian Borrower in the same manner as
such Lender would have provided the Discount Proceeds in respect of the draft
that such Lender would otherwise have been required to accept and purchase
hereunder. Each such B/A Equivalent Loan will bear interest at the same rate
that would result if such Lender had accepted (and been paid an acceptance fee
for) and purchased (on a discounted basis) a B/A for the relevant Contract
Period (it being the intention of the parties that each such B/A Equivalent Loan
shall have the same economic consequences for the Global Revolving Lenders and
the Canadian Borrower as the B/A that such B/A Equivalent Loan replaces). All
such interest shall be paid in advance on the date such B/A Equivalent Loan is
made, and will be deducted from the principal amount of such B/A Equivalent Loan
in the same manner in which the Discount Proceeds of a B/A would be deducted
from the face amount of the B/A. Subject to the repayment requirements of this
Agreement, on the last day of the relevant Contract Period for such B/A
Equivalent Loan, the Canadian Borrower shall be entitled to convert each such
B/A Equivalent Loan into another type of Loan, or to roll over each such B/A
Equivalent Loan into another B/A Equivalent Loan, all in accordance with the
applicable provisions of this Agreement.
          (l) If the Administrative Agent determines and promptly notifies the
US Borrower that, by reason of circumstances affecting the money market, there
is no market for

60



--------------------------------------------------------------------------------



 



B/As, (i) the right of the Canadian Borrower to request an acceptance and
purchase of B/As shall be suspended until the Administrative Agent determines
that the circumstances causing such suspension no longer exist and so notifies
the US Borrower, and (ii) any notice relating to an acceptance and purchase of
B/As that is outstanding at such time shall be deemed to be a notice requesting
a Canadian Prime Rate Borrowing (as if it were a notice given pursuant to
Section 2.03).
               SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
and Term Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified (or deemed to be specified) in such Notice
of Borrowing. Each B/A Drawing shall have a Contract Period as specified (or
deemed to be specified) in the applicable request therefor. Thereafter, the
applicable Borrower may elect to convert such Borrowing or a B/A Drawing to a
different Type or to continue such Borrowing or B/A Drawing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section, it being understood that no B/A Drawing may be converted or
continued other than at the end of the Contract Period applicable thereto. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing or B/A Drawing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing or accepting the B/As comprising such B/A Drawing, as
the case may be, and the Loans or B/As comprising each such portion shall be
considered a separate Borrowing or B/A Drawing. Notwithstanding any other
provision of this Section, no Borrowing or B/A Drawing may be converted into or
continued as a Borrowing or B/A Drawing with an Interest Period or Contract
Period ending after the applicable Maturity Date. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, a Borrower (or the
US Borrower on its behalf) shall notify the Administrative Agent of such
election by telephone or telecopy (i) in the case of an election that would
result in a Borrowing, by the time that a Notice of Borrowing would be required
under Section 2.03 if such Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election and (ii) in the case of an election that would result in a B/A Drawing
or the continuation of a B/A Drawing, by the time and date that a request would
be required under Section 2.07 if such Borrower were requesting an acceptance
and purchase of B/As to be made on the effective date of such election. Each
such Interest Election Request shall be irrevocable and, if telephonic, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower (or the US Borrower on its behalf).
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing or B/A Drawing to a Borrowing or B/A Drawing not
available under the Tranche of Commitments pursuant to which such Borrowing or
B/A Drawing was made.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02 and paragraph
(f) of this Section:

61



--------------------------------------------------------------------------------



 



  (i)   the Borrowing or B/A Drawing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing or B/A Drawing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing
or B/A Drawing);     (ii)   the effective date of the election made pursuant to
such Interest Election Request, which shall be a Business Day;     (iii)  
whether the resulting Borrowing is to be a Base Rate Borrowing, a Eurodollar
Borrowing, a Canadian Base Rate Borrowing, a Canadian Prime Rate Borrowing or a
B/A Drawing; and     (iv)   if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”, and in the case of an election of a B/A Drawing, the
Contract Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Contract Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or B/A
Drawing but does not specify an Interest Period or Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period or
Contract Period of one month’s or 30 days’ duration, as applicable.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing or B/A Drawing.
          (e) If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period applicable thereto, such
Eurodollar Borrowing shall, (i) in the case of a Borrowing by the US Borrower
denominated in US Dollars, be converted to a Base Rate Borrowing, (ii) in the
case of a Borrowing by the Canadian Borrower denominated in US Dollars, be
converted to a Canadian Base Rate Borrowing and (iii) in the case of a Borrowing
by the UK Borrower denominated in Sterling or US Dollars, be converted to a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the US Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in US Dollars may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing denominated in US Dollars shall be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto.

62



--------------------------------------------------------------------------------



 



          (f) Upon the conversion of any Canadian Borrowing (or portion
thereof), or the continuation of any B/A Drawing (or portion thereof), to or as
a B/A Drawing, the net amount that would otherwise be payable to the Canadian
Borrower by each Global Revolving Lender pursuant to Section 2.07(f) in respect
of such new B/A Drawing shall be applied against the principal of the Canadian
Revolving Loan made by such Lender as part of such Canadian Borrowing (in the
case of a conversion), or the reimbursement obligation owed to such Lender under
Section 2.07(i) in respect of the B/As accepted by such Lender as part of such
maturing B/A Drawing (in the case of a continuation), and the Canadian Borrower
shall pay to such Lender an amount equal to the difference between the principal
amount of such Canadian Revolving Loan or the aggregate face amount of such
maturing B/As, as the case may be, and such net amount in respect of such new
B/A Drawing.
          (g) A Borrowing of any Tranche may not be converted to or continued as
a Eurodollar Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Tranche is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Eurodollar Borrowings of such Tranche
with Interest Periods ending on or prior to such scheduled repayment date plus
the aggregate principal amount of outstanding Base Rate Borrowings or Canadian
Base Rate Borrowings, as applicable, of such Tranche would be less than the
aggregate principal amount of Loans of such Tranche required to be repaid on
such scheduled repayment date.
               SECTION 2.09. Termination and Reduction of Commitments.
(a) Unless previously terminated, (i) the Term Loan Commitments shall terminate
at 5:00 p.m., New York City time, on the Effective Date and (ii) both the US
Revolving Loan Commitments and the Global Revolving Loan Commitments shall
terminate on the Revolving Loan Maturity Date.
          (b) The Borrowers may at any time terminate, without payment of any
premium or penalty, or from time to time reduce, the Commitments of any Tranche;
provided that (i) each reduction of the Commitments of any Tranche shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000,
(ii) the Borrowers shall not terminate or reduce the US Revolving Loan
Commitments if, after giving effect to any concurrent prepayment of the US
Revolving Loans in accordance with Section 2.12, the total US Revolving Credit
Exposures would exceed the US Total Revolving Loan Commitment and (iii) the
Borrowers shall not terminate or reduce the Global Revolving Loan Commitments
if, after giving effect to any concurrent prepayment of the Global Revolving
Loans in accordance with Section 2.12, the total Global Revolving Credit
Exposures would exceed the Global Total Revolving Loan Commitments.
          (c) The applicable Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by a
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the US Revolving Loan Commitments or the Global Revolving Loan
Commitments delivered by

63



--------------------------------------------------------------------------------



 



a Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by such
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Tranche shall be permanent. Each reduction of the
Commitments of any Tranche shall be made ratably among the Lenders in accordance
with their respective Commitments under such Tranche.
               SECTION 2.10. Repayment of Loans and B/As; Evidence of Debt.
(a) Each Borrower (or, in the case of clauses (ii) and (iii), the US Borrower)
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
of such Lender made to such Borrower on the Revolving Loan Maturity Date, and
the face amount of each B/A of such Borrower, if any, accepted by such Lender as
provided in Section 2.07, (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.12 and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Loan
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a US Revolving
Borrowing is made, the US Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made or B/A accepted by such Lender, including
the amounts of principal and interest and amounts in respect of B/As payable and
paid to such Lender from time to time hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Tranche, Type and
currency thereof and the Interest Period applicable thereto, and the amount of
each B/A and the Contract Period applicable thereto, (ii) the amount of any
principal, interest or other amount in respect of any B/A due and payable or to
become due and payable from the Canadian Borrower to each Lender hereunder,
(iii) the amount of any principal, interest or other amount in respect of any
Loan due and payable or to become due and payable from the applicable Borrower
to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans or B/As in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans of any Tranche made by it be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form of Exhibit

64



--------------------------------------------------------------------------------



 



A-1, A-2A, A-2B or A-3, as applicable. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
               SECTION 2.11. Voluntary Prepayments. (a) The Borrowers shall have
the right at any time and from time to time to prepay any Borrowing or amount
owed in respect of outstanding B/As, in whole or in part, subject to prior
notice in accordance with paragraph (c) of this Section and payment of any
amounts required under Section 2.17.
          (b) Prior to any optional or mandatory prepayment of Borrowings or
amounts owing in respect of outstanding B/A Drawings, the applicable Borrower
shall select the Borrowing or Borrowings and the B/A Drawing or B/A Drawings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (c) below.
          (c) The US Borrower, Canadian Borrower or UK Borrower, as the case may
be, shall give the Administrative Agent at the applicable Notice/Payment Office
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay the Loans, whether such Loans are Term Loans, US Revolving
Loans, Global US Revolving Loans, Canadian Revolving Loans, UK Revolving Loans
or Swingline Loans, the amount of such prepayment, the Types of Loans to be
repaid and (in the case of Eurodollar Loans) the specific Borrowing(s) pursuant
to which such Eurodollar Loans were made, which notice (i) shall be given by the
applicable Borrower, (A) prior to 12:00 noon. (Local Time) at least one Business
Day prior to the date of such prepayment in the case of Loans maintained as Base
Rate Loans (other than Swingline Loans), Canadian Base Rate Loans and Canadian
Prime Rate Loans, (B) prior to 12:00 noon. (Local Time) at least one Business
Day prior to the date of such prepayment in the case of Eurodollar Loans and
(C) prior to 12:00 noon. (Local Time) on the date of such prepayment in the case
of Swingline Loans and (ii) shall, except in the case of Swingline Loans,
promptly be transmitted by the Administrative Agent to each of the applicable
Lenders.
          (d) except for a prepayment pursuant to Section 2.20, each prepayment
of B/A Drawings or principal of Term Borrowings pursuant to this Section 2.11
shall be applied to the B/As included in such B/A Drawing or the Term Loans
included in such Term Borrowing, as applicable, and to reduce the remaining
Scheduled Repayments of the Term Loans, at the US Borrower’s option, in direct
order of maturity or on a pro rata basis (in each case, based upon the then
remaining principal amounts of such Scheduled Repayments after giving effect to
all prior reductions thereto);
          (e) Amounts to be applied pursuant to this Section or Article VIII to
prepay or repay amounts to become due with respect to outstanding B/As shall be
deposited in the Prepayment Account (as defined below). The Administrative Agent
shall apply any cash deposited in the Prepayment Account allocable to amounts to
become due in respect of B/As on the last day of their respective Contract
Periods until all amounts due in respect of outstanding B/As have been prepaid
or until all the allocable cash on deposit has been exhausted. For purposes of
this Agreement, the term “Prepayment Account” shall mean an account established
by the Canadian Borrower with the Administrative Agent and over which the
Administrative

65



--------------------------------------------------------------------------------



 



Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal for application in accordance with this paragraph (e). The
Administrative Agent will, at the request of the Canadian Borrower, invest
amounts on deposit in the Prepayment Account in short-term, cash equivalent
investments selected by the Administrative Agent in consultation with the
Canadian Borrower that mature on or prior to the last day of the applicable
Contract Periods of the B/As to be prepaid; provided, however, that the
Administrative Agent shall have no obligation to invest amounts on deposit in
the Prepayment Account if an Event of Default shall have occurred and be
continuing. The Canadian Borrower shall indemnify the Administrative Agent for
any losses relating to the investments so that the amount available to prepay
amounts due in respect of B/As on the last day of the applicable Contract Period
is not less than the amount that would have been available had no investments
been made pursuant hereto. Other than any interest earned on such investments
(which shall be for the account of the Canadian Borrower, to the extent not
necessary for the prepayment of B/As in accordance with this Section), the
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above. If the maturity of the Loans and all amounts due
hereunder has been accelerated pursuant to Article VIII, the Administrative
Agent may, in its sole discretion, apply all amounts on deposit in the
Prepayment Account to satisfy any of the Loan Document Obligations in respect of
Canadian Revolving Loans and B/As (and the Canadian Borrower hereby grants to
the Administrative Agent, as agent for the Secured Parties, a security interest
in its Prepayment Account to secure such Loan Document Obligations).
               SECTION 2.12. Mandatory Repayments. (a)(i) If on any date the US
Revolving Credit Exposure of any Lender (after giving effect to any concurrent
prepayment of US Revolving Loans) would exceed such Lender’s US Revolving Loan
Commitment, or if the sum of the total US Revolving Credit Exposures (after
giving effect to any concurrent prepayment of the US Revolving Loans) would
exceed the US Total Revolving Loan Commitment, the US Borrower shall repay on
such date the principal of Swingline Loans and, after all Swingline Loans have
been repaid in full or if no Swingline Loans are outstanding, the US Borrower
shall repay on such date the principal of US Revolving Loans, in either case, in
the aggregate amount necessary to eliminate such excess. If, after giving effect
to the prepayment of all outstanding Swingline Loans and all outstanding US
Revolving Loans, the LC Exposure of any Lender exceeds such Lender’s US
Revolving Loan Commitment as then in effect, the US Borrower shall pay to the
Administrative Agent at the applicable Notice/Payment Office on such date the
amount in cash and/or Cash Equivalents necessary to eliminate such excess (up to
the aggregate amount of LC Exposure at such time) and the Administrative Agent
shall hold such payment as security for the obligations of the US Borrower
hereunder pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Administrative Agent.

  (ii)   If on any date the Global Revolving Credit Exposures of any Global
Revolving Lender (after giving effect to all other concurrent prepayments on
such date) would exceed such Lender’s Global Revolving Loan Commitment, or if
the sum of the total Global Revolving Credit Exposures (after giving effect to
all other concurrent prepayments on such date) would exceed the Global Total
Revolving Loan Commitment, the US

66



--------------------------------------------------------------------------------



 



      Borrower shall repay on such date the principal of Global US Revolving
Loans, if any, in the aggregate amount necessary to eliminate such excess.    
(iii)   If on any date the total Canadian Revolving Credit Exposures (after
giving effect to all other concurrent prepayments on such date) would exceed
$30,000,000, the Canadian Borrower shall prepay on such date the principal of
Canadian Revolving Loans incurred by it in an aggregate amount equal to such
excess.     (iv)   If on any date the UK Revolving Credit Exposure (after giving
effect to all other concurrent prepayments on such date) would exceed
$10,000,000, the UK Borrower shall prepay on such date the principal of UK
Revolving Loans incurred by it in an aggregate amount equal to such excess.

          (b) In addition to any other mandatory repayments pursuant to this
Section 2.12, on each date set forth below, the US Borrower shall be required to
repay that principal amount of Term Loans, to the extent then outstanding, as is
set forth opposite each such date (each such repayment, as the same may be
reduced as provided in Sections 2.11(d) and 2.12(f), a “Scheduled Repayment”):

          Scheduled Repayment Date   Amount
March 31, 2006
  $ 875,000  
June 30, 2006
  $ 875,000  
September 30, 2006
  $ 875,000  
December 31, 2006
  $ 875,000  
March 31, 2007
  $ 875,000  
June 30, 2007
  $ 875,000  
September 30, 2007
  $ 875,000  
December 31, 2007
  $ 875,000  
March 31, 2008
  $ 875,000  
June 30, 2008
  $ 875,000  
September 30, 2008
  $ 875,000  
December 31, 2008
  $ 875,000  
March 31, 2009
  $ 875,000  
June 30, 2009
  $ 875,000  
September 30, 2009
  $ 875,000  
December 31, 2009
  $ 875,000  
March 31, 2010
  $ 875,000  
June 30, 2010
  $ 875,000  
September 30, 2010
  $ 875,000  
December 31, 2010
  $ 875,000  
March 31, 2011
  $ 875,000  
June 30, 2011
  $ 875,000  
September 30, 2011
  $ 875,000  
December 31, 2011
  $ 875,000  
March 31, 2012
  $ 875,000  
June 30, 2012
  $ 875,000  
September 31, 2012
  $ 875,000  
Term Loan Maturity Date
  $ 326,375,000  

67



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if the aggregate principal amount of the Term
Loans made on the Effective Date is less than $350,000,000, then the Scheduled
Repayments to be made pursuant to this Section shall be reduced ratably by an
aggregate amount equal to such difference.
          (c) In addition to any other mandatory repayments pursuant to this
Section 2.12, on the fifth Business Day following each date on or after the
Effective Date on which Holdings or any of its Subsidiaries receives Net Sale
Proceeds from any Asset Sale, an amount equal to 100% of the Net Sale Proceeds
from such Asset Sale shall be applied as a mandatory repayment in accordance
with the requirements of Section 2.12(f) and 2.12(g); provided that such Net
Sale Proceeds shall not give rise to a mandatory repayment on such date to the
extent that no Default or Event of Default then exists and such Net Sale
Proceeds shall be used or contractually committed to be used to purchase, or
repair damage to, assets used or to be used in the businesses permitted pursuant
to Section 7.01 (including (but only to the extent permitted by Section 7.02),
the purchase of the capital stock of a Person engaged in such businesses) within
365 days following the date of receipt of such Net Sale Proceeds from such Asset
Sale; and provided further that (i) if all or any portion of such Net Sale
Proceeds are not so used (or contractually committed to be used) within such
365-day period, such remaining portion shall be applied on the last day of such
period (or such earlier date, if any, as Holdings or the relevant Subsidiary
determines not to reinvest the Net Sale Proceeds from such Asset Sale as set
forth above) as a mandatory repayment as provided above (without giving effect
to the immediately preceding proviso) and (ii) if all or any portion of such Net
Sale Proceeds are not so used within such 365-day period referred to in clause
(i) of this proviso because such amount is contractually committed to be used
and subsequent to such date such contract is terminated or expires without such
portion being so used, such remaining portion shall be applied on the second
Business Day following the date of such termination or expiration as a mandatory
repayment as provided above (without giving effect to the immediately preceding
proviso). Notwithstanding the foregoing provisions of this Section 2.12(c), so
long as no Default or Event of Default shall have occurred and be continuing, no
mandatory repayments shall be required pursuant to the immediately preceding
proviso appearing in this Section 2.12(c) until the date on which the aggregate
Net Sale Proceeds from all Asset Sales not reinvested within the time periods
specified by said proviso equals or exceeds $2,000,000.
          (d) In addition to any other mandatory repayments pursuant to this
Section 2.12, on each date on or after the Effective Date on which Holdings or
any of its Subsidiaries receives any cash proceeds from any incurrence of
Indebtedness (other than Indebtedness permitted to be incurred pursuant to
Section 7.04 as in effect (and waived in accordance with Section 10.11)) from
time to time or issuance of Preferred Stock (other than Qualified Preferred
Stock) by Holdings or any of its Subsidiaries, an amount equal to 100% of the
Net Cash Proceeds of the respective incurrence of Indebtedness or issuance of
Preferred Stock shall be applied as a mandatory repayment in accordance with the
requirements of Section 2.12(f) and 2.12(g). Notwithstanding the foregoing
provisions of this Section 2.12(d), so long as no Default or Event of Default
shall have occurred and be continuing, no mandatory repayment

68



--------------------------------------------------------------------------------



 



shall be required pursuant to this Section 2.12(d) until the date on which the
sum of the Net Cash Proceeds required to be applied pursuant to this
Section 2.12(d) as mandatory repayments in the absence of this sentence equals
or exceeds $2,000,000.
          (e) In addition to any other mandatory repayments pursuant to this
Section 2.12, on each Excess Cash Flow Payment Date, an amount equal to (i) the
Applicable Excess Cash Flow Percentage of the Excess Cash Flow for the relevant
Excess Cash Flow Payment Period minus (ii) the aggregate amount of principal
repayments of Loans made during the relevant Excess Cash Flow Payment Period to
the extent (and only to the extent) that such repayments were made as a
voluntary prepayment pursuant to Section 2.11 with internally generated funds
(but in a case of a voluntary prepayment of Revolving Loans or Swingline Loans,
only to the extent accompanied by a corresponding voluntary reduction to the
Total Revolving Loan Commitment) shall be applied as a mandatory repayment in
accordance with the requirements of Section 2.12(f).
          (f) Each amount required to be applied pursuant to Sections 2.12(c),
(d) and (e) in accordance with this Section 2.12(f) shall be applied to repay
the outstanding principal amount of Term Loans on a pro rata basis. All
repayments of outstanding Term Loans pursuant to Section 2.12(c), (d) and
(e) shall be applied to reduce the then remaining Scheduled Repayments of the
Term Loans on a pro rata basis (based upon the then remaining Scheduled
Repayments after giving effect to all prior reductions thereto).
          With respect to each repayment of Loans required by this Section 2.12,
the US Borrower, the Canadian Borrower or the UK Borrower, as the case may be,
may designate the Types of Loans of the respective Tranche that are to be repaid
and, in the case of Eurodollar Loans, the specific Borrowing or Borrowings of
the respective Tranche pursuant to which such Eurodollar Loans were made;
provided that: (i) repayments of Eurodollar Loans pursuant to this Section 2.12
on a day other than the last day of an Interest Period applicable thereto shall
be accompanied by payment by the US Borrower, the UK Borrower or the Canadian
Borrower, as the case may be, of all breakage costs and other amounts owing to
each Lender pursuant to Section 2.17; (ii) if any repayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than the minimum amount
for such Borrowing set forth in Section 2.02(c), such Borrowing shall be
converted at the end of the then current Interest Period into a Borrowing of
Base Rate Loans (if a Borrowing by the US Borrower) or Canadian Base Rate Loans
(if a Borrowing by the Canadian Borrower) ; and (iii) each repayment of any
Tranche of Loans made pursuant to a Borrowing shall be applied pro rata among
such Tranche of Loans. In the absence of a designation by the US Borrower, the
Canadian Borrower or the UK Borrower, as the case may be, as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.17. Notwithstanding the foregoing
provisions of this Section 2.12 (other than Section 2.12(a) or (b), which
Sections shall not have the benefits of this sentence), if at any time the
mandatory repayment of Loans pursuant to this Section 2.12 would result, after
giving effect to the procedures set forth in this clause (i) above, in any
Borrower incurring breakage costs under Section 2.17 as a result of Eurodollar
Loans being repaid other than on the last day of an Interest Period applicable
thereto (any such Eurodollar Loans, “Affected Loans”), the US Borrower, the
Canadian Borrower or the UK Borrower, as the case may be, may elect, by

69



--------------------------------------------------------------------------------



 



written notice to the Administrative Agent, to have the provisions of the
following sentence be applicable so long as no Default or Event of Default then
exists. At the time any Affected Loans are otherwise required to be prepaid, the
US Borrower, the Canadian Borrower or the UK Borrower, as the case may be, may
elect to deposit 100% (or such lesser percentage elected by the US Borrower, the
Canadian Borrower or the UK Borrower, as the case may be, as not being repaid)
of the principal amounts that otherwise would have been paid in respect of the
Affected Loans with the Administrative Agent to be held as security for the
obligations of the US Borrower, the Canadian Borrower or the UK Borrower, as the
case may be, hereunder pursuant to a cash collateral agreement to be entered
into in form and substance satisfactory to the Administrative Agent, with such
cash collateral to be released from such cash collateral account (and applied to
repay the principal amount of such Eurodollar Loans) upon each occurrence
thereafter of the last day of an Interest Period applicable to such Eurodollar
Loans (or such earlier date or dates as shall be requested by the US Borrower,
the Canadian Borrower or the UK Borrower, as the case may be), with the amount
to be so released and applied on the last day of each Interest Period to be the
amount of such Eurodollar Loans to which such Interest Period applies (or, if
less, the amount remaining in such cash collateral account); provided, however,
that at any time while an Event of Default has occurred and is continuing, the
Required Lenders may direct the Administrative Agent (in which case the
Administrative Agent shall, and is hereby authorized by the Borrowers to, follow
said directions) to apply any or all proceeds then on deposit in such collateral
account to the payment of such Affected Loans.
          (g) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans of a given Tranche shall be repaid in
full on the respective Maturity Date for such Tranche of Loans.
          (h) Notwithstanding anything to the contrary contained in this
Section 2.12 (and subject to Section 2.21), all payments owing with respect to
each Tranche of outstanding Loans pursuant to this Section 2.12 shall be made in
the respective currency or currencies in which the respective obligations are
owing in accordance with the terms of this Agreement. For purposes of making
calculations pursuant to this Section 2.12, the Administrative Agent shall be
entitled to use the US Dollar Equivalent of any such amounts required to be
converted into other currencies for purposes of making determinations pursuant
to this Section 2.12.
               SECTION 2.13. Fees. (a) The US Borrower agrees to pay to the
Administrative Agent for the account of each Lender a Commitment Fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate on the average
daily unused amount of the Term Loan Commitment, the US Revolving Loan
Commitment and the Global Revolving Loan Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Accrued Commitment Fees shall be payable in US
Dollars in arrears (i) in the case of Commitment Fees in respect of the US
Revolving Loan Commitments, on the third Business Day after the last day of
March, June, September and December of each year and on the date on which the US
Revolving Loan Commitments terminate, commencing on the first such date to occur
after the date hereof, (ii) in the case of Commitment Fees in respect of the
Global Revolving Loan Commitments, on the third Business Day after the last day
of March, June, September and December of each year and on the date on which the
Global Revolving Loan Commitments terminate, commencing on the first such date
to occur after the date hereof

70



--------------------------------------------------------------------------------



 



and (iii) in the case of Commitment Fees in respect of the Term Loan
Commitments, on the Effective Date or any earlier date on which such Commitments
terminate. All Commitment Fees shall be computed on the basis of a year of
360 days and, in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing Commitment Fees with respect to US Revolving Loan Commitments, a US
Revolving Loan Commitment of a Lender shall be deemed to be used to the extent
of the outstanding US Revolving Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).
          (b) The US Borrower agrees to pay (i) to the Administrative Agent for
the account of each US Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurodollar US Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s US
Revolving Loan Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Letter of Credit Issuer (for its own
account) a fronting fee, which shall accrue at a rate of 0.20% per annum or as
otherwise separately agreed upon between the US Borrower and such Letter of
Credit Issuer on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) in respect of
Letters of Credit issued by such Letter of Credit Issuer during the period from
and including the Effective Date to but excluding the later of the date of
termination of the US Revolving Loan Commitments and the date on which there
ceases to be any LC Exposure in respect of Letters of Credit issued by such
Letter of Credit Issuer, as well as such Letter of Credit Issuer’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the US
Revolving Loan Commitments terminate and any such fees accruing after the date
on which the US Revolving Loan Commitments terminate shall be payable on demand.
Any other fees payable to the Letter of Credit Issuer pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing the average daily amount of
the LC Exposure for any period under this Section 2.13(b), the average daily
amount of the Canadian Dollar LC Exposure for such period shall be calculated by
multiplying (x) the average daily balance of each Canadian Dollar Letter of
Credit (expressed in Canadian Dollars) by (y) the Spot Exchange Rate for
Canadian Dollars in effect on the last Business Day of such period or by such
other reasonable method that the Administrative Agent deems appropriate.
          (c) The Canadian Borrower agrees to pay to the Administrative Agent,
for the account of each Global Revolving Lender, on each date on which B/As
drawn by the Canadian Borrower are accepted hereunder, in Canadian Dollars, an
acceptance fee computed by multiplying (i) the face amount of all B/As drawn on
such date by (ii) the Applicable Rate for B/A Drawings on such date by (iii) a
fraction, the numerator of which is the number of days in the Contract Period
applicable to such B/A and the denominator of which is 365.

71



--------------------------------------------------------------------------------



 



          (d) Each Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the US Borrower and the Administrative Agent.
          (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Letter of
Credit Issuer, in the case of fees payable to it) for distribution, in the case
of Commitment Fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
     SECTION 2.14. Interest. (a) The Loans comprising each Base Rate Borrowing
(including each Swingline Loan) shall bear interest at the Base Rate plus the
Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate (including margin) otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate (including margin) applicable to Base Rate Revolving Loans as
provided in paragraph (a) of this Section.
          (d) The loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate. The loans
comprising each Canadian Base Rate Borrowing shall bear interest at the Canadian
Base Rate plus the Applicable Rate.
          (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date and on the applicable Maturity Date for such Loan and, in
the case of Revolving Loans of any Tranche, upon termination of the Commitments
of such Tranche; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan,
Canadian Prime Rate Loan or Canadian Base Rate Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to (A) the Canadian Prime
Rate, (B) the Base Rate at times when the Base Rate is based on the Prime Rate
and (C) the Canadian Base Rate at times when the Canadian Base Rate is based on
the rate described in clause (a) of the definition thereof shall be computed on
the basis of a year of 365 days (or, except for purposes of clause (A) above,
when the Canadian Prime Rate is based upon the rate described in clause (b) of
the

72



--------------------------------------------------------------------------------



 



definition thereof, 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate, Eurodollar Rate, Canadian Prime Rate or
Canadian Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. For the purposes of the
Interest Act (Canada), whenever any interest or fee under this Agreement is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (A) the applicable rate based on a year of
360 days or 365 days, as the case may be, (B) multiplied by the actual number of
days in the calendar year in which the period for which such interest or fee is
payable (or compounded) ends, and (C) divided by 360 and 365, as the case may
be. The rates of interest under this Agreement are nominal rates, and not
effective rates or yields. The principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement.
          (g) If any provision of this Agreement would require the Canadian
Borrower to make any payment of interest or other amount payable to any Global
Revolving Lender in an amount or calculated at a rate that would be prohibited
by law or would result in a receipt by that Lender of “interest” at a “criminal
rate” (as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effective to the maximum amount or rates of interest,
as the case may be, as would not be so prohibited by law or so result in a
receipt by that Lender of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows:

  (i)   first, by reducing the amount or rate of interest or the amount or rate
of any acceptance fee required to be paid to the affected Lender under
Section 2.13(c); and     (ii)   thereafter, by reducing any fees, commissions,
premiums and other amounts required to be paid to the affected Lender that would
constitute interest for purposes of Section 347 of the Criminal Code (Canada).

     SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, in the case of Eurodollar Borrowings, until the Administrative
Agent notifies the applicable Borrower and the

73



--------------------------------------------------------------------------------



 



Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Notice of Borrowing requests a Eurodollar Borrowing,
(A) in the case of a Eurodollar Borrowing made to the US Borrower, such
Borrowing shall be made as a Base Rate Borrowing, (B) in the case of a
Eurodollar Borrowing made to the Canadian Borrower, such Borrowing shall be made
as a Canadian Base Rate Borrowing and (C) in the case of a Eurodollar Borrowing
made to the UK Borrower, such Borrowing shall bear interest at such rate as the
Lenders and the UK Borrower may agree adequately reflects the costs to the
Lenders of making or maintaining their Loans (or, in the absence of such
agreement, shall be repaid as of the last day of the current Interest Period
applicable thereto).
     SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

  (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate) or the Letter of Credit Issuer; or     (ii)   impose on any
Lender or the Letter of Credit Issuer or the London or Canadian interbank
markets any other condition affecting this Agreement or Eurodollar Loans or B/A
Drawings made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or obtaining funds for the
purchase of B/As (or of maintaining its obligation to make any such Loan or to
accept and purchase B/As) or to increase the cost to such Lender or the Letter
of Credit Issuer of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Letter of Credit Issuer hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender or the Letter
of Credit Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the Letter of Credit Issuer, as the case may be, for
such additional costs incurred or reduction suffered.
          (b) If any Lender or the Letter of Credit Issuer determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Letter of Credit Issuer’s
capital or on the capital of such Lender’s or the Letter of Credit Issuer’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Letter of Credit Issuer, to a level below that which
such Lender or the Letter of Credit Issuer or such Lender’s or the Letter of
Credit Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Letter of Credit Issuer’s
policies and the policies of such Lender’s or the Letter of Credit Issuer’s
holding company with respect to capital adequacy), then from time to time the
applicable Borrower will pay to such Lender or the Letter of Credit Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company for any such reduction suffered.

74



--------------------------------------------------------------------------------



 



          (c) A certificate of a Lender or the Letter of Credit Issuer setting
forth the amount or amounts necessary to compensate such Lender or the Letter of
Credit Issuer or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The US Borrower shall
pay such Lender or the Letter of Credit Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Letter of Credit
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Letter of Credit Issuer’s right to demand such
compensation; provided that the US Borrower shall not be required to compensate
a Lender or the Letter of Credit Issuer pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or the Letter of Credit Issuer, as the case may be, notifies the US
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Letter of Credit Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     SECTION 2.17. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan or to issue B/As for acceptance and
purchase on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked and is revoked in accordance
herewith), or (d) the assignment of any Eurodollar Loan or the right to receive
payment in respect of a B/A other than on the last day of the Interest Period or
Contract Period, as the case may be, applicable thereto as a result of a request
by the applicable Borrower pursuant to Section 2.20 or Section 10.11(b), then,
in any such event, such Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     SECTION 2.18. Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Credit Document shall be
made

75



--------------------------------------------------------------------------------



 



free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lenders or Letter of Credit Issuer (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower shall make such deductions
and (iii) the applicable Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the applicable Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
          (c) Each Borrower shall indemnify the Administrative Agent, the
Lenders and the Letter of Credit Issuer, within 20 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Letter of Credit Issuer, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Borrower hereunder or under any other Credit Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and other reasonable expenses arising therefrom or with respect thereto whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, that the
Borrowers shall not be obligated to indemnify the Administrative Agent, the
Lenders or the Letter of Credit Issuer (as the case may be) pursuant to this
Section 2.18(c) in respect of penalties, interest and other reasonable expenses
arising from any Indemnified Taxes or Other Taxes, if such penalties, interest
and other reasonable expenses are attributable solely to the gross negligence or
willful misconduct of the Administrative Agent, the Lenders or the Letter of
Credit Issuer (as the case may be); provided further, that the Administrative
Agent, the Lenders or the Letter of Credit Issuer (as the case may be) shall use
commercially reasonable efforts promptly to notify the US Borrower upon receipt
of any written demand or notice for payment of Indemnified Taxes or Other Taxes
that are subject to indemnification under this Section 2.18(c) and shall
reasonably cooperate with the Borrowers to minimize the amount of Indemnified
Taxes and Other Taxes to the extent permitted by law. A certificate as to the
amount of such payment or liability delivered to the applicable Borrower by a
Lender or the Letter of Credit Issuer, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Letter of Credit Issuer, shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the applicable Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          (e) On or before the date it becomes a party to this Agreement, each
Lender that is lending to the US Borrower or receiving payments under this
Agreement from the US Borrower and that is not a United States person as defined
in Section 7701(a)(30) of the Code (a “Non-US Lender”) shall deliver to the US
Borrower two copies of duly completed United States

76



--------------------------------------------------------------------------------



 



Internal Revenue Service Form (i) W-8ECI, specifying that all payments to be
received under this Agreement or any other Credit Document by such Non-US Lender
will be effectively connected with the conduct of a trade or business in the US,
(ii) W-8BEN, certifying eligibility for complete exemption from US Federal
withholding tax with respect to payments to be made under this Agreement or
under any other Credit Document under an applicable tax treaty or (iii) W-8BEN
along with a certificate reasonably acceptable to the Administrative Agent (a
“Non-Bank Certificate”), in the case of a Non-US Lender that cannot submit a
United States Internal Revenue Service Form as provided in clause (i) or
(ii) and that is qualified to receive interest under this Agreement free of US
Federal withholding tax pursuant to Section 871(h) of the Code. Each Non-US
Lender shall redeliver such forms promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-US Lender, except to the extent
that such Non-US Lender is unable to redeliver such forms due to the adoption
of, or change in, any law, rule, treaty or regulation or in the interpretation
or application thereof by any Governmental Authority after the date on which the
applicable loan is made by such Non-US Lender.
          (f) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to such
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the applicable Borrower
as will permit such payments to be made without withholding or at a reduced
rate, provided that such Foreign Lender has received written notice from such
Borrower advising it of the availability of such exemption or reduction and
supplying all applicable documentation.
          (g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.18, it shall pay over
such refund to such Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.18 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrowers, upon the request of
the Administrative Agent or such Lender, agree to repay to the Administrative
Agent or such Lender the amount paid over to any Borrower under this
Section 2.18(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event the Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority. This
Section 2.18(g) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its Taxes which it deems, in its sole discretion, to be confidential) to any
Borrower or any other Person.
     SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior

77



--------------------------------------------------------------------------------



 



to the time expressly required hereunder or under such other Credit Document for
such payment (or, if no such time is expressly required, prior to 12:00 noon,
New York City time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its Notice/Payment Office, except payments to be made directly to the Letter of
Credit Issuer or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.16, 2.17, 2.18 and 9.07 shall be made directly
to the Persons entitled thereto and payments pursuant to other Credit Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Credit Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments hereunder of principal or interest in
respect of any Loan or amounts owing in respect of any B/A Drawing (or of any
breakage indemnity in respect of any Loan or B/A Drawing) shall be made in the
currency of such Loan or B/A Drawing; all other payments hereunder and under
each other Credit Document shall be made in US Dollars, except as otherwise
expressly provided herein.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, amounts owing in
respect of B/A Drawings, unreimbursed LC Disbursements, interest and fees then
due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties
(based on the US Dollar Equivalent of such amounts or the US Dollar amount
thereof, as applicable), and (ii) second, towards payment of principal, amounts
owing in respect of B/A Drawings, and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, face amounts of B/As and amounts of unreimbursed LC
Disbursements then due to such parties (based on the US Dollar Equivalent of
such amounts or the US Dollar amount thereof, as applicable).
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans, amounts owing in respect of
any B/A Drawing or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, Term Loans, amounts owing in respect of
any B/A Drawing and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans, amounts owing in
respect of any B/A Drawing and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans, amounts owing in respect of any B/A Drawing and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any

78



--------------------------------------------------------------------------------



 



portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to US Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuer hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Letter of Credit Issuer, as the case may be, the amount due. In
such event, if the applicable Borrower has not in fact made such payment, then
each of the Lenders or the Letter of Credit Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Letter of Credit Issuer with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.19(d) or 9.07,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.16, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

79



--------------------------------------------------------------------------------



 



          (b) If any Lender requests compensation under Section 2.16, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
applicable Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
applicable Borrower shall have received the prior written consent of the
Administrative Agent (and, if a US Revolving Loan Commitment is being assigned,
the Letter of Credit Issuer and Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.18, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the applicable Borrower to require such assignment and delegation cease to
apply.
     SECTION 2.21. Collection Allocation Mechanism. (a) On the CAM Exchange
Date, (i) the Commitments shall automatically and without further act be
terminated as provided in Article VIII, (ii) each US Revolving Lender shall
immediately be deemed to have acquired (and shall promptly make payment therefor
to the Administrative Agent in accordance with Section 2.04(c)) participations
in the Swingline Loans in an amount equal to such US Revolving Lender’s
Swingline Exposure on such date and (iii) the Lenders shall automatically and
without further act (and without regard to the provisions of Section 10.04) be
deemed to have exchanged interests in the Loans (other than the Swingline Loans)
and B/A Drawings and, in the case of the US Revolving Lenders, participations in
Swingline Loans and Letters of Credit such that in lieu of the interest of each
Lender in each Loan, B/A Drawing and Letter of Credit in which it shall
participate as of such date (including such Lender’s interest in the Loan
Document Obligations of each Credit Party in respect of each such Loan, B/A
Drawing and Letter of Credit), such Lender shall hold an interest in every one
of the Loans (other than the Swingline Loans) and B/A Drawings and a
participation in every one of the Swingline Loans and Letters of Credit
(including the Loan Document Obligations of each Credit Party in respect of each
such Loan and B/A Drawing and each LC Reserve Account established pursuant to
Section 2.21(c) below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof. It is
understood and agreed that Lenders holding interests in B/As on the CAM Exchange
Date shall discharge the obligations to fund such B/As at maturity in exchange
for the interests acquired by such Lenders pursuant to the CAM Exchange. Each
Lender and each Credit Party hereby consents and agrees to the CAM Exchange, and
each Lender agrees that the CAM Exchange shall be binding upon its successors
and assigns and any person that acquires a

80



--------------------------------------------------------------------------------



 



participation in its interests in any Loan or B/A Drawing. Each Credit Party
agrees from time to time to execute and deliver to the Administrative Agent all
such Notes and other instruments and documents as the Administrative Agent shall
reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any Notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of new Notes evidencing
its interests in the Loans; provided, however, that the failure of any Credit
Party to execute or deliver or of any Lender to accept any such Note, instrument
or document shall not affect the validity or effectiveness of the CAM Exchange.
          (b) As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent or the Collateral Agent
pursuant to any Credit Document in respect of the Loan Document Obligations, and
each distribution made by the Collateral Agent pursuant to any Security Document
in respect of the Loan Document Obligations, shall be distributed to the Lenders
pro rata in accordance with their respective CAM Percentages. Any direct payment
received by a Lender upon or after the CAM Exchange Date, including by way of
setoff, in respect of a Loan Document Obligation shall be paid over to the
Administrative Agent for distribution to the Lenders in accordance herewith.
          (c) In the event that on the CAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any LC Disbursement
shall not have been reimbursed by the US Borrower or with the proceeds of a US
Revolving Borrowing or Swingline Loan, each US Revolving Lender shall promptly
pay over to the Administrative Agent, in immediately available funds, an amount
in US Dollars equal to such US Revolving Lender’s US Revolving Percentage of
each such undrawn face amount or (to the extent it has not already done so) each
such unreimbursed drawing, as the case may be, together with interest thereon
from the CAM Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to a Base
Rate Revolving Loan in a principal amount equal to such amount. The
Administrative Agent shall establish a separate account or accounts for each
Lender (each, an “LC Reserve Account”) for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s LC Reserve Account such
Lender’s CAM Percentage of the amounts received from the US Revolving Lenders as
provided above. The Administrative Agent shall have sole dominion and control
over each LC Reserve Account, and the amounts deposited in each LC Reserve
Account shall be held in such LC Reserve Account until withdrawn as provided in
paragraph (d) or (e) below. The Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the LC
Reserve Accounts in respect of each Letter of Credit and the amounts on deposit
in respect of each Letter of Credit attributable to each Lender’s CAM
Percentage. The amounts held in each Lender’s LC Reserve Account shall be held
as a reserve against the LC Exposures, shall be the property of such Lender,
shall not constitute Loans to or give rise to any claim of or against any Credit
Party and shall not give rise to any obligation on the part of any Borrower to
pay interest to such Lender, it being agreed that the reimbursement obligations
in respect of Letters of Credit shall arise only at such times as drawings are
made thereunder, as provided in Section 2.05.
          (d) In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the Letter of

81



--------------------------------------------------------------------------------



 



Credit Issuer, withdraw from the LC Reserve Account of each Lender any amounts,
up to the amount of such Lender’s CAM Percentage of such drawing, deposited in
respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the Letter of Credit Issuer in satisfaction of the reimbursement
obligations of the US Revolving Lenders under Section 2.05(e). In the event that
any US Revolving Lender shall default on its obligation to pay over any amount
to the Administrative Agent in respect of any Letter of Credit as provided in
this Section 2.21, the Letter of Credit Issuer shall, in the event of a drawing
thereunder, have a claim against such US Revolving Lender to the same extent as
if such Lender had defaulted on its obligations under Section 2.05(c), but shall
have no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the US Borrower’s reimbursement
obligations pursuant to Section 2.21(a). Each other Lender shall have a claim
against such defaulting US Revolving Lender for any damages sustained by it as a
result of such default, including, in the event that such Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.
          (e) In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the LC
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.
          (f) With the prior written approval of the Administrative Agent (not
to be unreasonably withheld), any Lender may withdraw the amount held in its LC
Reserve Account in respect of the undrawn amount of any Letter of Credit. Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the applicable Issuing Bank, on
demand, its CAM Percentage of such drawing.
          (g) In the event the CAM Exchange Date shall occur, (i) Loan Document
Obligations of the Credit Parties (other than in respect of B/As) denominated in
any currency other than US Dollars shall, automatically and with no further act
required, be converted to obligations of the same Credit Parties denominated in
US Dollars, effective immediately prior to the Lenders being deemed to have
exchanged interests pursuant to Section 2.21(a)(iii) and based upon the Spot
Exchange Rates in effect with respect to the relevant currencies on the CAM
Exchange Date, and (ii) immediately upon the date of expiration of the Contract
Period in respect thereof, the interests in each B/A received in the deemed
exchange of interests pursuant to Section 2.21(a)(iii) shall, automatically and
with no further action required, be converted into the US Dollar Equivalent,
determined using the Spot Exchange Rate calculated as of such date, of such
amount. On and after any such conversion, all amounts accruing and owed to any
Lender in respect of its applicable Loan Document Obligations shall accrue and
be payable in US Dollars at the rates otherwise applicable hereunder (and, in
the case of interest on Loans and B/A Drawings, at the default rate applicable
to Base Rate Loans hereunder).
     SECTION 2.22. Redenomination of Sterling. (a) Each obligation of any party
to this Agreement to make a payment denominated in Sterling if the United
Kingdom adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If the basis of accrual of interest expressed in this Agreement in
respect of Sterling shall be inconsistent

82



--------------------------------------------------------------------------------



 



with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which the
United Kingdom adopts the Euro as its lawful currency; provided that if any
Borrowing in Sterling is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.
          (b) Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (i) without limiting the
liability of any Borrower for any amount due under this Agreement and
(ii) without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in
Sterling shall, if the United Kingdom adopts the Euro as its lawful currency
after the date hereof, immediately upon such adoption, be replaced by references
to such minimum amounts (or integral multiples thereof) as shall be specified
herein with respect to Borrowings denominated in Euro.
          (c) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent (in consultation
with the UK Borrower) may from time to time specify to be appropriate to reflect
the adoption of the Euro by the United Kingdom and any relevant market
conventions or practices relating to the Euro.
     SECTION 2.23. Incremental Term Loans. (a) The US Borrower may at any time,
by notice to the Administrative Agent (which shall promptly deliver a copy to
each of the Lenders), request one or more additional tranches of term loans
(each, an “Incremental Term Loan”); provided, that (i) at the time that any such
Incremental Term Loan is made (and after giving effect thereto), (A) no Default
or Event of Default shall have occurred and be continuing, (B) the Total
Leverage Ratio on a Pro Forma Basis (including, to the extent any Permitted
Acquisition or Subsidiary Redesignation has occurred during the applicable Test
Period, giving effect to such Permitted Acquisition and/or Subsidiary
Redesignation on a Pro Forma Basis) after giving effect to the incurrence of the
Incremental Term Loans and the application of the proceeds therefrom, as of the
last day of the most recently ended four fiscal quarters of the US Borrower,
shall not exceed 4.25 to 1.00, (C) the US Borrower shall be in compliance, on a
Pro Forma Basis (including, to the extent any Permitted Acquisition or
Subsidiary Redesignation has occurred during the applicable Test Period, giving
effect to such Permitted Acquisition and/or Subsidiary Redesignation on a Pro
Forma Basis) after giving effect to the incurrence of such Incremental Term
Loans and the application of the proceeds therefrom, with Section 7.09 and
Section 7.10 of this Agreement computed as if such Indebtedness had been
outstanding during the most recently ended period of four consecutive fiscal
quarters of the US Borrower, (D) the incurrence of any such Incremental Term
Loans has been duly authorized by the US Borrower and (E) the US Borrower has
delivered to the Administrative Agent a certificate to the effect set forth in
clauses (A), (B), (C) and (D) above, together with all relevant calculations
related thereto; and (ii) the US Borrower shall promptly after the US Borrower
receives the proceeds from the incurrence of any Incremental Term Loans, pay
Dividends to Holdings (and, at the option of the US Borrower, related
transaction costs) with such proceeds and Holdings shall promptly thereafter
utilize the proceeds of such Dividends to redeem, repurchase or repay Holdings
Notes or Permitted Holdings Refinancing Indebtedness in accordance with

83



--------------------------------------------------------------------------------



 



Section 7.12(a)(iv). The Incremental Term Loans (a) shall be in an aggregate
principal amount not in excess of $325,000,000 (less the aggregate principal
amount of Additional Senior Subordinated Notes issued pursuant to
Section 7.04(o)), (b) shall rank pari passu in right of payment, security and
guarantees with the Revolving Loans and the Term Loans, (c) shall not mature
earlier than the Term Loan Maturity Date (but may, subject to clause (d) below,
have amortization prior to such date), (d) shall not have a weighted average
life that is shorter than that of the then-remaining Term Loans, (e) shall
accrue interest at a rate determined at the time the commitments to provide such
Incremental Term Loans are obtained (it being understood that the Incremental
Term Loans may be priced differently from the Term Loans) and (f) shall, except
as set forth above, have terms identical to and be treated the same as the Term
Loans for all purposes of the Credit Documents (including with respect to
mandatory and voluntary prepayments), provided that if the Applicable Rate
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Incremental Term Loan) relating to any Incremental Term Loan exceeds the
Applicable Rate (which, for such purposes only, shall be deemed not to include
any upfront or similar fees or original issue discount payable to the Lenders of
Term Loans) relating to the Term Loans immediately prior to the effectiveness of
the applicable Incremental Term Loan Amendment by more than 0.50%, then the
Applicable Rate relating to the Term Loans shall be adjusted to be equal to the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Term Loans) relating to such Incremental Term Loans
minus 0.50%. In lieu of requesting an additional tranche of term loans, the US
Borrower may, in such notice, request that the Incremental Term Loans constitute
additional Term Loans which shall have terms identical to the existing Term
Loans. Such notice shall set forth (1) the requested amount of Incremental Term
Loans, together with all relevant calculations confirming compliance with
sub-clause (i) of the fourth preceding sentence, and (2) the proposed terms of
the Incremental Term Loans (or, if applicable, that the US Borrower wishes that
the Incremental Term Loans constitute additional Term Loans which shall have
terms identical to the existing Term Loans).
          (b) The US Borrower may arrange for one or more banks, financial
institutions or other Persons (including existing Lenders) reasonably acceptable
to the Administrative Agent (any such bank, financial institution or other
Person being called an “Additional Lender”) to extend commitments to provide
Incremental Term Loans in an aggregate amount equal to the unsubscribed amount.
All commitments in respect of Incremental Term Loans (the “Incremental Term Loan
Commitments”) shall become Commitments under this Agreement, and all Additional
Lenders that are not already Lenders shall become Lenders under this Agreement,
pursuant to an amendment (the “Incremental Term Loan Amendment”) to this
Agreement and, as appropriate, the other Credit Documents, executed by Holdings,
the Borrowers and, as appropriate, each other Credit Party, each Additional
Lender and the Administrative Agent. The Incremental Term Loan Amendment may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section. The effectiveness of the Incremental Term Loan Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in

84



--------------------------------------------------------------------------------



 



Section 4.01 (it being understood that all references to “the time of each such
Credit Event” and “the date of such Credit Event” in such Section 4.01 shall be
deemed to refer to the effective date of such Incremental Term Loan Amendment)
and such other conditions as the parties thereto shall agree. No Lender shall be
obligated to provide any Incremental Term Loans, unless it so agrees.
     SECTION 2.24. Additional Reserve Costs. (a) If and so long as any Lender is
required to make special deposits with the Bank of England, to maintain reserve
asset ratios or to pay fees, in each case in respect of such Lender’s Loans,
such Lender may require the relevant Borrower to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such
Loans at a rate per annum equal to the Mandatory Costs Rate calculated in
accordance with the formula and in the manner set forth in Exhibit J hereto,
provided that no Lender may request the payment of any amount under this
paragraph to the extent resulting from a requirement imposed (other than as
provided in Section 2.16) on such Lender by any Governmental Authority (and not
on Lenders or any class of Lenders generally) in respect of a concern expressed
by such Governmental Authority with such Lender specifically, including with
respect to its financial health.
          (b) If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Mandatory Costs Rate) in respect of any of such Lender’s Loans, such Lender
may require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Loans, subject to such requirements,
additional interest on such Loans at a rate per annum specified by such Lender
to be the cost to such Lender of complying with such requirements in relation to
such Loans, provided that no Lender may request the payment of any amount under
this paragraph to the extent resulting from a requirement imposed (other than as
provided in Section 2.16) on such Lender by any Governmental Authority (and not
on Lenders or any class of Lenders generally) in respect of a concern expressed
by such Governmental Authority with such Lender specifically, including with
respect to its financial health.
          (c) Any additional interest owed pursuant to paragraph (a) or
(b) above shall be determined by the relevant Lender, acting in good faith,
which determination shall be conclusive absent manifest error, and notified to
the relevant Borrower (with a copy to the Administrative Agent) at least five
Business Days before each date on which interest is payable for the relevant
Loans, and such additional interest so notified to the relevant Borrower by such
Lender shall be payable to such Lender on each date on which interest is payable
for such Loans.
     SECTION 2.25. Change in Law. Notwithstanding any other provision of this
Agreement, if, after the date hereof, (i) any Change in Law shall make it
unlawful for any Letter of Credit Issuer to issue Letters of Credit denominated
in Canadian Dollars, or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Letter of Credit Issuer to issue
Letters of Credit denominated Canadian Dollars, then by prompt written notice
thereof to the US Borrower and to the Administrative Agent (which notice shall
be withdrawn

85



--------------------------------------------------------------------------------



 



whenever such circumstances no longer exist), such Letter of Credit Issuer may
declare that Letters of Credit will not thereafter be issued by it in Canadian
Dollars, whereupon Canadian Dollars shall be deemed (for the duration of such
declaration) not to constitute a permitted currency for purposes of the issuance
of Letters of Credit by such Letter of Credit Issuer.
ARTICLE III
Conditions Precedent to Credit
          Events on the Effective Date. The amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement is subject, and the
obligation of each Lender to make each Loan and accept and purchase each B/A
hereunder, and the obligation of each Letter of Credit Issuer to issue each
Letter of Credit hereunder, in each case on the Effective Date, is subject at
the time of the making of such Loan or the issuance of such Letter of Credit, as
the case may be, to the satisfaction of the following conditions:
     SECTION 3.01. Execution of Agreement. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
     SECTION 3.02. Officer’s Certificate. On the Effective Date, the
Administrative Agent shall have received a certificate from Holdings and each
Borrower dated such date signed by an appropriate officer of such Credit Party
stating that all of the applicable conditions set forth in Sections 3.05 through
3.08, inclusive, and 4.01 (other than such conditions to the extent that same
are subject to the satisfaction of the Administrative Agent and/or the Required
Lenders), have been satisfied on such date.
     SECTION 3.03. Opinions of Counsel. On the Effective Date, the
Administrative Agent shall have received opinions, addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date, from (a) Bryan Cave LLP, special counsel to the Credit Parties,
which opinion shall cover the matters contained in Exhibit B-1 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request, (b) Fasken Martineau DuMoulin LLP, special Canada
counsel to the Credit Parties, which opinion shall cover the matters contained
in Exhibit B-2 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (c) English counsel,
which opinion shall cover the matters contained in Exhibit B-3 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request, and (d) local counsel to the Credit Parties and/or
the Administrative Agent in (i) Illinois, Kansas, Utah and Wisconsin in the
United States and (ii) Saskatchewan, Nova Scotia and Ontario in Canada, in each
case reasonably satisfactory to the Administrative Agent, which opinions in the
case of this clause (d) (A) shall cover the perfection of the security interests
granted pursuant to the Security Documents and such other matters incident to
the transactions contemplated herein as the Administrative Agent

86



--------------------------------------------------------------------------------



 



may reasonably request and (B) shall be in form and substance reasonably
satisfactory to the Administrative Agent.
     SECTION 3.04. Company Documents; Proceedings. (a) On the Effective Date,
the Administrative Agent shall have received from each Credit Party a
certificate, dated the Effective Date, signed by the chairman of the board, the
chief executive officer, the president or any vice president of such Credit
Party (or, in the case of any Foreign Credit Party, an authorized signatory
thereof as permitted under applicable law and the relevant charter documents of
such Foreign Credit Party), and attested to by the secretary or any assistant
secretary of such Credit Party (or, in the case of any Foreign Credit Party,
another authorized signatory thereof as permitted under applicable law and the
relevant charter documents of such Foreign Credit Party), in the form of
Exhibit C with appropriate insertions, together with copies of the certificate
or articles of incorporation, certificate of formation, operating agreements and
by-laws (or equivalent organizational documents) of such Credit Party and the
resolutions of such Credit Party referred to in such certificate and each of the
foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.
          (b) On the Effective Date, all Company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Administrative Agent, and the Administrative Agent shall
have received all information and copies of all certificates, documents and
papers, including good standing certificates, bring- down certificates and any
other records of Company proceedings and governmental approvals, if any, that
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers, where appropriate, to be certified by proper Company
or governmental authorities.
     SECTION 3.05. Adverse Change, etc. On the Effective Date, nothing shall
have occurred that has had, or is reasonably likely to have, a material adverse
effect on the Transaction or a Material Adverse Effect.
     SECTION 3.06. Litigation. On the Effective Date, there shall be no actions,
suits, proceedings or investigations pending or threatened (a) with respect to
this Agreement or any other Document or the Transaction, (b) with respect to any
Retained Existing Indebtedness or the Existing Credit Agreement Indebtedness or
(c) that is reasonably likely to have (i) a Material Adverse Effect or (ii) a
material adverse effect on the Transaction, the rights or remedies of the
Lenders or the Administrative Agent hereunder or under any other Credit Document
or on the ability of any Credit Party to perform its respective obligations to
the Lenders or the Administrative Agent hereunder or under any other Credit
Document.
     SECTION 3.07. Approvals. On the Effective Date, (a) all necessary and
material governmental (domestic and foreign), regulatory and third party
approvals in connection with any Existing Indebtedness or Retained Existing
Indebtedness, the Transaction or the transactions contemplated by the Documents
and otherwise referred to herein or therein shall have been obtained and remain
in full force and effect and, to the extent reasonably requested by the
Administrative Agent, evidence thereof shall have been

87



--------------------------------------------------------------------------------



 



provided to the Administrative Agent and (b) all applicable appeal periods and
waiting periods shall have expired without any action being taken by any
competent authority that restrains (or that could have a reasonable likelihood
of restraining), prevents or imposes materially adverse conditions upon the
consummation of the Transaction, the making of the Loans and the transactions
contemplated by the Documents or otherwise referred to herein or therein. On the
Effective Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon, or materially delaying, or making economically unfeasible, the
consummation of the Transaction or the making of the Loans.
     SECTION 3.08. Consummation of the Debt Tender Offer, etc. (a) On the
Effective Date, pursuant to or in connection with the Debt Tender Offer and in
accordance with the Debt Tender Offer Documents, the US Borrower will
(a) purchase all the Existing Senior Subordinated Notes validly tendered and not
withdrawn by the holders thereof (which shall constitute at least a majority of
the aggregate principal amount of the Existing Senior Subordinated Notes),
(b) amend the Senior Subordinated Notes Indenture prior to giving effect to the
consummation of the Debt Tender Offer to eliminate or modify (in a manner
reasonably satisfactory to the Administrative Agent) all the material covenants
(including the so-called restrictive covenants) contained therein and (c) pay
the Debt Tender Premium in connection with the consummation of the Debt Tender
Offer.
          (b) On the Effective Date, the Administrative Agent shall have
received true and correct copies of all the Debt Tender Offer Documents,
certified as such by an appropriate officer of Holdings, with, in each case, any
changes thereto or waivers to the terms thereof to be reasonably satisfactory to
the Administrative Agent. Each component of the Transaction shall have been
consummated in accordance with the terms and conditions of the applicable
Documents and all applicable laws.
     SECTION 3.09. US Collateral and Guaranty Agreement; Foreign Pledge
Agreements. On the Effective Date, (a) Holdings, the US Borrower and each
Domestic Subsidiary of the US Borrower shall have duly authorized, executed and
delivered the US Collateral and Guaranty Agreement in the form of Exhibit D,
with such changes thereto, or additional pledge agreements (or amendments
thereto) entered into in connection therewith, as the Collateral Agent may
reasonably request in respect of any Pledged Collateral of any Foreign
Subsidiary to be pledged by any US Credit Party, or (at the option of the
Administrative Agent) supplements to the US Collateral and Guaranty Agreement
and any such additional pledge agreements executed and delivered in connection
with the Existing Credit Agreement and in form and substance reasonably
satisfactory to the Administrative Agent (as amended, restated, modified and/or
supplemented from time to time in accordance with the terms thereof and hereof
(as well as any guaranty, pledge and/or security agreements delivered by any
Domestic Subsidiary of the US Borrower pursuant to Section 6.11(a) or (b)), the
“US Collateral and Guaranty Agreement”), (b) each Foreign Subsidiary of the US
Borrower organized under the laws of Canada (or any province or territory
thereof) or of England and Wales in the United Kingdom (other than such Foreign
Subsidiaries that do not own any equity of any other Person) shall have duly
authorized, executed and delivered one or more other pledge agreements in form
and substance

88



--------------------------------------------------------------------------------



 



satisfactory to the Collateral Agent in connection with the Pledged Collateral
to be pledged by any such Foreign Subsidiary, or (at the option of the
Administrative Agent) a supplement to the Foreign Pledge Agreement executed and
delivered in connection with the Existing Credit Agreement and in form and
substance reasonably satisfactory to the Administrative Agent (such pledge
agreements referred to in this clause (b), as the same may be amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof and hereof (as well as any pledge agreements delivered by any Foreign
Subsidiary pursuant to Section 6.11(a)), the “Foreign Pledge Agreements” and
each, a “Foreign Pledge Agreement”), (c) each Credit Party to the US Collateral
and Guaranty Agreement or a Foreign Pledge Agreement shall have delivered to the
Collateral Agent, as pledgee thereunder, all of the certificated Pledged
Collateral, if any, referred to therein and then owned by each such Credit
Party, (i) endorsed in blank in the case of promissory notes constituting such
Pledged Collateral and (ii) together with (A) executed and undated stock powers
or stock transfer forms, as applicable, in the case of capital stock
constituting such Pledged Collateral and (B) proper financing statements (Form
UCC-1) or appropriate local or foreign equivalent fully executed for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the US Collateral and
Guaranty Agreement and Foreign Pledge Agreements, and (d) each Credit Party
shall have taken all such further actions as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interest purported to be created by the US Collateral and Guaranty Agreement and
Foreign Pledge Agreements, and the US Collateral and Guaranty Agreement and each
Foreign Pledge Agreement shall be in full force and effect.
     SECTION 3.10. US Collateral and Guaranty Agreement; Foreign Security
Agreements. On the Effective Date, each Foreign Subsidiary of the US Borrower
incorporated under the laws of Canada (or any province or territory thereof) or
of England and Wales in the United Kingdom shall have duly authorized, executed
and delivered one or more other security agreements in form and substance
satisfactory to the Collateral Agent in connection with the Security Agreement
Collateral of each such Foreign Subsidiary, or (at the option of the
Administrative Agent) a supplement to the Foreign Security Agreement executed
and delivered in connection with the Existing Credit Agreement and in form and
substance reasonably satisfactory to the Administrative Agent (such security
agreements (as well as any security agreements delivered by any Foreign
Subsidiary pursuant to Section 6.11(b)), the “Foreign Security Agreements” and
each, a “Foreign Security Agreement”). The US Collateral and Guaranty Agreement
and the Foreign Security Agreements executed and delivered on the Effective Date
shall cover all of each Credit Party’s present and future Security Agreement
Collateral and shall be delivered together with:
          (a) executed copies of financing statements (Form UCC-1) or
appropriate local or foreign equivalents (if any) in appropriate form for filing
under the UCC or appropriate local or foreign equivalent of each jurisdiction as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the security interests purported to be created by the US
Collateral and Guaranty Agreement and the Foreign Security Agreements;

89



--------------------------------------------------------------------------------



 



          (b) certified copies of Requests for Information or Copies (Form
UCC-11), or equivalent reports (if any), listing all effective financing
statements that name any Credit Party as debtor and that are filed in the
jurisdictions referred to in clause (i) above together with copies of all other
financing statements that name any Credit Party as debtor (none of which shall
cover any Collateral except to the extent evidencing Permitted Liens or in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3 or the equivalent) as shall be required by local or foreign law
fully executed for filing);
          (c) evidence of the completion (or arrangements therefor reasonably
satisfactory to the Collateral Agent) of all other recordings and filings of, or
with respect to, the US Collateral and Guaranty Agreement and the Foreign
Security Agreements as may be necessary to perfect the security interests
intended to be created by the US Collateral and Guaranty Agreement and the
Foreign Security Agreements; and
          (d) evidence that all other actions necessary to perfect and protect
the security interests purported to be created by the US Collateral and Guaranty
Agreement and the Foreign Security Agreements have been taken, except as
provided in such Security Documents.
     SECTION 3.11. US Collateral Assignment. On the Effective Date, each of
Holdings and the US Borrower shall have duly authorized, executed and delivered
the US Collateral Assignment in the form of Exhibit E (as amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof, the “US Collateral Assignment”) and shall have taken all such further
actions as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interest purported to be created by
the US Collateral Assignment, and the US Collateral Assignment shall be in full
force and effect.
     SECTION 3.12. Foreign Guaranty. On the Effective Date, the Canadian
Borrower, the UK Borrower and each other Foreign Subsidiary of the US Borrower
shall have duly authorized, executed and delivered the Foreign Guaranty in the
form of Exhibit F, with such changes thereto as the Collateral Agent may
reasonably request with respect to any such Foreign Subsidiary, or (at the
option of the Administrative Agent) a supplement to the Foreign Guaranty
executed and delivered in connection with the Existing Credit Agreement and in
form and substance reasonably satisfactory to the Administrative Agent (as
amended, restated, modified and/or supplemented from time to time in accordance
with the terms thereof and hereof, the “Foreign Guaranty”), and the Foreign
Guaranty shall be in full force and effect.
     SECTION 3.13. Mortgages. (a) On the Effective Date, the Collateral Agent
shall have received:

  (i)   fully executed counterparts of Mortgages, in form and substance
reasonably satisfactory to the Collateral Agent, which Mortgages shall cover
such of the Real Property located in the United States or any State thereof that
is owned or leased by any US Credit Party and that is designated as a “US
Mortgaged Property” on Part A of Schedule IV, together with evidence that
counterparts of such Mortgages have been

90



--------------------------------------------------------------------------------



 



delivered to the title insurance company retained by the US Borrower in
connection with the execution and delivery of such Mortgages for recording in
all places to the extent necessary or, in the reasonable opinion of the
Collateral Agent, desirable to effectively create a valid and enforceable first
priority mortgage lien, subject only to Permitted Encumbrances, on each such US
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Parties; and

  (ii)   Mortgage Policies on the Mortgages for the US Mortgaged Properties
issued by Chicago Title Insurance Company or such other title company as may be
reasonably acceptable to the Administrative Agent in amounts reasonably
satisfactory to the Collateral Agent and assuring the Collateral Agent that each
of the Mortgages on such US Mortgaged Properties is a valid and enforceable
first priority mortgage lien on such US Mortgaged Properties, free and clear of
all defects and encumbrances except Permitted Encumbrances, and such Mortgage
Policies shall otherwise be in form and substance reasonably satisfactory to the
Collateral Agent and shall include, as appropriate, an endorsement for future
advances under this Agreement and the Notes and for any other matter that the
Collateral Agent in its discretion may reasonably request, shall not include an
exception for mechanics’ liens, and shall provide for affirmative insurance and
such reinsurance as the Collateral Agent in its discretion may reasonably
request.

          (b) On the Effective Date, with respect to each parcel of Real
Property located (i) in Canada that is owned by the Canadian Borrower or any of
its Subsidiaries and (ii) in the United Kingdom that is owned by the UK Borrower
or any of its Subsidiaries, in each case that is designated on Part C of
Schedule IV as a “Foreign Mortgaged Property”, the respective Foreign Credit
Party owning same shall have executed and delivered such security documentation
as the Collateral Agent may reasonably request to create a valid and enforceable
first priority mortgage lien, subject only to Canadian Permitted Encumbrances in
the case of the Foreign Mortgaged Property referred to in clause (i) of this
Section 3.13(b) and only to Permitted Encumbrances in the case of the Foreign
Mortgaged Property referred to in clause (ii) of this Section 3.13(b), on each
such Foreign Mortgaged Property in favor of the Collateral Agent (or such other
agent or trustee as may be required or desired under local law) for the benefit
of the Secured Parties. All actions required pursuant to this Section 3.13(b)
shall be taken to the reasonable satisfaction of the Administrative Agent.
          (c) On the Effective Date, with respect to each parcel of Real
Property located (i) in Canada that is leased by the Canadian Borrower or any of
its Subsidiaries and (ii) in the United Kingdom that is leased by the UK
Borrower or any of its Subsidiaries, in each case that is designated on Part C
of Schedule IV as a “Foreign Lease Subject to an Assignment For Security
Purposes”, the respective Foreign Credit Party leasing same shall have executed
and delivered such security documentation as the Collateral Agent may reasonably
request to create an assignment for security purposes on such Foreign Credit
Party’s Leasehold interest in the

91



--------------------------------------------------------------------------------



 



respective Foreign Mortgaged Property. All actions required pursuant to this
Section 3.13(c) shall be taken to the reasonable satisfaction of the Collateral
Agent.
          (d) On the Effective Date, with respect to each parcel of Real
Property located in the United States that is leased by the US Borrower or any
of its Subsidiaries, in each case that is designated on Part D of Schedule IV as
a “US Lease Subject to an Assignment For Security Purposes”, the respective US
Credit Party leasing same shall have executed and delivered such security
documentation as the Collateral Agent may reasonably request to create an
assignment for security purposes on such US Credit Party’s Leasehold interest in
the respective US Mortgaged Property. All actions required pursuant to this
Section 3.13(d) shall be taken to the reasonable satisfaction of the Collateral
Agent.
          SECTION 3.14. Consent Letter. On the Effective Date, the
Administrative Agent shall have received a letter from CT Corporation System,
111 Eighth Avenue, New York, New York 10011, substantially in the form of
Exhibit G, indicating its consent to its appointment by each Credit Party as its
agent to receive service of process as specified in Section 10.07 of this
Agreement.
          SECTION 3.15. Insurance Certificates. On or before the Effective Date,
the Administrative Agent shall have received evidence of insurance complying
with the requirements of Section 6.03 for the business and properties of the US
Borrower and its Subsidiaries, in form reasonably satisfactory to the
Administrative Agent, and naming the Collateral Agent as an additional insured
and/or loss payee, and stating that such insurance shall not be canceled or
revised without at least 30 days’ prior written notice by the insurer to the
Collateral Agent.
          SECTION 3.16. Historical Financial Statements; Pro Forma Financial
Statements; Projections. (a) On or prior to the Effective Date, there shall have
been delivered to the Administrative Agent (i) true and correct copies of the
historical financial statements referred to in Section 5.10(b) and (ii) (A) the
Pro Forma Balance Sheet, together with a related funds flow statement for the
Transaction, and (B) a certificate of the chief financial officer of the US
Borrower to the effect that the Pro Forma Balance Sheet fairly presents in all
material respects the pro forma financial condition of Holdings and its
Subsidiaries as of such date after giving effect to the Transaction, which
historical financial statements, Pro Forma Balance Sheet, certificate of
Holdings and funds flow statement shall be reasonably satisfactory to the
Administrative Agent.
          (b) On or prior to the Effective Date, there shall have been delivered
to the Administrative Agent the Projections containing the projected
consolidated financial statements of the US Borrower and its Subsidiaries
certified by an officer of the US Borrower for the five fiscal years ended after
the Effective Date, which Projections (i) shall reflect the forecasted
consolidated financial conditions and income and expenses of the US Borrower and
its Subsidiaries after giving effect to the Transaction and the related
financing thereof and the other transactions contemplated hereby and (ii) shall
be reasonably satisfactory in form and substance to the Administrative Agent.

92



--------------------------------------------------------------------------------



 



          SECTION 3.17. Payment of Fees. On the Effective Date, all costs, fees
and expenses, and all other compensation due to the Administrative Agent or the
Lenders (including legal fees and expenses), shall have been paid to the extent
due.
          SECTION 3.18. Payment of Existing Credit Agreement Indebtedness. On
the Effective Date, Holdings and its Subsidiaries shall have paid down in full
their Existing Credit Agreement Indebtedness and terminated all the commitments
related thereto, and the Administrative Agent shall be satisfied that all
guarantees and security interests relating thereto shall have been amended,
amended and restated, supplemented or otherwise modified, in each case as
contemplated by this Agreement, simultaneously with the repayment or repurchase
of the respective Existing Credit Agreement Indebtedness. After giving effect to
the Transaction and the other transactions contemplated hereby and by the Debt
Tender Offer Documents, Holdings and its Subsidiaries shall have outstanding no
Indebtedness or Preferred Stock or other preferred equity interests other than
(a) in the case of the US Borrower, the Senior Subordinated Notes, (b) in the
case of Holdings, the Holdings Notes, (c) Indebtedness incurred pursuant to this
Agreement and the other Credit Documents, (d) the UK Intercompany Loan, (e) the
Retained Existing Indebtedness (if any), (f) the Canadian Intercompany Loan, (g)
the Canadian LP Intercompany Loans, (h) other Indebtedness among the US Borrower
and its Subsidiaries permitted under the Existing Credit Agreement and (g) in
the case of GSLM, Preferred Stock held by US Holdco.
          The Administrative Agent shall notify the Borrowers and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the amendment and restatement of the Existing
Credit Agreement pursuant to this Agreement and the obligations of the Lenders
to make Loans or accept and purchase B/As and of the Letter of Credit Issuer to
issue Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.11) at or
prior to 5:00 p.m., New York City time, on January 31, 2006 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
ARTICLE IV
Conditions Precedent to All Credit Events
          The obligation of each Lender to make Loans (including Loans made on
the Effective Date) and accept and purchase B/As, and the obligation of each
Letter of Credit Issuer to issue, amend, renew or extend any Letter of Credit,
is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:
          SECTION 4.01. No Default; Representations and Warranties. At the time
of each such Credit Event and also after giving effect thereto (a) there shall
exist no Default or Event of Default and (b) all representations and warranties
contained herein and in each other Credit Document shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty that by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

93



--------------------------------------------------------------------------------



 



          SECTION 4.02. Notice of Borrowing; Letter of Credit Request. (a) Prior
to the making of each Loan (excluding Swingline Loans), the Administrative Agent
shall have received a Notice of Borrowing meeting the requirements of
Section 2.03. Prior to the making of each Swingline Loan, the Swingline Lender
shall have received the notice required by Section 2.04.
          (b) Prior to the issuance, amendment renewal or extension of each
Letter of Credit, the Administrative Agent and the respective Letter of Credit
Issuer shall have received a Letter of Credit Request meeting the requirements
of Section 2.05.
          (c) Prior to the acceptance and purchase of any B/A, the
Administrative Agent shall have received a written request meeting the
requirements of Section 2.07(c).
          The occurrence of the Effective Date and the acceptance of the
benefits or proceeds of each Credit Event shall constitute a representation and
warranty by each of Holdings and each Borrower to the Administrative Agent and
each of the Lenders that all the conditions specified in Article III (with
respect to the Effective Date and the Credit Events to occur on the Effective
Date) and in this Article IV (with respect to the Effective Date and the Credit
Events to occur on or after the Effective Date) and applicable to such Credit
Event (other than such conditions to the extent that same are subject to the
satisfaction of the Administrative Agent and/or the Required Lenders) exist as
of that time.
ARTICLE V
Representations and Warranties
          In order to induce the Lenders to enter into this Agreement and to
make the Loans, accept and purchase B/As and issue and/or participate in the
Letters of Credit provided for herein, each of Holdings and each Borrower makes
the following representations and warranties to the Lenders, in each case after
giving effect to the Transaction, all of which shall survive the execution and
delivery of this Agreement, the making of the Loans and the issuance of the
Letters of Credit (with the occurrence of the Effective Date and each Credit
Event on and after the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Article V are
true and correct in all material respects on and as of the Effective Date and
the date of each such Credit Event, unless stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects only as of such earlier date):
          SECTION 5.01. Company Status. Each of Holdings and each of its
Subsidiaries (a) is a duly organized and validly existing Company in good
standing under the laws of the jurisdiction of its organization (provided that
the representation and warranty in this clause (a) as it relates to Foreign
Subsidiaries of Holdings shall only be made to the extent that such concept is
legally applicable under the laws of the respective jurisdictions in which such
Foreign Subsidiaries are organized), (b) has the Company power and authority to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage and (c) is duly qualified and is authorized to
do business and is in good standing in all jurisdictions where it is required to
be so qualified and where

94



--------------------------------------------------------------------------------



 



the failure to be so qualified would have a Material Adverse Effect (provided
that the representation and warranty in this clause (c) as to good standing as
it relates to Foreign Subsidiaries of Holdings shall be made only to the extent
that such concept is legally applicable under the laws of the respective
jurisdictions in which such Foreign Subsidiaries are organized).
          SECTION 5.02. Company Power and Authority. Each Credit Party has the
Company power and authority to execute, deliver and carry out the terms and
provisions of the Documents to which it is a party and has taken all necessary
Company action to authorize the execution, delivery and performance of the
Documents to which it is a party. Each Credit Party has duly executed and
delivered each Document to which it is a party and each such Document
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).
          SECTION 5.03. No Violation. Neither the execution, delivery or
performance by any Credit Party of the Documents to which it is a party, nor
compliance by any Credit Party with the terms and provisions thereof, nor the
consummation of the transactions contemplated herein or therein, (a) will
contravene any material provision of any applicable law, statute, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, (b) will conflict or be inconsistent with, or result in any breach
of, any of the terms, covenants, conditions or provisions of, or constitute a
default under, or (other than pursuant to the Security Documents) result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of such Credit Party or any of its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
credit agreement or any other material agreement or instrument to which such
Credit Party or any of its Subsidiaries is a party or by which it or any of its
property or assets are bound or to which such Credit Party and any of its
Subsidiaries may be subject or (c) will violate any provision of the certificate
or articles of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of limited liability company, limited liability company
agreement or equivalent organizational document, as the case may be, of such
Credit Party or any of its Subsidiaries.
          SECTION 5.04. Litigation. Except as set forth on Schedule 5.04 hereto,
there are no actions, suits, proceedings or investigations pending or, to the
best knowledge of each of Holdings and each Borrower, threatened (a) with
respect to any Credit Document, (b) with respect to the Transaction or any other
Document, or (c) with respect to Holdings or any of its Subsidiaries (i) that
could reasonably be expected to have a Material Adverse Effect or (ii) that
could reasonably be expected to have a material adverse effect on the rights or
remedies of the Administrative Agent or the Lenders or on the ability of any
Credit Party to perform its respective obligations to the Administrative Agent
or the Lenders hereunder and under the other Credit Documents to which it is, or
will be, a party. Additionally, there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon the
occurrence of any Credit Event.

95



--------------------------------------------------------------------------------



 



          SECTION 5.05. Use of Proceeds; Margin Regulations. (a) The proceeds of
the Term Loans, together with the proceeds of the Revolving Facility Loan, shall
be utilized by the Borrowers on the Effective Date solely to (i) pay the Debt
Tender Premium and other fees and expenses incurred in connection with the
Transaction in an aggregate amount not to exceed $35,000,000 (the “Transaction
Costs”), (ii) consummate the Debt Tender Offer and (iii) pay the Existing Credit
Agreement Indebtedness.
          (b) The proceeds of all Revolving Loans, Swingline Loans and B/As
shall be utilized by each Borrower for the general corporate and working capital
purposes of the US Borrower and its Subsidiaries (including Permitted
Acquisitions), including use of Revolving Loans (the “Revolving Facility Loan”)
by any Borrower on the Effective Date in connection with the Transaction.
          (c) Neither the making of any Loan, nor the use of the proceeds
thereof, nor the occurrence of any other Credit Event, will violate or be
inconsistent with the provisions of Regulation U or X of the Board of Governors
of the Federal Reserve System.
          SECTION 5.06. Governmental Approvals. Except as may have been obtained
or made on or prior to the Effective Date (and which remain in full force and
effect on the Effective Date), no order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic Governmental Authority, or any subdivision
thereof, is required to authorize or is required in connection with (a) the
execution, delivery and performance of any Document or (b) the legality,
validity, binding effect or enforceability of any Document.
          SECTION 5.07. Investment Company Act. Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          SECTION 5.08. Public Utility Holding Company Act. Neither Holdings nor
any of its Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
          SECTION 5.09. True and Complete Disclosure. All information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of Holdings
or any of its Subsidiaries in writing to the Administrative Agent or any Lender
(including all information contained in the Documents and all information
contained in the Confidential Information Memorandum dated November 2005
relating to the facilities hereunder) for purposes of or in connection with this
Agreement or any transaction contemplated herein or therein is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of any such Persons in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for

96



--------------------------------------------------------------------------------



 



purposes of this Section 5.09, such information shall not include the
Projections or any pro forma financial information.
          SECTION 5.10. Financial Condition; Financial Statements; Undisclosed
Liabilities; Projections. (a) On and as of the Effective Date, on a pro forma
basis after giving effect to the Transaction and to all Indebtedness (including
the Loans) incurred, and to be incurred, and Liens created, and to be created,
by each Credit Party in connection therewith, with respect to the US Borrower
(on a stand-alone basis), the Canadian Borrower (on a stand-alone basis), the UK
Borrower (on a stand-alone basis) and the US Borrower and its Subsidiaries (on a
consolidated basis), (i) the sum of the assets, at a fair valuation, of the US
Borrower (on a stand-alone basis), the Canadian Borrower (on a stand-alone
basis), the UK Borrower (on a stand-alone basis) and the US Borrower and its
Subsidiaries (on a consolidated basis) will exceed its or their debts, (ii) it
has or they have not incurred nor intended to, nor believes or believe that it
or they will, incur debts beyond its or their ability to pay such debts as such
debts mature and (iii) it or they will have sufficient capital with which to
conduct its or their business. For purposes of this Section 5.10(a), “debt”
means any liability on a claim, and “claim” means (A) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (B) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          (b) (i)(A) The audited consolidated balance sheets of Holdings as of
the end of the fiscal years ended December 31, 2003, and December 31, 2004,
respectively, and the related audited consolidated statements of operations,
shareholders’ equity and cash flows of Holdings for the fiscal years ended on
such dates, and (B) the unaudited consolidated balance sheet of Holdings as of
September 30, 2005, and the related unaudited consolidated statements of
operations and cash flows of Holdings for the nine-month period ended on such
date, copies of which (in each case) have been furnished to the Lenders prior to
the Effective Date, present fairly in all material respects the consolidated
financial position of Holdings at the dates of such balance sheets and the
consolidated results of the operations and cash flows of Holdings for the
periods covered thereby. All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements, subject to year-end audit adjustments and
the absence of footnotes in the case of the financial statements referred to in
clause (B) above.

  (ii)   The Pro Forma Balance Sheet, copies of which have been furnished to the
Lenders prior to the Effective Date pursuant to Section 3.16(a), present a good
faith estimate of the consolidated pro forma financial condition of Holdings at
the date of such Pro Forma Financial Statements (after giving effect to the
Transaction).

97



--------------------------------------------------------------------------------



 



          (c) Since December 31, 2004, nothing has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.
          (d) Except as fully reflected in the financial statements described in
Section 5.10(b) and except for the Indebtedness incurred under this Agreement,
(i) as of the Effective Date (and after giving effect to any Loans made on such
date and the consummation of the Debt Tender Offer and the repayment of Existing
Credit Agreement Indebtedness), there were no liabilities or obligations
(excluding obligations incurred in the ordinary course of business) with respect
to Holdings or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) that, either
individually or in the aggregate, could reasonably be expected to be material to
Holdings and its Subsidiaries taken as a whole and (ii) as of the Effective
Date, neither Holdings nor any Borrower knows of any basis for the assertion
against it or any of its Subsidiaries of any such liability or obligation that,
either individually or in the aggregate, are or would be reasonably likely to
have, a Material Adverse Effect.
          (e) The Projections delivered to the Administrative Agent and the
Lenders prior to the Effective Date have been prepared on a basis consistent
with the financial statements referred to in Section 5.10(b), and have been
prepared in good faith and are based on reasonable assumptions under the then
known facts and circumstances. On the Effective Date, the management of each of
Holdings and each Borrower believes that the Projections are reasonable and
attainable based upon the then known facts and circumstances (it being
understood that nothing contained in this Section 5.10(e) shall constitute a
representation that the results forecasted in such Projections will in fact be
achieved). There is no fact known to Holdings or any Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein or in such other documents, certificates and statements
furnished to the Lenders for use in connection with the transactions
contemplated hereby.
          SECTION 5.11. The Security Interests. On and after the Effective Date,
each of the Security Documents creates (or after the execution and delivery
thereof will create), as security for the obligations secured thereby, a valid
and enforceable perfected security interest in and Lien in favor of the
Collateral Agent on all of the Collateral subject thereto, superior to and prior
to the rights of all third Persons, and subject to no other Liens (except that
(a) the Security Agreement Collateral may be subject to Permitted Liens relating
thereto, (b) the Mortgaged Properties may be subject to Permitted Encumbrances
relating thereto and the Mortgaged Property referred to in Section 3.13(c)(i)
may be subject to Canadian Permitted Encumbrances relating thereto and (c) the
Pledged Collateral may be subject to the Liens described in clauses (a) and
(e) of Section 7.03); provided that the security documentation covering (i) Real
Property designated on Part B of Schedule IV as a “Foreign Mortgaged Property”
and (ii) Real Property designated on Part C of Schedule IV as a “Foreign Lease
Subject to an Assignment For Security Purposes” may be subject to applicable
limitations under local law. No filings or recordings are required in order to
perfect and/or render enforceable as against third parties the security
interests created under any Security Document except for filings or recordings
required in connection with any such Security Document that shall have been made
(A) on or prior to the Effective Date (or (1) within 10 days thereafter in the
case of UCC-1 filings in connection with the US Collateral and Guaranty
Agreement and filings with the Quebec Register of Personal and

98



--------------------------------------------------------------------------------



 



Moveable Real Rights in connection with a Foreign Security Agreement entered
into by Subsidiaries of Holdings organized under the laws of Canada (or any
province or territory thereof) or (2) within 21 days in the case of filings on
Form 395 in connection with a Foreign Security Agreement entered into by
Subsidiaries of Holdings organized under the laws of England and Wales in the
United Kingdom) as contemplated by Section 3.10 or 3.12 or (B) on or prior to
the execution and delivery thereof as contemplated by Sections 6.11, 6.12 and
7.15 (or (1) within 10 days thereafter in the case of UCC-1 filings in
connection with the US Collateral and Guaranty Agreement and filings with the
Quebec Register of Personal and Moveable Real Rights in connection with a
Foreign Security Agreement entered into by Subsidiaries of Holdings organized
under the laws of Canada (or any province or territory thereof) or (2) within
21 days (x) in the case of filings on Form 395 in connection with a Foreign
Security Agreement entered into by Subsidiaries of Holdings organized under the
laws of England and Wales in the United Kingdom) or (y) in the case of other
filings in connection with a Foreign Security Agreement entered into by
Subsidiaries of Holdings not organized under the laws of the United States (or
any state thereof or the District of Columbia), Canada (or any province or
territory thereof) or England and Wales in the United Kingdom.
          SECTION 5.12. Pension Matters. (a)(i) Each Plan (and each related
trust, insurance contract or fund) is in substantial compliance with its terms
and with all applicable laws, including without limitation ERISA and the Code;
(ii) each Plan that is intended to be qualified under Section 401(a) of the Code
has received a determination letter from the Internal Revenue Service to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the Code
and such determination letter has not been revoked; (iii) no Reportable Event
has occurred; (iv) no Plan has an Unfunded Current Liability; (v) no Plan that
is subject to Section 412 of the Code or Section 302 of ERISA has an accumulated
funding deficiency, within the meaning of such sections of the Code or ERISA, or
has applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; (vi) neither Holdings nor any Subsidiary of
Holdings nor any ERISA Affiliate has incurred any liability to or on account of
a Multiemployer Plan pursuant to Section 515, 4201, 4204, or 4212 of ERISA;
(vii) no proceedings have been instituted under Section 4042 of ERISA to
terminate or appoint a trustee to administer any Plan that is subject to Title
IV of ERISA; and (viii) no lien imposed under the Code or ERISA on the assets of
Holdings or any Subsidiary of Holdings or any ERISA Affiliate exists or is
likely to arise on account of any Plan; except, with respect to clauses
(iii)-(viii), to the extent any exceptions thereunder could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (b) Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. Neither
Holdings nor any of its Subsidiaries has incurred any liability that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect in connection with the termination of or withdrawal from
any Foreign Pension Plan that has not been accrued or otherwise properly
reserved on Holdings’s or such Subsidiary’s balance sheet. With respect to each
Foreign Pension Plan that is required by

99



--------------------------------------------------------------------------------



 




applicable local law or by its terms to be funded through a separate funding
vehicle, the present value of the accrued benefit liabilities (whether or not
vested) under each such Foreign Pension Plan, determined as of the latest
valuation date for such Foreign Pension Plan on the basis of actuarial
assumptions, each of which is reasonable or utilized in accordance with
applicable law, rule, or regulation, did not exceed the current value of the
assets of such Foreign Pension Plan allocable to such benefit liabilities except
to the extent that such underfunding could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.
          SECTION 5.13. Capitalization. On the Effective Date, (a) the
authorized capital stock of the US Borrower shall be as set forth on
Schedule 5.13, all of which shall be issued and outstanding and owned by
Holdings and (b) the authorized capital stock of the Canadian Borrower and UK
Borrower shall be as set forth on Schedule 5.13, all of which shall be issued
and outstanding and owned, directly or indirectly through Wholly-Owned
Subsidiaries of the US Borrower, by the US Borrower.
          SECTION 5.14. Subsidiaries. On and as of the Effective Date, Holdings
has no Subsidiaries other than those Subsidiaries listed on Schedule V.
Schedule V correctly sets forth, as of the Effective Date, (a) the percentage
ownership (direct and indirect) of Holdings in each class of capital stock or
other equity interests of each of its Subsidiaries and also identifies the
direct owner thereof and (b) the jurisdiction of organization of each Subsidiary
of Holdings. All outstanding equity interests of each Subsidiary of Holdings
have been duly and validly issued, are fully paid and non-assessable, have been
issued free of preemptive rights and, in the case of equity of Foreign
Subsidiaries, no depository receipts have been issued in respect of such equity.
No Subsidiary of Holdings has outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any right to subscribe for or
to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its capital stock or any
stock appreciation or similar rights.
          SECTION 5.15. Intellectual Property, etc. Except as disclosed in
Schedule 5.15 hereto, each of Holdings and each of its Subsidiaries owns or has
a valid existing license to use all patents, trademarks, permits, service marks,
trade names, copyrights, licenses, franchises and other rights with respect to
the foregoing reasonably necessary for the conduct of its business, without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.
          SECTION 5.16. Compliance with Statutes, etc. Except as set forth in
Schedule 5.16 hereto, each of Holdings and each of its Subsidiaries is in
compliance with all applicable statutes, regulations, rules and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property, except such non-compliance as is not reasonably likely to,
individually or in the aggregate, have a Material Adverse Effect.

100



--------------------------------------------------------------------------------



 



          SECTION 5.17. Environmental Matters. Except as set forth in
Schedule 5.17 hereto and except for any matters that could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect:
          (a) each of Holdings and each of its Subsidiaries has complied with,
and on the date of each Credit Event is in compliance with, all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws;
          (b) there are no pending or, to the best knowledge of each of Holdings
and each Borrower after due inquiry, threatened Environmental Claims against
Holdings or any of its Subsidiaries, or against any Real Property owned or
operated by Holdings or any of its Subsidiaries;
          (c) there are no facts, circumstances, conditions or occurrences with
respect to the business or operations of Holdings or any of its Subsidiaries or
any Real Property currently or formerly owned or operated by Holdings or any of
its Subsidiaries that could reasonably be expected (i) to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property or (ii) to cause any such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property by Holdings or any of its Subsidiaries under any applicable
Environmental Law;
          (d) Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported by Holdings or any of its Subsidiaries or
by any Person acting for or under contract to Holdings or any of its
Subsidiaries or, to the knowledge of each of Holdings and each Borrower, by any
other Person, to or from any Real Property owned or operated by Holdings or any
of its Subsidiaries; and
          (e) Hazardous Materials have not at any time been Released by Holdings
or any of its Subsidiaries or by any Person acting for or under contract to
Holdings or any of its Subsidiaries or, to the knowledge of each of Holdings and
each Borrower, by any other Person on, at, under or from any Real Property
currently or formerly owned or operated by Holdings or any of its Subsidiaries.
          SECTION 5.18. Properties. All material Real Property owned by Holdings
or any of its Subsidiaries and all material Leaseholds leased by Holdings or any
of its Subsidiaries, in each case as of the Effective Date, and the nature of
the interest therein, is correctly set forth in Schedule IV. Each of Holdings
and each of its Subsidiaries has good and marketable title to, or a validly
subsisting leasehold interest in, all material properties owned or leased by it,
including all Real Property reflected in Schedule IV and in the financial
statements (including the Pro Forma Balance Sheet) referred to in
Section 5.10(b) (except such properties sold since the dates of the respective
financial statements referred to therein in accordance with Section 7.02), free
and clear of all Liens, other than Permitted Encumbrances (except that the
Mortgaged Property referred to in Section 3.13(c)(i) may be subject to Canadian
Permitted Encumbrances relating thereto).
          SECTION 5.19. Labor Relations. Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to

101



--------------------------------------------------------------------------------



 



have a Material Adverse Effect. Except as disclosed in Schedule 5.19 hereof,
there is (a) no unfair labor practice complaint pending against Holdings or any
of its Subsidiaries or, to the best knowledge of each of Holdings and each
Borrower, threatened against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against Holdings or any of its
Subsidiaries or, to the best knowledge of each of Holdings and each Borrower,
threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to the best
knowledge of each of Holdings and each Borrower, threatened against Holdings or
any of its Subsidiaries, and (c) no union representation question existing with
respect to the employees of Holdings or any of its Subsidiaries and, to the best
knowledge of each of Holdings and each Borrower, no union organizing activities
are taking place, except (with respect to any matter specified in clause (a),
(b) or (c) above, individually and in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.
          SECTION 5.20. Tax Returns and Payments. Except as provided in Part A
of Schedule III, each of Holdings and each of its Subsidiaries has filed all
United States Federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material Taxes
and assessments payable by it that have become due, except for those contested
in good faith and fully provided for on the financial statements of Holdings and
its Subsidiaries in accordance with GAAP. Each of Holdings and each of its
Subsidiaries has provided adequate reserves (in the good faith judgment of the
management of Holdings) for the payment of all United States Federal, state and
foreign income taxes that have not yet become due. Except as provided in Part B
and C of Schedule III, there is no material action, suit, proceeding,
investigation, audit or claim now pending or, to the knowledge of each of
Holdings and each Borrower, threatened by any Governmental Authority regarding
any Taxes relating to Holdings or any of its Subsidiaries. Except as provided in
Part D of Schedule III, neither Holdings nor any of its Subsidiaries has entered
into an agreement or waiver or been requested to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of Taxes of Holdings or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of
Holdings or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations, in each case except to the extent the liability for
Taxes of Holdings or such Subsidiary giving rise to any extension of any such
normally applicable statute of limitation is not material.
          SECTION 5.21. Insurance. Set forth on Schedule VI is a true, correct
and complete summary of all insurance carried by each Credit Party on and as of
the Effective Date, with the amounts insured set forth therein.
          SECTION 5.22. The Transaction. At the time of consummation thereof,
the Transaction shall have been consummated in all material respects in
accordance with the terms of the relevant Documents therefor and all applicable
laws. At the time of consummation thereof, all material consents and approvals
of, and filings and registrations with, and all other actions in respect of, all
governmental agencies, authorities or instrumentalities required in order to
make or consummate the Transaction in accordance with the terms of the relevant
Documents therefor and all applicable laws have been

102



--------------------------------------------------------------------------------



 



obtained, given, filed or taken and are or will be in full force and effect (or
effective judicial relief with respect thereto has been obtained). All
applicable waiting periods with respect thereto have or, prior to the time when
required, will have, expired without, in all such cases, any action being taken
by any competent authority that restrains, prevents, or imposes material adverse
conditions upon the Transaction. Additionally, there does not exist any
judgment, order or injunction prohibiting or imposing material adverse
conditions upon any element of the Transaction, the occurrence of any Credit
Event, or the performance by Holdings and its Subsidiaries of their respective
obligations under the Documents and all applicable laws.
          SECTION 5.23. Subordination. The subordination provisions contained in
the Senior Subordinated Note Documents and the Holdings 2013 Notes and, on and
after the execution and delivery thereof, the Additional Senior Subordinated
Note Documents, Permitted Subordinated Refinancing Indebtedness and initial and
successive Permitted Holdings Refinancing Indebtedness in respect of the
Holdings 2013 Notes, are enforceable against Holdings, each Borrower, the
respective Subsidiary Guarantors and the holders of such Indebtedness, as
applicable, and all Loan Document Obligations hereunder and under the other
Credit Documents (including the US Collateral and Guaranty Agreement and the
Foreign Guaranty) are within the definitions of “Senior Debt” (or “Guarantor
Senior Debt” in the case of the obligations of any Subsidiary Guarantor) and
“Designated Senior Debt” (or any similar terms in any such case) included in
such subordination provisions.
ARTICLE VI
Affirmative Covenants
          Each of Holdings and each Borrower hereby covenants and agrees that as
of the Effective Date and thereafter for so long as this Agreement is in effect
and until the Total Commitment has terminated, no Letters of Credit or Notes are
outstanding and the Loans, LC Disbursements and all amounts due in respect of
B/As, together with interest, fees and all other Loan Document Obligations
(other than any indemnities described in Section 10.12 that are not then due and
payable) incurred hereunder, are paid in full:
          SECTION 6.01. Information Covenants. The US Borrower will furnish to
each Lender:
          (a) Quarterly Financial Statements. Within 45 days after the close of
the first three quarterly accounting periods in each fiscal year of Holdings,
(i) (x) the consolidated balance sheet of Holdings as at the end of such
quarterly accounting period setting forth comparative figures for the most
recently ended fiscal year, (y) the related consolidated statements of
operations of Holdings for such quarterly accounting period setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year and (z) the related consolidated statements of operations,
stockholders’ equity and cash flows of Holdings for the elapsed portion of the
fiscal year ended with the last day of such quarterly accounting period, in each
case of this clause (z) (except with respect to such consolidated statement of
stockholders’ equity) setting forth comparative figures for the corresponding
elapsed period in the prior fiscal year, and (ii) management’s discussion and
analysis of

103



--------------------------------------------------------------------------------



 




significant operational and financial developments during such quarterly
accounting period, all of which shall be in reasonable detail and certified by
the chief financial officer or other Authorized Officer of Holdings that they
fairly present in all material respects the consolidated financial condition of
Holdings as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes. If the US Borrower has
designated any Unrestricted Subsidiaries hereunder, then the quarterly financial
information required by this Section 6.01(a) shall include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in management’s discussion and analysis of operational and
financial developments, of the financial condition and results of operations of
Holdings and its Subsidiaries separate from the financial condition and results
of operations of the Unrestricted Subsidiaries of Holdings.
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of Holdings, (i) the consolidated balance sheet of Holdings as
at the end of such fiscal year and the related consolidated statements of
operations and stockholders’ equity and of cash flows for such fiscal year, in
each case setting forth comparative consolidated figures for the preceding
fiscal year and (except for such comparable budgeted figures) certified by
independent certified public accountants of recognized national standing as
shall be reasonably acceptable to the Administrative Agent, in each case without
any qualification or material exception as to the scope of such audit and to the
effect that such statements fairly present in all material respects the
consolidated financial condition of Holdings as of the dates indicated and the
results of their operations and changes in financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
years, together with a certificate of such accounting firm stating that in the
course of its regular audit of the consolidated business of Holdings, which
audit was conducted in accordance with generally accepted auditing standards, no
Default or Event of Default that has occurred and is continuing has come to
their attention or, if such a Default or an Event of Default has come to their
attention, a statement as to the nature thereof, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such fiscal year. If the US Borrower has designated any Unrestricted
Subsidiaries hereunder, then the annual financial information required by this
Section 6.01(b) shall include a reasonably detailed presentation, either on the
face of the financial statements or in the footnotes thereto, and in
management’s discussion and analysis of operational and financial developments,
of the consolidated financial condition and results of operations of Holdings
separate from the financial condition and results of operations of the
Unrestricted Subsidiaries of Holdings.
          (c) Budgets, etc. Not more than 60 days after the commencement of each
fiscal year of Holdings, consolidated budgets (including Capital Expenditures
budgets) of Holdings and its Subsidiaries (i) in reasonable detail for each of
the four fiscal quarters of such fiscal year and (ii) in summary form for each
of the four fiscal years immediately following such fiscal year, in each case as
customarily prepared by management for its internal use setting forth, with
appropriate discussion, the principal assumptions upon which such budgets are
based.
          (d) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 6.01(a) and (b), a certificate of
the chief financial officer or other Authorized Officer of Holdings to the
effect that, to the best of such officer’s knowledge,

104



--------------------------------------------------------------------------------



 



no Default or Event of Default exists or, if any Default or Event of Default
does exist, specifying the nature and extent thereof, which certificate shall,
(i) if delivered in connection with the financial statements in respect of a
period ending on the last day of a fiscal quarter or a fiscal year of Holdings,
set forth (A) the calculations required to establish whether (1) the US Borrower
and its Subsidiaries were in compliance with the provisions of Sections 2.12,
7.02, 7.04(d), (e), (j), (m) and (n), 7.05(f), (g), (k), (m), (o) and (p),
7.06(b) (e), (h), (i) and (j), and (2) the US Borrower and its Subsidiaries were
in compliance with the provisions of Sections 7.09, 7.10 and 7.11, in each case
as at the end of such fiscal quarter or year, as the case may be, (B) the
calculation of the Total Leverage Ratio and the Adjusted Total Leverage Ratio as
at the last day of the respective fiscal quarter or fiscal year of the US
Borrower and the Consolidated Fixed Charge Coverage Ratio for the four fiscal
quarter period ended on such last day, as the case may be, and (C) a reasonably
detailed summary of the differences between such financial statements of
Holdings and what would be reflected in consolidated financial statements of the
US Borrower prepared on a comparable basis, including calculations showing the
adjustments made to consolidated net income of Holdings reflected in such
financial statements to arrive at Consolidated Net Income and Consolidated
EBITDA for such period, and (ii) if delivered with the financial statements
required by Section 6.01(b), set forth in reasonable detail the amount of (and
the calculations required to establish the amount of) Adjusted Excess Cash Flow
for the respective Excess Cash Flow Payment Period.
          (e) Notice of Default or Litigation. Promptly, and in any event within
three Business Days after an executive officer of Holdings or any of its
Subsidiaries obtains actual knowledge thereof, notice of (i) the occurrence of
any event that constitutes a Default or an Event of Default, which notice shall
specify the nature and period of existence thereof and what action each of
Holdings and each Borrower proposes to take with respect thereto, (ii) any
litigation or proceeding pending or threatened (A) against Holdings or any of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, (B) with respect to any material Indebtedness of Holdings or any of its
Subsidiaries or (C) with respect to any Document (other than such Documents
referred to in clause (f) or (g) of the definition thereof), (iii) any
governmental investigation pending or threatened against Holdings or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
and (iv) any other event that could reasonably be expected to have a Material
Adverse Effect.
          (f) Auditors’ Reports. Promptly upon receipt thereof, a copy of each
report or “management letter” submitted to Holdings or any of its Subsidiaries
by its independent accountants in connection with any annual, interim or special
audit made by them of the books of Holdings or any of its Subsidiaries and the
management’s non-privileged responses thereto.
          (g) Environmental Matters. Promptly after an executive officer of
Holdings or any of its Subsidiaries obtains actual knowledge of any of the
following (but only to the extent that any of the following, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect), written notice of:

  (i)   any pending or threatened Environmental Claim against Holdings or any of
its Subsidiaries or any Real Property owned or operated by Holdings or any of
its Subsidiaries; and

105



--------------------------------------------------------------------------------



 



  (ii)   any condition or occurrence on any Real Property at any time owned or
operated by Holdings or any of its Subsidiaries that (A) results in
non-compliance by Holdings or any of its Subsidiaries with any applicable
Environmental Law; (B) could reasonably be anticipated to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property; or (C) results in the taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and each of
Holdings’s, each of its Subsidiary’s and each other third Person’s response or
proposed response thereto.
          (h) Notice of Commitment Reductions and Mandatory Repayments. On or
prior to the date of any reduction to the Total Revolving Loan Commitment or any
mandatory repayment of outstanding Term Loans pursuant to any of
Sections 2.12(c) through (e), inclusive, the US Borrower shall provide written
notice of the amount of the respective reduction or repayment, as the case may
be, to the Total Revolving Loan Commitment or the outstanding Term Loans, as
applicable, and the calculation thereof (in reasonable detail).
          (i) Other Information. Promptly upon transmission thereof, copies of
any filings and registrations with, and reports to, the SEC by Holdings or any
of its Subsidiaries and copies of all financial statements, proxy statements,
notices and reports as Holdings or any of its Subsidiaries shall send generally
to analysts and the holders of their capital stock or of any Permitted Debt,
Holdings Notes, Permitted Holdings Refinancing Indebtedness and Senior
Subordinated Notes Indebtedness, in their capacity as such holders (to the
extent not theretofore delivered to the Lenders pursuant to this Agreement) and,
with reasonable promptness, such other information or documents (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender may reasonably request from time to time.
          (j) Collateral Information. Concurrently with any delivery of
financial statements under clause (a) or (b) above, a certificate of the chief
financial officer of the US Borrower setting forth the information required
pursuant to (i) (A) in the case of financial statements delivered under clause
(a) above, the paragraphs numbered 1, 2, 3, 8, 9, 11 and 13 of the US Perfection
Certificate or (B) in the case of financial statements delivered under clause
(b) above, the paragraphs numbered 1, 2, 3, 8, 9, 10, 11, 12 and 13 of the US
Perfection Certificate and (ii) the equivalent paragraphs under Foreign
Perfection Certificates and such other paragraphs under Foreign Perfection
Certificates and such other information as the Administrative Agent may
reasonably request and/or as the Administrative Agent shall have designated, or
in each case confirming that there has been no change in such information since
the date of the applicable Perfection Certificate delivered on the later of the
Effective Date and the date of the most recent certificate delivered pursuant to
this Section 6.01(j).
          SECTION 6.02. Books, Records and Inspections. Holdings will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. Holdings will, and will

106



--------------------------------------------------------------------------------



 



cause each of its Subsidiaries to, permit, upon reasonable notice to the chief
financial officer or other Authorized Officer of Holdings, officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect under the guidance of officers of Holdings any of the
properties or assets of Holdings and any of its Subsidiaries in whomsoever’s
possession, and to examine the books of account of Holdings and any of its
Subsidiaries and discuss the affairs, finances and accounts of Holdings and of
any of its Subsidiaries with, and be advised as to the same by, their officers
and independent accountants, all at such reasonable times and intervals and to
such reasonable extent as the Administrative Agent or the Required Lenders may
desire; provided that, excluding any such visits and inspections during the
continuation of a Default or an Event of Default, neither the Administrative
Agent nor the Required Lenders shall conduct such visits or inspections more
often than two times during any calendar year (or such greater number of times
as the US Borrower may agree to from time to time); and provided further that,
so long as no Default or Event of Default is then in existence, Holdings shall
have the right to participate in any discussions of the Administrative Agent or
the Lenders with any independent accountants of Holdings.
          SECTION 6.03. Insurance. (a) The US Borrower will, and will cause each
of its Subsidiaries to, (i) maintain, with financially sound and reputable
insurance companies, insurance on all its property in at least such amounts and
against at least such risks as is consistent and in accordance with industry
practice and (ii) furnish to the Administrative Agent and each of the Lenders,
upon request, full information as to the insurance carried. The provisions of
this Section 6.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.
          (b) The US Borrower will, and will cause each of its Subsidiaries to,
at all times keep the respective property of the US Borrower and its
Subsidiaries (except real or personal property leased or financed through third
parties in accordance with this Agreement) insured in favor of the Collateral
Agent, and all policies or certificates with respect to such insurance (and any
other insurance maintained by, or on behalf of, the US Borrower or any
Subsidiary of the US Borrower) (i) shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including by naming the
Collateral Agent as certificate holder, mortgagee and loss payee with respect to
real property, certificate holder and loss payee with respect to personal
property, additional insured with respect to general liability and umbrella
liability coverage and certificate holder with respect to workers’ compensation
insurance), (ii) shall state that such insurance policies shall not be cancelled
or materially changed without at least 30 days’ prior written notice thereof by
the respective insurer to the Collateral Agent and (iii) shall, upon the request
of the Collateral Agent, be deposited with the Collateral Agent.
          (c) If the US Borrower or any of its Subsidiaries shall fail to
maintain all insurance in accordance with this Section 6.03, or if the US
Borrower or any of its Subsidiaries shall fail to so name the Collateral Agent
as an additional insured, mortgagee or loss payee, as the case may be, or so
deposit all certificates with respect thereto, the Administrative Agent and/or
the Collateral Agent shall have the right (but shall be under no obligation) to
procure such insurance, and the Credit Parties agree to jointly and severally
reimburse the Administrative

107



--------------------------------------------------------------------------------



 



Agent or the Collateral Agent, as the case may be, for all costs and expenses of
procuring such insurance.
          SECTION 6.04. Payment of Taxes. Holdings will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all material Taxes
imposed upon it or upon its income or profits, or upon any material properties
belonging to it, prior to the date on which penalties attach thereto, and all
material lawful claims for sums that have become due and payable that, if
unpaid, might become a Lien not otherwise permitted under Section 7.03(a);
provided that neither Holdings nor any of its Subsidiaries shall be required to
pay any such Taxes that are being contested in good faith and by proper
proceedings if (a) Holdings has maintained adequate reserves with respect
thereto in accordance with GAAP and (b) such failure to pay could not reasonably
be expected to result in a Material Adverse Effect.
          SECTION 6.05. Corporate Franchises. Holdings will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, authority to do business, licenses and patents, except for
rights, franchises, authority to do business, licenses and patents the loss of
which (individually or in the aggregate) could not reasonably be expected to
have a Material Adverse Effect; provided, however, that any transaction
permitted by Section 7.02 will not constitute a breach of this Section 6.05.
          SECTION 6.06. Compliance with Statutes, etc. Holdings will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except for such non-compliance as
would not, either individually or in the aggregate, have a Material Adverse
Effect or a material adverse effect on the ability of any Credit Party to
perform its obligations under any Credit Document to which it is a party.
          SECTION 6.07. Compliance with Environmental Laws. (a) Holdings will
comply, and will cause each of its Subsidiaries to comply, in all material
respects with all Environmental Laws applicable to their businesses and to the
ownership or use of Real Property now or hereafter owned or operated by Holdings
or any of its Subsidiaries, will promptly pay or, with respect to any of its
Subsidiaries, cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws and
(b) neither Holdings nor any of its Subsidiaries will generate, use, treat,
store or Release, or permit the generation, use, treatment, storage or Release
of, Hazardous Materials on any Real Property owned or operated by Holdings or
any of its Subsidiaries other than in compliance with Environmental Laws, or
transport or permit the transportation of Hazardous Materials other than in
compliance with Environmental Laws, unless the failure to comply with the
requirements specified in clause (a) or (b) above could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
          SECTION 6.08. Pension Matters. To the extent that any of the following
events could, either individually or in the aggregate, reasonably be expected to
result in

108



--------------------------------------------------------------------------------



 



liabilities in excess of $2,500,000, as soon as possible and, in any event,
within ten Business Days after Holdings or any Subsidiary of Holdings or any
ERISA Affiliate knows or has reason to know of the occurrence of any of the
following, Holdings will deliver to each of the Lenders a certificate of the
chief financial officer or other Authorized Officer of Holdings setting forth
the full details as to such occurrence and the action, if any, that Holdings,
such Subsidiary or such ERISA Affiliate is required or proposes to take with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency, within the meaning of Section 412 of the Code or Section 302
of ERISA, has been incurred or an application has been made or is reasonably
expected to be made for a waiver or modification of the minimum funding standard
or an extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan; that any contribution
required to be made by Holdings, any Subsidiary or any ERISA Affiliate with
respect to a Plan, a Multiemployer Plan or a Foreign Pension Plan has not been
timely made; that a Plan or a Multiemployer Plan has been or is reasonably
expected to be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA; that a Plan has an Unfunded Current Liability; that Holdings,
any Subsidiary of Holdings or any ERISA Affiliate will or is reasonably expected
to incur any liability to or on account of the termination of or withdrawal from
a Plan or a Multiemployer Plan; or that Holdings or any Subsidiary of Holdings
will or is reasonably expected to incur any material liability pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or Foreign Pension Plan. Holdings
will deliver to each of the Lenders (i) at the request of any Lender on ten
Business Days’ notice a complete copy of the annual report (on the Internal
Revenue Service Form 5500 series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the Internal Revenue Service and (ii) copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA.
          SECTION 6.09. Good Repair. Holdings will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used in its
business are kept in good repair, working order and condition, ordinary wear and
tear excepted.
          SECTION 6.10. End of Fiscal Years; Fiscal Quarters. The US Borrower
will cause (a) each of its, and each of its Domestic Subsidiaries’, fiscal years
to end on December 31 of each year and (b) each of its, and each of its Domestic
Subsidiaries’, fiscal quarters to end on March 31, June 30, September 30 and
December 31 of each year.
          SECTION 6.11. Additional Security; Further Assurances. (a) The US
Borrower will, promptly after (i) the creation or acquisition of any Domestic
Subsidiary, notify the Administrative Agent thereof and cause such Domestic
Subsidiary to duly authorize, execute and deliver counterparts of the US
Collateral and Guaranty Agreement, (ii) the creation or acquisition of any
Wholly-Owned Foreign Subsidiary, notify the Administrative Agent thereof and
cause such Wholly-Owned Foreign Subsidiary to duly authorize, execute and
deliver counterparts of the Foreign Guaranty, (iii) the creation or acquisition
of any Wholly-Owned Foreign Subsidiary organized under the laws of Canada

109



--------------------------------------------------------------------------------



 



(or any province or territory thereof) or of England and Wales in the United
Kingdom, notify the Administrative Agent thereof and cause each such
Wholly-Owned Foreign Subsidiary to duly authorize, execute and deliver
counterparts of the applicable Security Documents that any such Wholly-Owned
Foreign Subsidiary would have been required to duly authorize, execute and
deliver on the Effective Date if same were a Credit Party on such date and
(iv) any Wholly-Owned Foreign Subsidiary (other than a Foreign Subsidiary
described in clause (iii) above) created or acquired after the Effective Date
has or at any time acquires assets with a fair market value (as determined in
good faith by the US Borrower) that equals or exceeds $50,000,000, notify the
Administrative Agent thereof and cause each such Wholly-Owned Foreign Subsidiary
to duly authorize, execute and deliver counterparts of security agreements,
pledge agreements and other security documentation that the Collateral Agent may
request, in the case of each of clauses (i), (ii), (iii) and (iv) above,
together with each of the other relevant certificates, opinions of counsel and
other documentation that such Subsidiary would have been required to deliver
pursuant to Sections 3.03, 3.04, 3.09, 3.10, 3.11, 3.12 and 3.13, as applicable,
on the Effective Date and together with such other certificates, opinions of
counsel and other documentation as the Collateral Agent may reasonably request
(although no Wholly-Owned Foreign Subsidiary shall be required to enter into any
Guaranty or Security Document pursuant to this Section 6.11 to the extent that
the entering into of any such Guaranty or Security Document by such Wholly-Owned
Foreign Subsidiary would not be permitted under applicable law or to the extent
that the Collateral Agent determines that the detriment (including as a result
of the cost) to any Borrower of such Wholly-Owned Foreign Subsidiary’s entering
into such Guaranty or Security Document, as applicable, would be excessive in
view of the related benefits to be received by the Secured Parties.
          (b) Subject to clause (a) of this Section 6.11, Holdings will, and
will cause each of the other Credit Parties to, (i) grant to the Collateral
Agent security interests and mortgages in such assets and properties of Holdings
and such Credit Parties as are not covered by the original Security Documents,
and as may be reasonably requested from time to time by the Administrative Agent
or the Required Lenders, and (ii) subject to the last sentence of this
Section 6.11(b), grant a mortgage in any Real Property located in the United
States and grant a fixed charge over any Real Property located in Canada or the
United Kingdom, the fair market value of which (as determined in good faith by
senior management of the US Borrower) is greater than, if such Real Property is
located in (A) the United States, $5,000,000 or (B) Canada or the United
Kingdom, $20,000,000, unless the Collateral Agent determines that the detriment
(including as a result of the cost) to the Borrowers of entering into such
mortgage or fixed charge, as applicable, would be excessive in view of the
related benefits to be received by the Secured Parties (all such security and
guaranty documentation referred to in clauses (a) and (b) of this Section 6.11
are collectively referred to as the “Additional Security and Guaranty
Documents”), in each case (in the case of a Wholly-Owned Foreign Subsidiary) to
the extent that the entering into of such Additional Security and Guaranty
Documents by such Wholly-Owned Foreign Subsidiaries is permitted under
applicable law. All such Additional Security and Guaranty Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent and,
in the case of security documentation, shall constitute valid and enforceable
perfected security interests, hypothecations and mortgages superior to and prior
to the rights of all third Persons and subject to no other Liens except for
Permitted Liens. The

110



--------------------------------------------------------------------------------



 




Additional Security and Guaranty Documents or instruments related thereto shall
have been duly recorded or filed in such manner and in such places as are
required by law to give the Administrative Agent and/or the Collateral Agent the
Liens, rights, powers and privileges purported to be created thereby and all
Taxes, fees and other charges payable in connection therewith shall have been
paid in full. Notwithstanding the foregoing, this Section 6.11(b) shall not
apply to (and Holdings and its Subsidiaries shall not be required to grant a
mortgage in or fixed charge over, as applicable) any Real Property the fair
market value of which (as determined in good faith by senior management of the
US Borrower) is less than, if such Real Property is located in (A) the United
States, $5,000,000 or (B) Canada or the United Kingdom, $20,000,000.
          (c) Holdings will, and will cause each of its Subsidiaries to, at the
expense of Holdings and the Borrowers, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require. Furthermore, each of
Holdings and each Borrower shall cause to be delivered to the Collateral Agent
such opinions of counsel, title insurance and other related documents as may be
reasonably requested by the Collateral Agent to assure itself that this
Section 6.11 has been complied with.
          (d) Holdings and each Borrower agree that each action required above
by this Section 6.11 shall be completed as soon as possible, but in no event
later than (x) in the case of clauses (a)(i) and (ii) of this Section, 10
Business Days, or (y) in the case of other clauses in this Section, 90 days (or,
in each case, such later date as may be acceptable to the Administrative Agent)
after such action is either requested to be taken by the Administrative Agent,
the Collateral Agent or the Required Lenders or required to be taken by Holdings
and its Subsidiaries pursuant to the terms of this Section 6.11; provided that
in no event will Holdings or any of its Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 6.11.
          SECTION 6.12. Use of Proceeds. All proceeds of the Loans shall be used
as provided in Section 5.05.
          SECTION 6.13. Permitted Acquisitions. (a) Subject to the provisions of
this Section 6.13 and the requirements contained in the definition of Permitted
Acquisition, the US Borrower and its Wholly-Owned Subsidiaries may from time to
time effect Permitted Acquisitions, so long as: (i) no Default or Event of
Default shall be in existence at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) the US
Borrower shall have given the Administrative Agent and the Lenders at least five
Business Days’ prior written notice of any Permitted Acquisition; (iii)
calculations are made by the US Borrower of compliance with the covenants
contained in Sections 7.09 and 7.10 (in each case, giving effect to the last
sentence appearing therein) for the relevant Calculation Period, on a Pro Forma
Basis as if the respective Permitted Acquisition (as well as all other Permitted
Acquisitions theretofore consummated after the first day of such Calculation
Period) had occurred on the first day of such Calculation

111



--------------------------------------------------------------------------------



 



Period, and such calculations shall show that such financial covenants would
have been complied with if the Permitted Acquisition had occurred on the first
day of such Calculation Period (for this purpose, (A) if the first day of the
respective Calculation Period occurs prior to the Effective Date, calculated as
if the covenants contained in said Sections 7.09 and 7.10 (in each case, giving
effect to the last sentence appearing therein) had been applicable from the
first day of the Calculation Period and (B) using the covenant levels contained
in such Sections 7.09 and 7.10 for the Test Period ending December 31, 2005, in
connection with a Permitted Acquisition consummated prior to December 31, 2005);
(iv) the Maximum Permitted Consideration payable in connection with the proposed
Permitted Acquisition does not exceed $50,000,000; (v) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Permitted Acquisition (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; and (vi) the US Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the US Borrower, certifying, to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (v),
inclusive, and containing the calculations required by the preceding clauses
(iii) and (iv); provided, however, that so long as the Maximum Permitted
Consideration paid in connection with the proposed Permitted Acquisition, when
combined with the Maximum Permitted Consideration paid in connection with all
other Permitted Acquisitions consummated in the same fiscal quarter as such
proposed Permitted Acquisition, does not exceed $25,000,000, the US Borrower
shall not be required to comply with clause (ii) above in connection with such
Permitted Acquisition and the substance of the officer’s certificate otherwise
required to be delivered pursuant to clause (vi) above shall instead be included
as part of the next officer’s certificate required to be delivered to the
Administrative Agent under Section 6.01(d).
          (b) At the time of each Permitted Acquisition involving the creation
or acquisition of a Subsidiary, or the acquisition of capital stock or other
equity interests of any Person, the capital stock or other equity interests
thereof created or acquired in connection with such Permitted Acquisition shall
be pledged for the benefit of the Secured Parties pursuant to the US Collateral
and Guaranty Agreement or appropriate Foreign Pledge Agreement in accordance
with the requirements of Section 7.15.
          (c) Holdings and each Borrower shall, and shall cause each Subsidiary
that is formed to effect a Permitted Acquisition or that is acquired pursuant to
a Permitted Acquisition to, comply with, and execute and deliver all of the
documentation required by, Sections 6.11 and 7.15, to the reasonable
satisfaction of the Administrative Agent.
          (d) The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by Holdings and each Borrower that the
certifications by the US Borrower (or by one or more of its Authorized Officers)
pursuant to Section 6.13(a) are true and correct and that all conditions thereto
have been satisfied and that same is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including Articles IV
and VIII.

112



--------------------------------------------------------------------------------



 



          SECTION 6.14. Performance of Obligations. Holdings will, and will
cause each of its Subsidiaries to, perform all of its obligations under the
terms of each mortgage, deed of trust, indenture, loan agreement or credit
agreement and each other material agreement, contract or instrument by which it
is bound, except such non-performance as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          SECTION 6.15. Maintenance of Company Separateness. Holdings will, and
will cause each of its Subsidiaries and Unrestricted Subsidiaries to, satisfy
customary Company formalities, including, as applicable, the holding of regular
board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Company offices and
records. Neither Holdings nor any of its Subsidiaries shall make any payment to
a creditor of any Unrestricted Subsidiary in respect of any liability of any
Unrestricted Subsidiary, or enter into any Synthetic Purchase Agreement in
respect of any liability of any Unrestricted Subsidiary, and no bank account of
any Unrestricted Subsidiary shall be commingled with any bank account of
Holdings or any of its Subsidiaries. Any financial statements distributed to any
creditors of any Unrestricted Subsidiary shall clearly establish or indicate the
Company separateness of such Unrestricted Subsidiary from Holdings and its
Subsidiaries. Finally, neither Holdings nor any of its Subsidiaries shall take
any action, or conduct its affairs in a manner, that is likely to result in the
Company existence of Holdings or any of its Subsidiaries or Unrestricted
Subsidiaries being ignored, or in the assets and liabilities of Holdings or any
of its Subsidiaries being substantively consolidated with those of any other
such Person or any Unrestricted Subsidiary in a bankruptcy, reorganization or
other insolvency proceeding.
          SECTION 6.16. Contributions. Holdings will, upon its receipt thereof,
contribute as an equity contribution to the capital of the US Borrower any cash
proceeds received by Holdings (i) from any asset sale, any incurrence of
Indebtedness (other than Permitted Holdings Refinancing Indebtedness), any
Recovery Event affecting Holdings or its property or assets, any sale or
issuance of its equity (other than equity the cash proceeds of which are used by
Holdings to repurchase or redeem Holdings Notes or Permitted Holdings
Refinancing Indebtedness), any cash capital contributions or any tax refunds
received by it and (ii) in respect of any indemnification right of Holdings or
any of its Subsidiaries under any Document (except to the extent the US
Collateral Assignment requires such proceeds to be otherwise applied).
          SECTION 6.17. Holdings Notes and Permitted Holdings Refinancing
Indebtedness. Holdings will pay (a) until December 15, 2007, all interest on
(and any liquidated damages in respect of) the Holdings 2012 Notes, (b) until
June 1, 2008, all interest on (and any liquidated damages in respect of) the
Holdings 2013 Notes and (c) during the period specified in the Permitted
Holdings Refinancing Documents with respect to any Permitted Holdings
Refinancing Indebtedness, which period shall in no event end prior to
(i) December 15, 2007, in the case of any initial or successive Permitted
Holdings Refinancing Indebtedness in respect of Holdings 2012 Notes or
(ii) June 1, 2008, in the case of any initial or successive Permitted Holdings
Refinancing Indebtedness in respect of Holdings 2013 Notes, all interest on (and
any liquidated damages in respect of) such Permitted Holdings Refinancing
Indebtedness, in the case of each of clauses (a), (b)

113



--------------------------------------------------------------------------------



 



 and (c) above solely through accretion of additional principal or the issuance
of additional Holdings Notes or such Permitted Holdings Refinancing
Indebtedness, as applicable, rather than in cash.
ARTICLE VII
Negative Covenants
Each of Holdings and each Borrower hereby covenants and agrees that as of the
Effective Date and thereafter for so long as this Agreement is in effect and
until the Total Commitment has terminated, no Letters of Credit or Notes are
outstanding and the Loans, LC Disbursements and all amounts due in respect of
B/As, together with interest, fees and all other Loan Document Obligations
(other than any indemnities described in Section 10.12 that are not then due and
payable) incurred hereunder, are paid in full:
          SECTION 7.01. Business. (a) Holdings will not, and will not permit any
of its Subsidiaries to, engage directly or indirectly in any business other than
a Permitted Business.
          (b) Holdings will not permit any Unrestricted Subsidiary to engage
(directly or indirectly) in any business other than a Permitted Business.
          (c) Notwithstanding the foregoing or anything else in this Agreement
to the contrary, Holdings will not engage in any business or own any significant
assets or have any material liabilities other than (i) its ownership of the
equity interests in the US Borrower and (ii) those liabilities that it is
responsible for under this Agreement and the other Documents to which it is a
party; provided that Holdings may engage in those activities that are incidental
to (A) the maintenance of its existence in compliance with applicable law,
(B) legal, tax and accounting matters in connection with any of the foregoing
activities, (C) transactions by Holdings expressly permitted under
Sections 7.06(b) and (e) through (l), the proviso to Section 7.07 and Section
7.12(a), (D) (1) consummation of a Qualified Public Offering and (2) the payment
of transaction costs and expenses in connection with a Qualified Public Offering
as contemplated by Section 7.06(i) and (E) as necessary to permit the incurrence
of any Permitted Holdings Refinancing Indebtedness.
          (d) Notwithstanding the foregoing or anything else in this Agreement
to the contrary, none of NSULC1, US Holdco, Newco, Canadian LP, Subco and Sideco
will engage in any business or have any Indebtedness or significant liabilities
to any Person that is not a Wholly-Owned Subsidiary of Holdings or, in the case
of US Holdco, own any significant assets, other than (i) its ownership of the
equity interests in (A) in the case of NSULC1, Newco, US Holdco, Canadian LP,
the Canadian Borrower, Subco and Sideco, (B) in the case of Canadian LP, the
Canadian Borrower, Sideco and Subco, (C) in the case of Newco, Canadian LP, the
Canadian Borrower, Sideco and Subco and (D) in the case of US Holdco, GSL and
GSLM and (ii) those liabilities that it is responsible for under this Agreement
and the other Credit Documents to which it is a party; provided that each of the
foregoing entities may engage in those activities that are incidental to (A) the
maintenance of its existence in compliance with applicable law and (B) legal,
tax and accounting matters in connection with any of the foregoing

114



--------------------------------------------------------------------------------



 



activities; and provided further that Canadian LP may undertake investments in
cash and Cash Equivalents in an aggregate amount not to exceed $5,000,000 at any
one time.
          SECTION 7.02. Consolidation; Merger; Sale or Purchase of Assets; etc.
Holdings will not, nor will Holdings permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any transaction of merger,
amalgamation or consolidation, or convey, sell, lease or otherwise dispose of
all or any part of its property or assets (other than inventory in the ordinary
course of business), or enter into any sale-leaseback transactions, or purchase
or otherwise acquire (in one or a series of related transactions) any part of
the property or assets (other than purchases or other acquisitions of inventory,
materials, general intangibles, equipment, goods and services in the ordinary
course of business) of any Person or agree to do any of the foregoing at any
future time, except that the following shall be permitted:
          (a) the US Borrower and its Subsidiaries may, as lessee, enter into
operating leases in the ordinary course of business with respect to real,
personal, movable or immovable property;
          (b) Capital Expenditures by the US Borrower and its Subsidiaries to
the extent not in violation of Section 7.11;
          (c) Investments permitted pursuant to Section 7.05 and the disposition
or liquidation of Cash Equivalents in the ordinary course of business;
          (d) the US Borrower and any of its Subsidiaries may sell or otherwise
dispose of assets (excluding capital stock of, or other equity interests in,
Subsidiaries, Joint Ventures and Unrestricted Subsidiaries) that, in the
reasonable opinion of such Person, are obsolete, uneconomic or no longer useful
in the conduct of such Person’s business, in each case in the ordinary course of
business;
          (e) any Subsidiary of the US Borrower may convey, lease, license, sell
or otherwise transfer all or any part of its business, properties and assets to
the US Borrower or to any Subsidiary Guarantor that is a Wholly-Owned Domestic
Subsidiary, so long as any security interests granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to the applicable Security
Documents in the assets so transferred shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer) and all actions required to maintain said perfected status have been
taken;
          (f) any Foreign Subsidiary of the US Borrower may convey, lease,
license, sell or otherwise transfer all or any part of its business, properties
and assets to a Wholly-Owned Foreign Subsidiary of the US Borrower, so long as
(i) any security interests granted to the Collateral Agent for the benefit of
the Secured Parties pursuant to the applicable Security Documents in the assets
so transferred shall remain in full force and perfected (to at least the same
extent as in effect immediately prior to such transfer) and all actions required
to maintain said perfected status have been taken and (ii) the aggregate fair
market value (as determined in good faith by Holdings) of all such assets so
transferred to Wholly-Owned Foreign Subsidiaries that are not Foreign Credit
Parties shall not exceed $7,500,000;

115



--------------------------------------------------------------------------------



 



          (g) any Subsidiary of the US Borrower may merge with and into, or be
dissolved or liquidated into, the US Borrower or any Subsidiary Guarantor that
is a Wholly-Owned Domestic Subsidiary, so long as (i) the US Borrower or such
Subsidiary Guarantor is the surviving corporation of any such merger,
dissolution or liquidation and (ii) any security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the
applicable Security Documents in the assets and capital stock of such Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation) and
all actions required to maintain said perfected status have been taken;
          (h) any Foreign Subsidiary of the US Borrower may merge with and into,
or be dissolved or liquidated into, the Canadian Borrower, the UK Borrower or
any other Wholly-Owned Foreign Subsidiary of the US Borrower (provided that the
Canadian Borrower shall not merge with and into, or be dissolved or liquidated
into, the UK Borrower and the UK Borrower shall not merge with and into, or be
dissolved or liquidated into, the Canadian Borrower), so long as (i)(A) in the
case of any such merger, dissolution or liquidation involving the Canadian
Borrower, the Canadian Borrower is the surviving corporation thereof and (B) in
the case of any such merger, dissolution or liquidation involving the UK
Borrower, the UK Borrower is the surviving corporation thereof, (ii) in the case
of any such merger, dissolution or liquidation involving a Foreign Credit Party,
such Foreign Credit Party is the surviving corporation thereof, (iii) in all
other cases, such Wholly-Owned Foreign Subsidiary is the surviving corporation
of any such merger, dissolution or liquidation and (iv) any security interests
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the applicable Security Documents in the assets and capital stock of such
Foreign Subsidiary shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such merger, dissolution
or liquidation) and all actions required to maintain said perfected status have
been taken;
          (i) the US Borrower and its Wholly-Owned Subsidiaries shall be
permitted to make Permitted Acquisitions, so long as such Permitted Acquisitions
are effected in accordance with the requirements of Section 6.13;
          (j) the US Borrower and its Subsidiaries may, in the ordinary course
of business, license, as licensor or licensee, patents, trademarks, copyrights
and know-how to or from third Persons or one another, so long as any such
license by the US Borrower or any such Subsidiary in its capacity as licensor is
permitted to be assigned pursuant to the relevant Security Agreement (to the
extent that a security interest in such patents, trademarks, copyrights and
know-how is granted thereunder) and does not otherwise prohibit the granting of
a Lien by the US Borrower or any such Subsidiary pursuant to such Security
Agreement in the intellectual property covered by such license;
          (k) the US Borrower and its Domestic Subsidiaries may transfer assets
(other than cash) to Wholly-Owned Foreign Subsidiaries, so long as (i) no
Default or Event of Default exists at the time of the respective transfer and
(ii) the aggregate fair market value of all such assets so transferred
(determined in good faith by senior management of Holdings) to all such
Wholly-Owned Foreign Subsidiaries does not exceed $15,000,000;

116



--------------------------------------------------------------------------------



 



          (l) the US Borrower and any of its Subsidiaries may sell or otherwise
dispose of the capital stock of, or other equity interests in, any of their
respective Subsidiaries (other than the Canadian Borrower or the UK Borrower,
the equity interests of which may not be sold or otherwise disposed of pursuant
to this subsection (l)), Joint Ventures and Unrestricted Subsidiaries; provided
that (i) in the case of a sale or other disposition of the capital stock or
other equity interests of any Wholly-Owned Subsidiary of the US Borrower, 100%
of the capital stock or other equity interests of such Subsidiary shall be so
sold or disposed of, (ii) each such sale or disposition shall be for an amount
at least equal to the fair market value thereof (as determined in good faith by
senior management of Holdings), (iii) each such sale results in consideration at
least 75% of which (taking into account the amount of cash, the principal amount
of any promissory notes and the fair market value, as determined by Holdings in
good faith, of any other consideration) shall be in the form of cash and
(iv) the aggregate Net Sale Proceeds of all assets sold or otherwise disposed of
pursuant to this clause (l) shall not exceed $30,000,000 in the aggregate;
          (m) the US Borrower and any of its Subsidiaries may enter into
agreements to (i) sell excess capacity at one or more of its facilities or
(ii) lease or sublease real property in the ordinary course of business to the
extent such property is not used or useful in the business of the US Borrower or
its Subsidiaries; provided that any such agreements do not interfere in any
material respect with the operations of the US Borrower or any of its
Subsidiaries or otherwise leave the US Borrower or any of its Subsidiaries with
insufficient capacity to meet its own ongoing (and reasonably anticipated)
requirements;
          (n) the US Borrower or any of its Subsidiaries may effect Permitted
Sale-Leaseback Transactions in accordance with the definition thereof; provided
that (i) the aggregate amount of all proceeds received by the US Borrower and
its Subsidiaries from all Permitted Sale-Leaseback Transactions consummated on
and after the Effective Date shall not exceed $25,000,000 and (ii) the Net Sale
Proceeds from all such Permitted Sale-Leaseback Transactions are applied to
repay Term Loans as provided in Section 2.12(c) and/or reinvested in replacement
assets or retained to the extent permitted by Section 2.12(c);
          (o) the US Borrower and any of its Subsidiaries may enter into
agreements to effect acquisitions and dispositions of stock or assets, so long
as the respective transaction is permitted pursuant to the provisions of this
Section 7.02; provided that the US Borrower and any of its Subsidiaries may
enter into agreements to effect acquisitions and dispositions of capital stock
or assets in transactions not permitted by the provisions of this Section 7.02
at the time the respective agreement is entered into, so long as in the case of
each such agreement, such agreement shall be expressly conditioned upon
obtaining the requisite consent of the Required Lenders under this Agreement or
the repayment of all Loan Document Obligations hereunder as a condition
precedent to the consummation of the respective transaction and, if for any
reason the transaction is not consummated because of a failure to obtain such
consent, the aggregate liability of Holdings and any of its Subsidiaries under
any such agreement shall not exceed $7,500,000;
          (p) the US Borrower and any of its Subsidiaries may sell or otherwise
dispose of assets (excluding capital stock of, or other equity interests in,
Subsidiaries, Joint Ventures and Unrestricted Subsidiaries) during each fiscal
year of the US Borrower having an aggregate fair

117



--------------------------------------------------------------------------------



 



market value not in excess of $35,000,000; provided that, except with respect to
asset dispositions or transfers arising out of, or in connection with, the
events described in clauses (a) and (b) of the definition of Recovery Event,
(i) each such sale or disposition shall be for an amount at least equal to the
fair market value thereof (as determined in good faith by senior management of
Holdings) and (ii) to the extent any such sale or disposition (or any series of
related sales or dispositions) generates Net Sale Proceeds (or involves assets
the fair market value of which (as determined in good faith by senior management
of Holdings) is) equal to or greater than $3,000,000, such sale or disposition
(or series of related sales or dispositions) results in consideration at least
75% of which (taking into account the amount of cash, the principal amount of
any promissory notes and the fair market value, as determined by Holdings in
good faith, of any other consideration) shall be in the form of cash, provided,
however, that, notwithstanding the foregoing, up to $10,000,000 of such
consideration in the aggregate in any fiscal year of the US Borrower may be in
the form of (A) assets to be owned by the US Borrower or any of its Wholly-Owned
Subsidiaries and used in connection with a Permitted Business and/or (B) 100% of
the capital stock of any entity that owns assets used in a Permitted Business,
which entity shall, as a result of such acquisition, become a Wholly-Owned
Subsidiary of the US Borrower (and, if the Person that sold such assets was
(1) a US Credit Party, such Wholly-Owned Subsidiary shall become a US Credit
Party or (2) a Foreign Credit Party, such Wholly-Owned Subsidiary shall become a
Foreign Credit Party); and
          (q) the White Salt Sale.
To the extent the Required Lenders waive the provisions of this Section 7.02
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 7.02,
such Collateral (unless transferred to the US Borrower or a Subsidiary thereof)
shall (except as otherwise provided above) be sold or otherwise disposed of free
and clear of the Liens created by the Security Documents and the Administrative
Agent shall take such actions (including directing the Collateral Agent to take
such actions) as are appropriate in connection therewith.
          SECTION 7.03. Liens. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible, movable or immovable) of Holdings or any of its Subsidiaries,
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable or notes with
recourse to Holdings or any of its Subsidiaries) or assign any right to receive
income, except for the following (collectively, the “Permitted Liens”):
          (a) inchoate Liens for Taxes not yet due and payable or Liens for
Taxes, assessments or governmental charges or levies being contested in
accordance with Section 6.04;
          (b) Liens in respect of property or assets of the US Borrower or any
of its Subsidiaries imposed by law that were incurred in the ordinary course of
business and that have not arisen to secure Indebtedness for borrowed money,
such as carriers’, materialmen’s, warehousemen’s and mechanics’ Liens, statutory
and common law landlord’s Liens, and other similar Liens arising in the ordinary
course of business, and that either (i) do not in the aggregate

118



--------------------------------------------------------------------------------



 




materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of Holdings or any of
its Subsidiaries or (ii) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to such Lien;
          (c) Liens created by or pursuant to this Agreement and the Security
Documents;
          (d) Liens in existence on the Effective Date that are listed, and the
property subject thereto described, in Schedule VII, without giving effect to
any extensions or renewals thereof;
          (e) Liens arising from judgments, decrees, awards or attachments in
circumstances not constituting an Event of Default under Section 8.09; provided
that the aggregate amount of cash and property (determined on a fair market
value basis) of Holdings and its Subsidiaries deposited or delivered to secure
the respective judgment or decree or subject to attachment shall not exceed
$15,000,000 at any time;
          (f) Liens (other than any Lien imposed by ERISA) (i) incurred or
deposits made in the ordinary course of business of the US Borrower and any of
its Subsidiaries in connection with workers’ compensation, unemployment
insurance and other types of social security, (ii) to secure the performance by
the US Borrower and any of its Subsidiaries of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) to the extent incurred in the ordinary course
of business or (iii) to secure the performance by the US Borrower and any of its
Subsidiaries of any lease of Real Property, to the extent incurred or made in
the ordinary course of business consistent with past practices and to the extent
such Liens (A) consist of deposits or (B) do not apply to any assets other than
assets located at the Real Property subject to such lease; provided that the
aggregate amount of deposits at any time pursuant to subclauses (ii) and
(iii) above shall not exceed $20,000,000 in the aggregate;
          (g) (i) licenses, sublicenses, leases or subleases granted to third
Persons in the ordinary course of business not interfering in any material
respect with the business of Holdings or any of its Subsidiaries and (ii) any
interest or title of a licensor, lessor or sublessor under any lease permitted
by this Agreement;
          (h) easements, rights-of-way, restrictions, minor defects or
irregularities in title, encroachments and other similar charges or
encumbrances, in each case not securing Indebtedness and not interfering in any
material respect with the ordinary conduct of the business of the US Borrower
and of its Subsidiaries taken as a whole;
          (i) Liens arising from precautionary UCC financing statements
regarding operating leases;

119



--------------------------------------------------------------------------------



 



          (j) Liens created pursuant to Capital Leases permitted pursuant to
Section 7.04(d); provided that (i) such Liens only serve to secure the payment
of Indebtedness arising under such Capitalized Lease Obligation (and other
Indebtedness permitted by Section 7.04(d) and incurred from the same Person as
such Indebtedness) and (ii) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any asset of Holdings or any
other asset of the US Borrower or any of its Subsidiaries (other than other
assets subject to Capitalized Lease Obligations and/or other Indebtedness
incurred pursuant to Section 7.04(d), in each case owing to the same Person as
such Capitalized Lease Obligation);
          (k) Permitted Encumbrances;
          (l) Liens arising pursuant to purchase money mortgages or security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 90 days after the respective purchase) of assets
acquired after the Effective Date; provided that (i) any such Liens attach only
to the assets so purchased, upgrades thereon and, if the asset so purchased is
an upgrade, the original asset itself (and such other assets financed by the
same financing source), (ii) the Indebtedness (other than Indebtedness incurred
from the same financing source to purchase other assets and excluding
Indebtedness representing obligations to pay installation and delivery charges
for the property so purchased) secured by any such Lien does not exceed 100% of
the lesser of the fair market value or the purchase price of the property being
purchased at the time of the incurrence of such Indebtedness and (iii) the
Indebtedness secured thereby is permitted to be incurred pursuant to
Section 7.04(d);
          (m) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the US Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.04(d) and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any asset of Holdings or any other asset of the
US Borrower or any of its Subsidiaries;
          (n) Liens arising out of any consignment or similar arrangements for
the sale of goods entered into by the US Borrower or any of its Subsidiaries in
the ordinary course of business to the extent such Liens do not attach to any
assets other than the goods subject to such consignment or similar arrangements;
          (o) Liens securing insurance premium financing arrangements; provided
that such Liens are limited to the applicable insurance contracts;
          (p) Liens (i) incurred in the ordinary course of business in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets, and (ii) in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; and

120



--------------------------------------------------------------------------------



 



          (q) additional Liens incurred by the US Borrower and any of its
Subsidiaries, so long as the value of the property subject to such Liens, and
the Indebtedness and other obligations secured thereby, do not exceed
$7,500,000.
          SECTION 7.04. Indebtedness. Holdings will not, and will not permit any
of its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;
          (b) Indebtedness existing on the date hereof and described on
Schedule III (as reduced by any repayments thereof before, on or after the
Effective Date), without giving effect to any subsequent extension, renewal or
refinancing thereof (“Retained Existing Indebtedness”);
          (c) Swap Agreements entered into (i) to hedge or mitigate risks to
which the US Borrower or any of its Subsidiaries has actual exposure (other than
those in respect of shares of capital stock or other equity ownership interests
of Holdings or any of its Subsidiaries) or (ii) in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Holdings, the US Borrower or any of
its Subsidiaries);
          (d) (i) Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed by the US Borrower or any of its
Wholly-Owned Subsidiaries pursuant to a Permitted Acquisition as a result of a
merger or consolidation or the acquisition of an asset securing such
Indebtedness) (the “Permitted Acquired Debt”), so long as such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition and (ii) Capitalized Lease Obligations and Indebtedness of
the US Borrower and any of its Subsidiaries representing purchase money
Indebtedness secured by Liens permitted pursuant to Section 7.03(1); provided
that the sum of (1) the aggregate principal amount of all Permitted Acquired
Debt at any time outstanding plus (2) the aggregate amount of Capitalized Lease
Obligations incurred pursuant to this Section 7.04(d) on and after the Effective
Date and outstanding at any time (including Indebtedness evidenced by
Capitalized Lease Obligations arising from Permitted Sale-Leaseback
Transactions) plus (3) the aggregate principal amount of all such purchase money
Indebtedness incurred pursuant to this Section 7.04(d) on and after the
Effective Date and outstanding at any time, shall not exceed $40,000,000;
          (e) Indebtedness constituting Intercompany Loans to the extent
permitted by Section 7.05(f);
          (f) Permitted Subordinated Refinancing Indebtedness, so long as no
Default or Event of Default is in existence at the time of any incurrence
thereof and immediately after giving effect thereto; provided that no Subsidiary
of Holdings shall Guaranty any Permitted Subordinated Refinancing Indebtedness
unless such Subsidiary is a US Credit Party and such Guaranty is subordinated to
the Guaranty of such Subsidiary pursuant to the US Collateral and Guaranty
Agreement on terms no less favorable to the Lenders than the subordination
provisions of the Permitted Subordinated Refinancing Indebtedness;

121



--------------------------------------------------------------------------------



 



          (g) unsecured Indebtedness of the US Borrower and any other US Credit
Party that is a Subsidiary Guarantor incurred under the Senior Subordinated
Notes and the other Senior Subordinated Note Documents in an aggregate principal
amount not in excess of the aggregate principal amount of the Senior
Subordinated Notes outstanding immediately after the consummation of the Debt
Tender Offer (which shall in no event exceed $3,500,000); provided that no
Subsidiary of Holdings shall Guaranty any Indebtedness or other obligations
under the Senior Subordinated Notes unless such Subsidiary is a US Credit Party
and such Guaranty is subordinated to the Guaranty pursuant to the US Collateral
and Guaranty Agreement on terms no less favorable to the Lenders than the
subordination provisions of the Senior Subordinated Notes;
          (h) unsecured Indebtedness of Holdings under (i) Holdings Notes having
an aggregate accreted value of $303,100,000, plus the aggregate principal amount
of any additional Holdings Notes issued, or the additional accretion of
principal on the Holdings Notes, in each case after the date hereof in respect
of regularly scheduled interest payments thereon in accordance with the terms
thereof and hereof and less the amount of any repayments of principal thereof
after the Effective Date and (ii) any Permitted Holdings Refinancing
Indebtedness, so long as no Default or Event of Default is in existence at the
time of incurrence of such Permitted Holdings Refinancing Indebtedness and
immediately after giving effect thereto;
          (i) Indebtedness of the US Borrower or any of its Subsidiaries that
may be deemed to exist in connection with agreements providing for
indemnification, payment of purchase price, purchase price adjustments,
earn-outs and similar obligations in connection with acquisitions or sales of
assets and/or businesses effected in accordance with the requirements of this
Agreement (so long as any such obligations are those of the Person making the
respective acquisition or sale and are not guaranteed by any other Person);
          (j) Contingent Obligations of (i) the US Borrower or any of its
Subsidiaries as a guarantor of the lessee or contracting party, as the case may
be, under any lease or other contract pursuant to which the US Borrower or any
of its Wholly-Owned Subsidiaries is the lessee or contracting party so long as
such lease or other contract is otherwise permitted hereunder, and (ii) the US
Borrower or any of its Subsidiaries as a guarantor of any Capitalized Lease
Obligation to which a Joint Venture is a party or any contract entered into by
such Joint Venture in the ordinary course of business, provided that the maximum
liability of the US Borrower or any such Subsidiary in respect of any
obligations as described pursuant to this clause (ii) is permitted as an
Investment on such date pursuant to the requirements of Section 7.05(o);
          (k) Indebtedness with respect to performance bonds, surety bonds,
appeal bonds or customs bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of the US Borrower or any of
its Subsidiaries or in connection with judgments that do not result in a Default
or an Event of Default;
          (l) Indebtedness of the US Borrower or any of its Subsidiaries
consisting of (i) the financing of insurance premiums in the ordinary course of
business or (ii) take-or-pay obligations contained in supply arrangements
entered into in the ordinary course of business and on a basis consistent with
past practice;

122



--------------------------------------------------------------------------------



 



          (m) additional Indebtedness of the US Borrower and any of its
Subsidiaries not otherwise permitted pursuant to this Section 7.04, so long as
the aggregate principal amount of all Indebtedness permitted by this clause (m),
when added to the aggregate liquidation preference for all Disqualified
Preferred Stock issued after the Effective Date pursuant to Section 7.13(c),
does not exceed $50,000,000 at any time outstanding;
          (n) unsecured Indebtedness of the US Borrower incurred under any
Additional Senior Subordinated Notes and any Additional Senior Subordinated Note
Documents (and any guaranty of such Indebtedness by any other US Credit Party
that is a Subsidiary Guarantor) in an aggregate principal amount not to exceed
$200,000,000; provided that (i) at the time of any such issuance of Additional
Senior Subordinated Notes (and after giving effect thereto), (A) no Default or
Event of Default shall have occurred and be continuing, (B) on a Pro Forma Basis
(including, to the extent any Permitted Acquisition or Subsidiary Redesignation
has occurred during the applicable Test Period, giving effect to such Permitted
Acquisition and/or Subsidiary Redesignation on a Pro Forma Basis) after giving
effect to the issuance of such Additional Senior Subordinated Notes and the
application of the proceeds therefrom (1) the US Borrower shall be in compliance
with Section 7.09 and Section 7.10 of this Agreement computed as if such
Additional Senior Subordinated Notes had been outstanding during the most
recently ended period of four consecutive fiscal quarters of the US Borrower and
(2) the Adjusted Total Leverage Ratio is less than or equal to 4.25 to 1.00 as
of the last day of the most recently ended four fiscal quarters of the US
Borrower and (C) the US Borrower has delivered to the Administrative Agent a
certificate to the effect set forth in clauses (A) and (B) above, together with
all relevant calculations related thereto, and (ii) no Subsidiary of Holdings
shall guaranty any Indebtedness or other obligations under such Additional
Senior Subordinated Notes unless such Subsidiary is a US Credit Party and such
guaranty is subordinated to the guaranty pursuant to the US Collateral and
Guaranty Agreement on terms no less favorable to the Lenders than the
subordination provisions of such Additional Senior Subordinated Notes; and
          (o) unsecured Indebtedness of the US Borrower incurred under any
Additional Senior Subordinated Notes and any Additional Senior Subordinated Note
Documents (and any guaranty of such Indebtedness by any other US Credit Party
that is a Subsidiary Guarantor) in an aggregate principal amount not to exceed
$325,000,000 (less the aggregate principal amount of Incremental Term Loans made
pursuant to Section 2.23); provided that (i) at the time of any such issuance of
Additional Senior Subordinated Notes (and after giving effect thereto), (A) no
Default or Event of Default shall have occurred and be continuing, (B) on a Pro
Forma Basis (including, to the extent any Permitted Acquisition or Subsidiary
Redesignation has occurred during the applicable Test Period, giving effect to
such Permitted Acquisition and/or Subsidiary Redesignation on a Pro Forma Basis)
after giving effect to the issuance of such Additional Senior Subordinated Notes
and the application of the proceeds therefrom (1) the US Borrower shall be in
compliance with Section 7.09 and Section 7.10 of this Agreement computed as if
such Additional Senior Subordinated Notes had been outstanding during the most
recently ended period of four consecutive fiscal quarters of the US Borrower and
(2) the Adjusted Total Leverage Ratio is less than or equal to 4.25 to 1.00 as
of the last day of the most recently ended four fiscal quarters of the US
Borrower and (C) the US Borrower has delivered to the Administrative Agent a
certificate to the effect set forth in clauses (A) and (B) above, together with
all relevant calculations related thereto, and (ii) promptly after the date on
which Holdings or any of its Subsidiaries receives any Net Cash Proceeds from
the issuance of any such

123



--------------------------------------------------------------------------------



 



Additional Senior Subordinated Notes, an amount equal to the amount of such Net
Cash Proceeds shall be applied pursuant to Section 7.12(a)(iv) to repay or
repurchase Holdings Notes or Permitted Holdings Refinancing Indebtedness; and
provided further that no Subsidiary of Holdings shall guaranty any Indebtedness
or other obligations under such Additional Senior Subordinated Notes unless such
Subsidiary is a US Credit Party and such guaranty is subordinated to the
guaranty pursuant to the US Collateral and Guaranty Agreement on terms no less
favorable to the Lenders than the subordination provisions of such Additional
Senior Subordinated Notes.
          SECTION 7.05. Advances; Investments; Loans. Holdings will not, and
will not permit any of its Subsidiaries to, lend money or extend credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or guarantee any Indebtedness or other
obligations of, or make any capital contribution to, any Person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents (any of the foregoing, an
“Investment”), except:
          (a) the US Borrower and any of its Subsidiaries may invest in cash and
Cash Equivalents;
          (b) the US Borrower and any of its Subsidiaries may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
(including the dating of receivables) of the US Borrower or such Subsidiary;
          (c) the US Borrower and any of its Subsidiaries may acquire and own
investments (including debt obligations and equity securities) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;
          (d) Swap Agreements entered into in compliance with Section 7.04(c)
shall be permitted;
          (e) advances, loans and investments in existence on the Effective Date
and listed on Schedule IX shall be permitted, without giving effect to any
additions thereto or replacements thereof, it being understood that any
additional Investments made with respect to such existing Investments shall be
permitted only if independently permitted under the other provisions of this
Section 7.05;
          (f) the US Borrower and any of its Wholly-Owned Subsidiaries may make
intercompany loans and advances between and among one another (collectively,
“Intercompany Loans”); provided that (i) at no time shall the aggregate
outstanding principal amount of all Intercompany Loans made pursuant to this
clause (f) by Credit Parties to Wholly-Owned Subsidiaries that are not Credit
Parties, when added to the aggregate amount of contributions, capitalizations
and forgiveness theretofore made pursuant to Section 7.05(n) in respect of

124



--------------------------------------------------------------------------------



 



Wholly-Owned Foreign Subsidiaries that are not Credit Parties, exceed
$25,000,000 (determined without regard to any write-downs or write-offs of such
loans and advances), (ii) (A) the Canadian Intercompany Loan, the UK
Intercompany Loan and the Canadian LP Intercompany Loans shall be evidenced by
the Canadian Intercompany Note, the UK Intercompany Note and the Canadian LP
Intercompany Notes, respectively (which shall be pledged to the Collateral Agent
(1) in the case of the UK Intercompany Note, pursuant to the US Collateral and
Guaranty Agreement and (2) in the case of the Canadian Intercompany Note and the
Canadian LP Intercompany Notes, pursuant to the applicable Foreign Pledge
Agreement or Foreign Security Agreement), and (B) the obligations of the
Canadian Borrower under the Canadian Intercompany Loan shall be Foreign
Obligations guaranteed under the Foreign Guaranty, the obligations of the UK
Borrower under the UK Intercompany Loan shall be Foreign Obligations guaranteed
under the Foreign Guaranty and the obligations of Sideco under the Canadian LP
Intercompany Loans shall be Foreign Obligations guaranteed under the Foreign
Guaranty, (iii) if any such Intercompany Loan (other than the Canadian
Intercompany Loan, UK Intercompany Loan and Canadian LP Intercompany Loans) made
by a Credit Party is evidenced by a promissory note or other instrument, such
promissory note or other instrument shall be an Intercompany Note and such
Intercompany Note shall be pledged to the Collateral Agent to the extent
required pursuant to the US Collateral and Guaranty Agreement or the applicable
Foreign Pledge Agreement and (iv) each Intercompany Loan made either (A) to the
US Borrower or (B) by a Wholly-Owned Foreign Subsidiary to a US Credit Party or
by a Non-Credit Party to a Credit Party shall include (or, if not evidenced by
an Intercompany Note, the books and records of the respective parties shall note
that such Intercompany Loan is subject to) the subordination provisions attached
as an Annex to the form of Intercompany Note;
          (g) loans and advances by the US Borrower and any of its Subsidiaries
to employees of Holdings and any of its Subsidiaries in the ordinary course of
business and for bona fide business purposes (including travel and entertainment
expenses) shall be permitted, so long as the aggregate principal amount thereof
at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed $5,000,000;
          (h) Holdings may acquire and hold obligations of one or more officers
or other employees of Holdings or any of its Subsidiaries in connection with
such officers’ or employees’ acquisition of shares of Holdings Common Stock, so
long as no cash is actually advanced by Holdings or any of its Subsidiaries to
such officers or employees in connection with the acquisition of any such
obligations;
          (i) the US Borrower and any of its Wholly-Owned Subsidiaries may make
Permitted Acquisitions in accordance with the relevant requirements of
Section 6.13;
          (j) Holdings and its Subsidiaries may own the capital stock of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently permitted under another provision of this Section 7.05);
          (k) the US Borrower and any of its Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 7.02(d), (l) or (q);

125



--------------------------------------------------------------------------------



 



          (l) the US Borrower and any of its Subsidiaries may convey, lease,
license, sell or otherwise transfer or acquire assets and properties to the
extent permitted by Section 7.02(e), (f), (g), (h) or (k);
          (m) the US Borrower and any of its Subsidiaries may make advances in
the form of a prepayment of expenses, so long as such expenses were incurred in
the ordinary course of business and are being paid in accordance with customary
trade terms of the US Borrower or such Subsidiary;
          (n) the US Borrower and its Wholly-Owned Subsidiaries may make cash
capital contributions to their respective Wholly-Owned Subsidiaries, and may
capitalize or forgive any Indebtedness owed to them by a Wholly-Owned Foreign
Subsidiary and outstanding under clause (f) of this Section 7.05; provided that
the aggregate amount of such contributions, capitalizations and forgiveness on
and after the Effective Date made to Wholly-Owned Foreign Subsidiaries that are
not Credit Parties, when added to the aggregate outstanding principal amount of
Intercompany Loans made to Wholly-Owned Foreign Subsidiaries that are not Credit
Parties under such clause (f) (determined without regard to any write-downs or
write-offs thereof) shall not exceed an amount equal to $25,000,000;
          (o) in addition to Investments permitted by clauses (a) through
(n) and (p) of this Section 7.05, the US Borrower and any of its Subsidiaries
may make additional loans, advances and other Investments to or in a Person in
an aggregate amount for all loans, advances and other Investments made pursuant
to this clause (o) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, not to exceed $60,000,000 at any time outstanding;
and
          (p) the US Borrower and any of its Subsidiaries may guarantee any
Indebtedness or other obligations of another Person to the extent expressly
permitted under clauses (a), (e), (f), (g), (j), (n) or (o) of Section 7.04 or
clause (d) of Section 7.04 to the extent such guaranty exists on the date of the
applicable Permitted Acquisition.
          SECTION 7.06. Dividends, etc. Holdings will not, and will not permit
any of its Subsidiaries to, declare or pay any dividends or return any capital
to its stockholders or authorize or make any other distribution, payment or
delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its capital stock, now or hereafter outstanding (or any
warrants for or options or stock appreciation rights in respect of any of such
shares), or set aside any funds for any of the foregoing purposes, and Holdings
will not permit any of its Subsidiaries to enter into any Synthetic Purchase
Agreement with respect to or purchase or otherwise acquire for consideration any
shares of any class of the capital stock of Holdings or any other Subsidiary, as
the case may be, now or hereafter outstanding (or any options or warrants or
stock appreciation rights issued by such Person with respect to its capital
stock), and Holdings will not permit any of the Unrestricted Subsidiaries to
enter into any Synthetic Purchase Agreement with respect to, or purchase or
otherwise acquire, directly or indirectly, for consideration, any shares of any
class of capital stock of Holdings

126



--------------------------------------------------------------------------------



 



(all of the foregoing, except to the extent paid by such Person to its
shareholders with the common stock of such Person, “Dividends”), except that:
          (a) any Subsidiary of the US Borrower may pay Dividends to the US
Borrower or any Wholly-Owned Subsidiary of the US Borrower; provided that any
Dividends received by NSULC1 are distributed or otherwise transferred by NSULC1
within three Business Days to NASC;
          (b) the US Borrower may pay cash Dividends to Holdings to enable
Holdings to, and Holdings may, redeem or purchase shares of Holdings Common
Stock, Preferred Stock of Holdings or options to purchase Holdings Common Stock
or Preferred Stock of Holdings, as the case may be, in either case held by
former employees, consultants, officers or directors of Holdings or any of its
Subsidiaries following the termination of their employment or resignation from
their respective positions (by death, disability or otherwise) issued to any
such employees, consultants, officers or directors; provided that (i) the only
consideration paid by Holdings in respect of such redemptions and/or purchases
shall be cash and/or forgiveness of liabilities, (ii) the sum of (A) the
aggregate amount paid by Holdings in cash in respect of all such Dividends,
redemptions and/or purchases made pursuant to this Section 7.06(b) plus (B) the
aggregate amount of liabilities so forgiven, in each case after the Effective
Date, shall not exceed $10,000,000 and (iii) at the time of any cash Dividend,
payment or forgiveness of liabilities permitted to be made pursuant to this
Section 7.06(b), no Default or Event of Default shall then exist or result
therefrom;
          (c) so long as no Default or Event of Default exists or would result
therefrom, the US Borrower may pay cash Dividends to Holdings to enable Holdings
to, and Holdings may, pay regularly accruing cash Dividends on Disqualified
Preferred Stock issued pursuant to Section 7.13(c), with such Dividends to be
paid in accordance with the terms of the respective certificate of designation
therefor;
          (d) any Subsidiary of the US Borrower that is not a Wholly-Owned
Subsidiary may pay cash Dividends to its shareholders, members or partners
generally, so long as the US Borrower or its respective Subsidiary that owns the
equity interest or interests in the Subsidiary paying such Dividends receives at
least its proportionate share thereof (based upon its relative holdings of
equity interests in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of equity interests in
such Subsidiary or the terms of any agreements applicable thereto);
          (e) the US Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to pay operating expenses
incurred in the ordinary course of business (including outside directors and
professional fees, expenses and indemnities) and other similar corporate
overhead costs and expenses; provided that the aggregate amount of all cash
Dividends paid pursuant to this clause (e) shall not exceed $5,000,000 in any
fiscal year of the US Borrower;
          (f) the US Borrower may pay cash Dividends to Holdings at the times
and in the amounts necessary to enable Holdings to pay its Taxes; provided that
(i) the aggregate amount of cash Dividends paid pursuant to this clause (f) to
enable Holdings to pay United States

127



--------------------------------------------------------------------------------



 



Federal and state income taxes at any time shall not exceed the aggregate amount
of such United States Federal and state income taxes equal to the aggregate
amount of such taxes actually owing by Holdings (determined as if Holdings were
the ultimate taxpayer for its consolidated group) at such time for the
respective period and (ii) any refunds received by Holdings shall promptly be
returned by Holdings to the US Borrower;
          (g) Holdings may pay regularly accruing Dividends with respect to
Qualified Preferred Stock through the issuance of additional shares of Qualified
Preferred Stock (but not in cash or other property), in accordance with the
terms of the documentation governing the same;
          (h) the US Borrower may pay cash Dividends to Holdings in an aggregate
amount not to exceed $15,000,000; provided that (i) the proceeds thereof are
promptly used by Holdings to pay customary transaction costs and expenses
incurred in connection with Permitted Holdings Refinancing Indebtedness and
(ii) at the time of the payment of such Dividends and after giving effect
thereto no Default or Event of Default shall have occurred and be continuing;
          (i) the US Borrower may pay cash Dividends to Holdings in an aggregate
amount not to exceed $5,000,000; provided that (i) the proceeds thereof are
promptly used by Holdings to pay customary transaction costs and expenses
incurred in connection with a Qualified Public Offering and (ii) at the time of
the payment of such Dividends and after giving effect thereto no Default or
Event of Default shall have occurred and be continuing;
          (j) the US Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to pay (and Holdings may use such
proceeds to pay) regular quarterly cash Dividends with respect to Holdings
Common Stock; provided that (A) the aggregate amount of such payments in each
fiscal year of the US Borrower does not exceed the sum of (1) $55,000,000 and
(2) 50% of Consolidated Net Income (calculated solely for this purpose without
regard to clauses (a)(i) through a(iii) of the definition of “Consolidated Net
Income”) for the immediately preceding fiscal year, (B) at the time of the
payment of such Dividends (and, if applicable, such cash interest payments) and
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, (C) on a Pro Forma Basis after giving effect to the payment
of such Dividends (and, if applicable, such cash interest payments) (1) the US
Borrower is in compliance with Section 7.09 and Section 7.10 as of the last day
of the most recently ended four fiscal quarters of the US Borrower and (2) the
Adjusted Total Leverage Ratio is less than or equal to 4.25 to 1.00 as of the
last day of the most recently ended four fiscal quarters of the US Borrower and
(D) prior to the payment of any such Dividend, if requested by the
Administrative Agent, the Administrative Agent shall have received a
certificate, dated the date of the payment of such Dividend and signed by the
chief financial officer of the US Borrower, confirming compliance with clauses
(A), (B) and (C) above and containing the calculations necessary for
demonstrating such compliance;
          (k) the US Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to pay regularly scheduled cash
interest payments in respect of any Holdings Notes or Permitted Holdings
Refinancing Indebtedness; provided that (A) such cash interest payments are
permitted to be made at such time pursuant to Section 6.18, (B) the aggregate
amount of such payments does not exceed the amount necessary to enable Holdings
to pay such scheduled interest payments in respect of Holdings Notes or

128



--------------------------------------------------------------------------------



 



Permitted Holdings Refinancing Indebtedness outstanding on such payment dates,
(C) at the time of the payment of such Dividends (and such cash interest
payments) and after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, (D) on a Pro Forma Basis after giving effect to
the payment of such Dividends (and such cash interest payments) (1) the US
Borrower is in compliance with Section 7.09 and Section 7.10 as of the last day
of the most recently ended four fiscal quarters of the US Borrower and (2) the
Consolidated Fixed Charge Coverage Ratio is greater than or equal to 1.25 to
1.00 as of the last day of the most recently ended four fiscal quarters of the
US Borrower and (E) prior to the payment of any such Dividend, the
Administrative Agent shall have received a certificate, dated the date of the
payment of such Dividend and signed by the chief financial officer of the US
Borrower, confirming compliance with clauses (B), (C) and (D) above and
containing the calculation necessary for demonstrating such compliance; and
          (l) the US Borrower may pay cash Dividends to Holdings using the
proceeds of Incremental Term Loans or other funds so long as the proceeds
thereof are promptly used by Holdings to (i) redeem, repurchase or repay
Holdings Notes or Permitted Holdings Refinancing Indebtedness in accordance with
Section 7.12(a)(iv) or (ii) pay the Holdings 2012 Notes at final maturity,
provided that, in the case of clause (ii), each of the conditions applicable to
a repayment or repurchase of Holdings Notes and Permitted Holdings Refinancing
Indebtedness at that time pursuant to Section 7.12(a)(iv) has been satisfied
(treating each reference in such Section to “repayment or repurchase” as a
reference to “payment at final maturity”).
          SECTION 7.07. Transactions with Affiliates and Unrestricted
Subsidiaries. Holdings will not, and will not permit any of its Subsidiaries to,
enter into any transaction or series of transactions with any Affiliate of
Holdings or any of its Subsidiaries or any of its Unrestricted Subsidiaries
other than on terms and conditions substantially as favorable to Holdings or
such Subsidiary as would be reasonably expected to be obtainable by Holdings or
such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate; provided that the following shall in any event
be permitted under this Section 7.07: (a) the Transaction; (b) (i) transactions
by and among Holdings and its Subsidiaries or (ii) transactions to the extent
expressly permitted by Sections 7.02(e), (f), (g), (h) or (k), 7.04(f), (j) or
(n) or 7.06; (c) customary fees to directors of Holdings and its Subsidiaries;
(d) Holdings and its Subsidiaries may enter into employment arrangements with
respect to the procurement of services with their respective officers and
employees in the ordinary course of business; (e) the payment of consulting,
management or other fees to the US Borrower or any Subsidiary thereof that is a
Credit Party by any of their respective Subsidiaries in the ordinary course of
business; (f) Holdings, its Subsidiaries and the US Borrower may prepare and
make all necessary filings with the SEC and take all other customary actions
reasonably necessary in order to consummate a Qualified Public Offering; and
(g) the payment by Holdings to unaffiliated third parties of customary
transaction costs in connection with the incurrence of Permitted Holdings
Refinancing Indebtedness, the performance by Holdings of its obligations under
any customary purchase agreement entered into in connection with an offering of
Permitted Holdings Refinancing Indebtedness and the performance by Holdings of
its obligations under any customary registration rights agreement entered into
in connection with an offering of Permitted Holdings Refinancing Indebtedness
pursuant to Rule 144A under the Securities Act.

129



--------------------------------------------------------------------------------



 



          SECTION 7.08. Designated Senior Debt. Neither Holdings nor any
Borrower shall designate any Indebtedness (other than the Loan Document
Obligations) as “Designated Senior Debt” (or any similar term) (as defined in
the Senior Subordinated Note Documents or the Holdings Notes Documents and, on
and after the execution and delivery thereof, any agreement relating to
Additional Senior Subordinated Indebtedness, Permitted Subordinated Refinancing
Indebtedness or initial or successive Permitted Holdings Refinancing
Indebtedness in respect of the Holdings 2013 Notes); provided that Indebtedness
under the Senior Subordinated Notes or under any Additional Senior Subordinated
Notes or Permitted Subordinated Refinancing Indebtedness may be designated as
Designated Senior Debt under the Holdings Notes Documents in respect of the
Holdings 2013 Notes and any Holdings Notes Documents in respect of initial or
successive Permitted Holdings Refinancing Indebtedness in respect of the
Holdings 2013 Notes.
          SECTION 7.09. Consolidated Interest Coverage Ratio. The US Borrower
will not permit the Consolidated Interest Coverage Ratio for any Test Period
ending on the last day of any fiscal quarter of the US Borrower during any
period specified below to be less than the ratio set forth opposite such period
below:

              Period       Ratio  
Effective Date to December 31, 2005
        2.50:1.0  
January 1, 2006 to December 31, 2007
        2.75:1.0  
January 1, 2008 to Thereafter
        3.00:1.0  

Notwithstanding anything to the contrary contained in this Agreement, all
calculations of compliance with this Section 7.09 shall be made on a Pro Forma
Basis.
          SECTION 7.10. Adjusted Total Leverage Ratio. The US Borrower will not
permit the Adjusted Total Leverage Ratio on the last day of any fiscal quarter
of the US Borrower ending on any date during any period specified below to
exceed the respective ratio set forth opposite such period below:

              Period       Ratio  
December 31, 2005 to March 31, 2008
        4.50:1.0  
April 1, 2008 to March 31, 2009
        4.25:1.0  
April 1, 2009 to March 31, 2010
        4.00:1.0  
April 1, 2010 to June 29, 2011
        3.75:1.0  
June 30, 2011 to Thereafter
        3.50:1.0  

Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement, all calculations of compliance with this Section 7.10 shall be made
on a Pro Forma Basis.
          SECTION 7.11. Capital Expenditures. (a) Holdings will not, and will
not permit any of its Subsidiaries to, make any Capital Expenditures, except
that (i) during the period from the Effective Date through and including
December 31, 2006, the US Borrower and any of its Subsidiaries may make Capital
Expenditures in an aggregate amount not to

130



--------------------------------------------------------------------------------



 



exceed $55,000,000 and (ii) during any fiscal year set forth in the table below,
the US Borrower and any of its Subsidiaries may make Capital Expenditures, so
long as the aggregate amount of such Capital Expenditures does not exceed in any
fiscal year set forth below the sum of (A) the amount set forth opposite such
fiscal year below plus (B) for each Acquired Business acquired after the
Effective Date and prior to the first day of the respective fiscal year set
forth below, 25% of the Acquired EBITDA of such Acquired Business for the
trailing twelve months of such Acquired Business immediately preceding its
acquisition for which financial statements for such Acquired Business have been
made available to the US Borrower and the Lenders plus (C) for each Acquired
Business acquired during the respective fiscal year, the amount for such
Acquired Business specified in preceding clause (B) multiplied by a percentage,
the numerator of which is the number of days in the fiscal year after the date
of the respective acquisition and the denominator of which is 365 or 366, as the
case may be:

              Fiscal Year Ending       Amount  
December 31, 2007
      $ 55,000,000  
December 31, 2008
      $ 60,000,000  
December 31, 2009
      $ 40,000,000  
December 31, 2010
      $ 40,000,000  
December 31, 2011
      $ 40,000,000  
December 31, 2012
      $ 40,000,000  

          (b) Notwithstanding the foregoing, in the event that the amount of
Capital Expenditures permitted to be made by the US Borrower and any of its
Subsidiaries pursuant to clause (a) above in any fiscal year set forth in the
table above (before giving effect to any increase in such permitted expenditure
amount pursuant to this clause (b)) is greater than the amount of such Capital
Expenditures made by the US Borrower and any of its Subsidiaries during such
fiscal year, such excess (the “Rollover Amount”) may be carried forward and
utilized to make Capital Expenditures in succeeding fiscal years; provided that
in no event shall the Rollover Amount available to be utilized in any succeeding
fiscal year exceed 50% of the applicable permitted scheduled Capital Expenditure
amount as set forth in clause (a) above for the fiscal year by reference to
which the Rollover Amount was determined.
          (c) Notwithstanding the foregoing, the US Borrower and any of its
Subsidiaries may make Capital Expenditures (which Capital Expenditures will not
be included in any determination under the foregoing clause (a)) with the Net
Sale Proceeds of Asset Sales, to the extent such Net Sale Proceeds do not
require, or result in, a mandatory repayment of Term Loans pursuant to Section
2.12(c) and such proceeds are reinvested as required by said Section 2.12(c), or
with the Net Sale Proceeds of any sale, transfer or other disposition of assets
that would constitute an Asset Sale but for the applicability of clause (g) of
the definition of the term Asset Sale.
          (d) Notwithstanding the foregoing, the US Borrower and any of its
Wholly-Owned Subsidiaries may make Capital Expenditures (which Capital
Expenditures will not be included in any determination under the foregoing
clause (a)) constituting Permitted Acquisitions effected in accordance with the
requirements of Section 7.02(i).

131



--------------------------------------------------------------------------------



 



          SECTION 7.12. Limitation on Voluntary Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Issuances of Capital Stock; etc. Holdings will not, and will
not permit any of its Subsidiaries to:
     (a) make or permit any Unrestricted Subsidiary to make (or give any notice
in respect of) any voluntary or optional payment or prepayment on or redemption,
repurchase or acquisition for value of (including by way of entering into any
Synthetic Purchase Agreement with respect thereto or depositing with the trustee
with respect thereto or any other Person money or securities before due for the
purpose of paying when due), or any prepayment or redemption as a result of any
asset sale, excess cash flow recapture, exit event, change of control or similar
event of, any Senior Subordinated Notes, Additional Senior Subordinated Notes,
Permitted Subordinated Refinancing Indebtedness, Holdings Notes or Permitted
Holdings Refinancing Indebtedness; provided that the US Borrower may consummate
the Debt Tender Offer and, so long as no Default or Event of Default then exists
or would result therefrom, (i) any Senior Subordinated Notes, Additional Senior
Subordinated Notes and Permitted Subordinated Refinancing Indebtedness may be
refinanced with Permitted Subordinated Refinancing Indebtedness, (ii) any
Holdings Notes may be refinanced with Permitted Holdings Refinancing
Indebtedness, (iii) the US Borrower may repurchase all or a portion of the
Senior Subordinated Notes, Additional Senior Subordinated Notes, Permitted
Subordinated Refinancing Indebtedness on the open market, in an aggregate
Principal Amount for all purchases made pursuant to this clause (iii) not to
exceed $20,000,000, so long as, on a Pro Forma Basis after giving effect to such
repurchase, (A) the US Borrower is in compliance with Section 7.09 and
Section 7.10 and (B) the Adjusted Total Leverage Ratio is less than or equal to
2.75:1.00, in each case on the last day of the Test Period most recently ended
prior to the consummation of the respective repurchase, (iv) Holdings may repay
or repurchase all or a portion of the Holdings Notes or the Permitted Holdings
Refinancing Indebtedness so long as, on a Pro Forma Basis after giving effect to
such repayment or repurchase, (A) the US Borrower is in compliance with
Section 7.09 and Section 7.10 and (B) the Adjusted Total Leverage Ratio is less
than or equal to 4.25:1.00, in each case on the last day of the Test Period most
recently ended prior to the consummation of the respective repayment of
repurchase, and (v) Holdings and the US Borrower, as applicable, may apply the
Net Cash Proceeds from one or more Qualified Public Offerings after the
Effective Date to redeem, repurchase or otherwise acquire for value Holdings
Notes, Permitted Holdings Refinancing Indebtedness, Additional Senior
Subordinated Notes, Senior Subordinated Notes or Permitted Subordinated
Refinancing Indebtedness; provided that such redemption, repurchase or other
acquisition occurs within 120 days of the date of consummation of the relevant
Qualified Public Offering; provided further that, in the case of clauses
(iii) and (iv) above, the US Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by an Authorized Officer of the US
Borrower certifying, to the best of such officer’s knowledge, compliance with
the requirements of such clauses and containing the calculations necessary for
demonstrating such compliance;
     (b) amend or modify, or permit the amendment or modification of, any
provision of the Holding Shareholder Subordinated Notes, the Senior Subordinated
Note

132



--------------------------------------------------------------------------------



 



Documents, Holdings Notes Documents, the Canadian Intercompany Note, the UK
Intercompany Note or the Canadian LP Intercompany Notes, or, after the
incurrence or issuance thereof, amend or modify, or permit the amendment or
modification of, any provision of any Qualified Preferred Stock, Disqualified
Preferred Stock or Permitted Debt or of any agreement (including any purchase
agreement, indenture, loan agreement, security agreement or certificate of
designation relating thereto), in each case except for any such amendment or
modification that could not reasonably be expected to be adverse to the
interests of the Lenders in any material respect; and
     (c) amend, modify or change in any way that could reasonably be expected to
be adverse to the interests of the Lenders in any material respect any Debt
Tender Offer Document, its certificate or articles of incorporation (including
by the filing or modification of any certificate of designation other than any
certificates of designation relating to Qualified Preferred Stock or
Disqualified Preferred Stock issued as permitted herein), by-laws, certificate
of partnership, partnership agreement, certificate of limited liability company,
limited liability company agreement or any agreement entered into by it with
respect to its capital stock or other equity interest (including any
shareholders’ or similar agreement), or enter into any new agreement with
respect to its capital stock or other equity interest that could reasonably be
expected to be adverse in any material respect to the interests of the Lenders;
provided that the foregoing clause shall not restrict the ability of Holdings
and its Subsidiaries to amend their respective certificates of incorporation to
authorize the issuance of capital stock otherwise permitted to be issued
pursuant to the terms of this Agreement.
          SECTION 7.13. Limitation on Issuance of Capital Stock. (a) Holdings
will not, and will not permit any of its Subsidiaries to, issue (i) any
Preferred Stock (other than Preferred Stock issued pursuant to clause (c),
(d) or (e) below) or any options, warrants or rights to purchase Preferred Stock
or (ii) any redeemable common stock unless, in either case, the issuance thereof
is, and all terms thereof are, satisfactory to the Required Lenders in their
sole discretion.
          (b) Holdings will not permit any of its Subsidiaries to issue any
capital stock (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock, except
(i) for transfers and replacements of then outstanding shares of capital stock,
(ii) for stock splits, stock dividends and additional issuances that do not
decrease the percentage ownership of Holdings or any of its Subsidiaries in any
class of the capital stock of such Subsidiaries, (iii) to qualify directors to
the extent required by applicable law, (iv) that Subsidiaries formed after the
Effective Date pursuant to Section 7.15 may issue capital stock in accordance
with the requirements of Section 7.15 and (v) that Subsidiaries may issue common
stock to the US Borrower and its Subsidiaries in connection with any transaction
permitted by Section 7.05(n). All capital stock issued in accordance with this
Section 7.13(b) shall, to the extent owned by any Credit Party and required by
the US Collateral and Guaranty Agreement or a Foreign Pledge Agreement, be
delivered to the Collateral Agent for pledge pursuant to such US Collateral and
Guaranty Agreement or Foreign Pledge Agreement.
          (c) Holdings may issue Disqualified Preferred Stock so long as (i) no
Default or Event of Default then exists or would exist immediately after giving
effect to the respective

133



--------------------------------------------------------------------------------



 



issuance, (ii) the aggregate liquidation preference for all Disqualified
Preferred Stock issued after the Effective Date pursuant to this Section 7.13(c)
shall not exceed, when combined with the aggregate principal amount of all then
outstanding Indebtedness permitted by Section 7.04(m), $50,000,000, (iii) with
respect to each issue of Disqualified Preferred Stock, the gross cash proceeds
therefrom (or in the case of Disqualified Preferred Stock directly issued as
consideration for a Permitted Acquisition, the fair market value thereof (as
determined in good faith by Holdings) of the assets received therefor) shall not
be less than the liquidation preference thereof at the time of issuance and
(iv) the US Borrower shall furnish to the Administrative Agent a certificate by
an Authorized Officer of the US Borrower certifying to the best of such
officer’s knowledge as to compliance with the requirements of this
Section 7.13(c).
          (d) Holdings may issue Qualified Preferred Stock.
          SECTION 7.14. Limitation on Certain Restrictions on Subsidiaries.
Holdings will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of (a) Holdings or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets or (b) any such Subsidiary to (i) pay dividends or make any
other distributions on its capital stock or any other interest or participation
in its profits owned by Holdings or any Subsidiary of Holdings, or pay any
Indebtedness owed to Holdings or a Subsidiary of Holdings, (ii) make loans or
advances to Holdings or any Subsidiary of Holdings or (iii) transfer any of its
properties or assets to Holdings or any of its Subsidiaries except, in each
case, for such encumbrances or restrictions existing under or by reason of
(A) applicable law, (B) this Agreement and the other Credit Documents, (C) the
arrangements in effect on the date hereof identified on Schedule 7.14 (or to any
extension or renewal of, or any amendment, modification or replacement not
expanding the scope of, any such encumbrance or restriction), (D) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of Holdings or a Subsidiary of Holdings entered into in the
ordinary course of business and consistent with past practices, (E) customary
provisions restricting assignment of any contract entered into by Holdings or
any Subsidiary of Holdings in the ordinary course of business, (F) any agreement
or instrument governing Permitted Acquired Debt, which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective Permitted Acquisition and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective Permitted Acquisition,
(G) customary provisions restricting the assignment of licensing agreements,
management agreements or franchise agreements entered into by Holdings or any of
its Subsidiaries in the ordinary course of business, (H) restrictions applicable
to any Joint Venture that is a Subsidiary existing at the time of the
acquisition thereof as a result of an Investment pursuant to Section 7.05 or a
Permitted Acquisition effected in accordance with Section 6.13, provided that
the restrictions applicable to such respective Joint Venture are not made worse,
or more burdensome, from the perspective of Holdings and its Subsidiaries, than
those as in effect immediately before giving effect to the consummation of the
respective Investment or Permitted Acquisition, (I) any restriction or
encumbrance with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into for the sale or disposition of all or substantially all of
the capital stock or assets of such

134



--------------------------------------------------------------------------------



 



Subsidiary, so long as such sale or disposition of all or substantially all of
the capital stock or assets of such Subsidiary is permitted under this
Agreement, (J) restrictions on the transfer of any asset pending the close of
the sale of such asset so long as such sale is permitted under this Agreement,
(K) the documentation governing Permitted Debt (other than Permitted Acquired
Debt) so long as such restrictions are not materially more restrictive than
those contained in the Senior Subordinated Note Documents (prior to giving
effect to the consummation of the Debt Tender Offer), (L) restrictions on the
transfer of assets securing purchase money obligations and Capitalized Lease
Obligations otherwise permitted hereunder, (M) customary net worth provisions
contained in Real Property leases entered into by Subsidiaries of the US
Borrower so long as the US Borrower has determined in good faith that such net
worth provisions could not reasonably be expected to impair the ability of the
US Borrower and its Subsidiaries to meet their ongoing obligations (including
those under this Agreement), (N) the Holdings Notes Documents and (O) any
agreement relating to secured Indebtedness permitted by this Agreement if such
encumbrances or restrictions apply only to the property or assets securing such
Indebtedness.
          SECTION 7.15. Limitation on the Creation of Subsidiaries, Joint
Ventures and Unrestricted Subsidiaries. (a) Notwithstanding anything to the
contrary contained in this Agreement, Holdings will not, and will not permit any
of its Subsidiaries to, establish, create or acquire after the Effective Date
any Subsidiary or Unrestricted Subsidiary (other than Joint Ventures permitted
to be established in accordance with the requirements of Section 7.05(o));
provided that (i) the US Borrower, any of its Wholly-Owned Subsidiaries and any
Unrestricted Subsidiary shall be permitted to establish, create or acquire an
Unrestricted Subsidiary, so long as (A) if an Unrestricted Subsidiary is
established, created or acquired by a Credit Party, the capital stock or other
equity interests of such new Unrestricted Subsidiary that is owned by such
Credit Party shall be pledged as, and to the extent, required pursuant to the US
Collateral and Guaranty Agreement or a Foreign Pledge Agreement and the
certificates (if any) representing such stock or other equity interests,
together with appropriate powers duly executed in blank, shall be delivered to
the Collateral Agent, and (B) all Investments by the US Borrower and its
Subsidiaries in, or to acquire, any Unrestricted Subsidiary (including as a
result of the designation thereof as provided in the definition of Unrestricted
Subsidiary) are permitted pursuant to Section 7.05(o), (ii) the US Borrower and
its Wholly-Owned Subsidiaries shall be permitted to establish or create
Wholly-Owned Subsidiaries so long as, in each case, (A) at least 10 days’ (or
such shorter period of time as is acceptable to the Administrative Agent) prior
written notice thereof is given to the Administrative Agent, (B) the capital
stock or other equity interests of such new Subsidiary are promptly pledged
pursuant to, and to the extent required by, this Agreement and the US Collateral
and Guaranty Agreement or a Foreign Pledge Agreement and the certificates, if
any, representing such stock or other equity interests, together with stock or
other appropriate powers duly executed in blank, are delivered to the Collateral
Agent, (C) in the case of a Domestic Subsidiary, such new Domestic Subsidiary
promptly executes a counterpart of the US Collateral and Guaranty Agreement,
(D) in the case of any Foreign Subsidiary, such new Foreign Subsidiary promptly
executes a counterpart of the Foreign Guaranty and, to the extent required by
Section 6.11(a), the applicable Security Documents and (E) such new Subsidiary
takes all actions required pursuant to Section 6.11 and (iii) Subsidiaries may
be acquired pursuant to Permitted Acquisitions so long as, in each

135



--------------------------------------------------------------------------------



 



such case, (A) with respect to each Domestic Subsidiary and each Wholly-Owned
Foreign Subsidiary acquired pursuant to a Permitted Acquisition, the actions
specified in the preceding clause (ii), shall be taken and (B) with respect to
each Subsidiary that is acquired pursuant to a Permitted Acquisition, all
capital stock or other equity interests thereof owned by any Credit Party shall
be pledged pursuant to the US Collateral and Guaranty Agreement (in the case of
a Foreign Subsidiary, to the extent required thereby) or a Foreign Pledge
Agreement. In addition, each new Subsidiary that is required to execute any
Credit Document shall execute and deliver, or cause to be executed and
delivered, all other relevant documentation of the type described in Article V
as such new Subsidiary would have had to deliver if such new Subsidiary were a
Credit Party on the Effective Date.
          (b) Holdings will not, nor will Holdings permit any of its
Subsidiaries to, enter into any Joint Venture, except to the extent permitted by
Section 7.05(o).
ARTICLE VIII
Events of Default
Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
          SECTION 8.01. Payments. Any Borrower shall (a) default in the payment
when due of any principal of the Loans or the face amount of any B/A or
(b) default, and such default shall continue for three or more Business Days, in
the payment when due of any LC Disbursement (or any interest thereon), any
interest on the Loans or any fees or any other amounts owing hereunder or under
any other Credit Document; or
          SECTION 8.02. Representations, etc. Any representation, warranty or
statement made or deemed made by any Credit Party herein or in any other Credit
Document or in any statement or certificate delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
          SECTION 8.03. Covenants. Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 6.01(f)(i), 6.10, 6.12, 6.13, 6.17, 6.18 or Article VII, or (b) default
in the due performance or observance by it of any term, covenant or agreement
(other than those referred to in Section 8.01, 8.02 or clause (a) of this
Section 8.03) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after notice to the defaulting party
by the Administrative Agent or the Required Lenders; or
          SECTION 8.04. Default Under Other Agreements. (a) Holdings or any of
its Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Loan Document Obligations) beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or

136



--------------------------------------------------------------------------------



 



agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity; or (b) any Indebtedness (other than the Loan Document
Obligations) of Holdings or any of its Subsidiaries shall be declared to be due
and payable, or shall be required to be prepaid other than by a regularly
scheduled required prepayment or as a mandatory prepayment (unless such required
prepayment or mandatory prepayment results from a default thereunder or an event
of the type that constitutes an Event of Default), prior to the stated maturity
thereof; provided that it shall not constitute an Event of Default pursuant to
clause (a) or (b) of this Section 8.04 unless the principal amount of any one
issue of such Indebtedness, or the aggregate amount of all such Indebtedness
referred to in clauses (a) and (b) above, exceeds $15,000,000 at any one time;
or
          SECTION 8.05. Bankruptcy, etc. Holdings or any of its Subsidiaries
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy”, as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”) or under any similar law of any
jurisdiction; or an involuntary case is commenced against Holdings or any of its
Subsidiaries and the petition is not controverted within 20 days, or is not
dismissed within 60 days, after commencement of the case; or a receiver or
custodian (as defined in the Bankruptcy Code or in any similar law of any
jurisdiction) is appointed for, or takes charge of, all or substantially all of
the property of Holdings or any of its Subsidiaries; or Holdings or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings or any of its Subsidiaries; or there is commenced
against Holdings or any of its Subsidiaries any such proceeding that remains
undismissed for a period of 60 days; or Holdings or any of its Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Holdings or any of its
Subsidiaries suffers any appointment of any receiver, custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or Holdings or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any Company action is taken by
Holdings or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or
          SECTION 8.06. Pension Matters. (a)(i) Any Plan shall fail to satisfy
the minimum funding standard required for any plan year or part thereof under
Section 412 of the Code or Section 302 of ERISA or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code or Section 303 or 304 of ERISA, (ii) a Reportable Event shall have
occurred, (iii) any Plan that is subject to Title IV of ERISA is, shall have
been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, (iv) any Plan shall have an Unfunded Current Liability,
(v) a contribution required to be made by Holdings or any Subsidiary of Holdings
with respect to a Plan, a Multiemployer Plan or a Foreign Pension Plan has not
been timely made, (vi) Holdings or any Subsidiary of Holdings or any ERISA
Affiliate has incurred or is likely to incur any liability to or on account of a
Multiemployer Plan or (vii) Holdings or any Subsidiary of Holdings has incurred
or is likely to incur liabilities pursuant to one or more employee welfare
benefit plans (as defined in Section 3(1) of ERISA) that provide benefits to
retired employees or other former employees (other than as required by Section

137



--------------------------------------------------------------------------------



 



601 of ERISA) or pursuant to any Plan or Foreign Pension Plan; (b) there shall
result from the event or events set forth in this Section 8.06 the imposition of
a lien, the granting of a security interest, or a liability; and (c) such lien,
security interest or liability, individually and/or in the aggregate, in the
opinion of the Required Lenders, has had, or could reasonably be expected to
have, a Material Adverse Effect; or
          SECTION 8.07. Security Documents. (a) Any Security Document shall
cease to be, or shall be asserted by any Credit Party or any Person acting on
behalf of any Credit Party not to be, in full force and effect, or shall cease
to give, or shall be asserted by any Credit Party or any Person acting on behalf
of any Credit Party not to give, the Collateral Agent the Liens, rights, powers
and privileges purported to be created thereby in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except as permitted by
Section 7.03), and subject to no other Liens (except as permitted by Section
7.03), or (b) any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond any cure or grace period specifically applicable thereto pursuant to the
terms of any such Security Document; or
          SECTION 8.08. Guaranties. Any Guaranty or any provision thereof shall
cease to be in full force and effect, or any Guarantor or any Person acting by
or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under the relevant Guaranty or any Guarantor shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to any Guaranty; or
          SECTION 8.09. Judgments. One or more judgments or decrees shall be
entered against Holdings or any of its Subsidiaries involving a liability (to
the extent not either paid or covered by insurance) in excess of $15,000,000 for
all such judgments and decrees and all such judgments or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within 60 days from
the entry thereof; or
          SECTION 8.10. Ownership. A Change of Control Event shall have
occurred; or
          SECTION 8.11. Remedies Blockage. Any holder of any Holdings Notes or
Permitted Holdings Refinancing Indebtedness shall take any action to cause such
Indebtedness or any other obligations in respect thereof to become due and
payable, institute any legal proceedings (including any involuntary bankruptcy
proceeding) against Holdings or otherwise to enforce or collect upon such
Indebtedness or any other obligations in respect thereof or take any other
action to enforce such holder’s remedies with respect thereto;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrowers, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Guarantor
or any Borrower except as otherwise specifically provided for in this Agreement
(provided that if an Event of Default specified in Section 8.05 shall occur with
respect to any Borrower, the result

138



--------------------------------------------------------------------------------



 



that would occur upon the giving of written notice by the Administrative Agent
as specified in clauses (a), (b) and (c) below shall occur automatically without
the giving of any such notice): (a) declare the Total Commitment terminated,
whereupon the Commitment of each Lender shall forthwith terminate immediately
and any Commitment Fees shall forthwith become due and payable without any other
notice of any kind; (b) declare the principal of and any accrued interest in
respect of all Loans, B/As then outstanding and all other Loan Document
Obligations owing hereunder (including LC Disbursements) to be, whereupon the
same shall become, forthwith due and payable by the Borrowers without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (c) enforce, as Collateral Agent (or direct
the Collateral Agent to enforce), any or all of the Liens and security interests
created pursuant to the Security Documents; (d) terminate any Letter of Credit
that may be terminated in accordance with its terms; (e) direct the US Borrower
to pay (and the US Borrower hereby agrees upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Section 8.05, to pay) to the
Collateral Agent at the applicable Notice/Payment Office such additional amounts
of cash, to be held as security for the US Borrower’s reimbursement obligations
in respect of Letters of Credit then outstanding, equal to the aggregate Stated
Amount of all Letters of Credit then outstanding; and (f) apply any cash
collateral as provided in Section 2.12.
ARTICLE IX
Administrative Agent
          SECTION 9.01. Appointment. Each Lender and the Letter of Credit Issuer
hereby irrevocably designates and appoints JPMCB as Administrative Agent (for
purposes of this Article IX, the term “Administrative Agent” shall mean JPMCB in
its capacity as Administrative Agent hereunder and in its capacity as Collateral
Agent pursuant to the Security Documents), Calyon New York Branch as Syndication
Agent, Bank of America, N.A. as Co-Documentation Agent and The Bank of Nova
Scotia as Co-Documentation Agent, J.P. Morgan Securities Inc. as Co-Lead
Arranger and Joint Bookrunner and Goldman Sachs Credit Partners L.P. as Co-Lead
Arranger and Joint Bookrunner, in each case to act as specified herein and in
the other Credit Documents, and each such Lender hereby irrevocably authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Credit Documents, together with, in
the case of the Administrative Agent and the Collateral Agent, such other powers
as are reasonably incidental thereto. The Administrative Agent agrees to act as
such upon the express conditions contained in this Article IX. Notwithstanding
any provision to the contrary elsewhere in this Agreement or in any other Credit
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Credit
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and neither Holdings nor any of its
Subsidiaries shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this

139



--------------------------------------------------------------------------------



 



Agreement, the Administrative Agent shall act solely as agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.
Notwithstanding anything herein to the contrary, neither of the Co-Lead
Arrangers and Joint Bookrunners nor (in their capacities as such) Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
any Credit Document.
          SECTION 9.02. Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement or any other Credit Document by
or through agents, sub-agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent or attorney-in-fact and to the Related Parties of
the Administrative Agent and any such sub-agent or attorney-in-fact, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.
          SECTION 9.03. Exculpatory Provisions. Neither the Administrative Agent
nor any of its affiliates or any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such person in its
capacity as Administrative Agent under or in connection with this Agreement or
the other Credit Documents (except for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (b) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by Holdings,
any of its Subsidiaries or any of their respective officers contained in this
Agreement or the other Credit Documents, any other Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Document or for any failure of Holdings, any of its
Subsidiaries or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or the other Documents, or to inspect the properties, books or records
of Holdings or any of its Subsidiaries. The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any other
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of Holdings or any of its Subsidiaries
to the Administrative Agent or any Lender or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

140



--------------------------------------------------------------------------------



 



          SECTION 9.04. Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, facsimile, telex or teletype message, statement, order or
other document or conversation (including any electronic message, internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
Holdings or any of its Subsidiaries), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.
          SECTION 9.05. Notice of Default. The Administrative Agent shall be
deemed not to have knowledge or notice of the occurrence of any Default or Event
of Default until the Administrative Agent has actually received notice from a
Lender or a Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders. The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
          SECTION 9.06. Nonreliance on the Administrative Agent and Other
Lenders. Each Lender and the Letter of Credit Issuer expressly acknowledges that
none of the Administrative Agent and any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including any review of the affairs of Holdings or any of its
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of Holdings and its Subsidiaries
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender and the Letter of Credit Issuer also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not

141



--------------------------------------------------------------------------------



 



taking action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other condition, prospects and creditworthiness of Holdings and
its Subsidiaries. The Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
condition, prospects or creditworthiness of Holdings or any of its Subsidiaries
that may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates in any
capacity.
          SECTION 9.07. Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such ratably according to their
respective “percentages” as used in determining the Required Lenders at such
time or, if the Commitments have terminated and all Loans have been repaid in
full, as determined immediately prior to such termination and repayment (with
such “percentages” to be determined as if there are no Defaulting Lenders), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loan Document Obligations) be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as such in any way relating to
or arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by Holdings or any of its Subsidiaries; provided that no
Lender shall be liable to the Administrative Agent for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting primarily from the
gross negligence or willful misconduct of the Administrative Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). If any indemnity furnished to the Administrative Agent for any
purpose shall, in the opinion of the Administrative Agent, be insufficient or
become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this Section 9.07 shall survive the
payment of all Loan Document Obligations.
          SECTION 9.08. Administrative Agent in its Individual Capacity. The
Administrative Agent and its respective affiliates may make loans to, accept
deposits from and generally engage in any kind of business with Holdings and its
Subsidiaries as though the Administrative Agent were not the Administrative
Agent hereunder. With respect to the Loans made by it and all Loan Document
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
          SECTION 9.09. Holders. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person

142



--------------------------------------------------------------------------------



 



or entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.
          SECTION 9.10. Resignation of the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its functions and
duties hereunder and/or under the other Credit Documents at any time by giving
written notice to Holdings and the Lenders. Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses
(b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation, the Required Lenders shall
appoint a successor Administrative Agent hereunder or thereunder who shall be a
commercial bank or trust company reasonably acceptable to Holdings.
          (c) If a successor Administrative Agent shall not have been so
appointed within 30 Business Days after the acting Administrative Agent gives
notice of its resignation, the Administrative Agent, with the consent of
Holdings (which consent shall not be unreasonably withheld), shall then appoint
a successor Administrative Agent who shall serve as Administrative Agent
hereunder or thereunder until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Lenders appoint a
successor Administrative Agent as provided above.
          (e) After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.12 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
          SECTION 9.11. Power of Attorney. Each of the Administrative Agent and
the Collateral Agent is hereby expressly authorized (with the right of
sub-delegation) by and on behalf of each Lender to enter into any Security
Document required to be executed and delivered pursuant to this Agreement or the
other Credit Documents in order to secure the obligations of the Borrowers and
Guarantors hereunder and thereunder. Each of the Administrative Agent and the
Collateral Agent shall be entitled to all declarations, and may appoint any
attorney-in-fact to act on its behalf, as it considers necessary or useful in
connection with the entering into of such Security Documents. The Administrative
Agent and the Collateral Agent shall further be entitled to rescind, amend
and/or execute new and different versions of the aforementioned Security
Documents in accordance with the terms of this Agreement. Each Lender hereby
grants to each of the Administrative Agent and the

143



--------------------------------------------------------------------------------



 



Collateral Agent an irrevocable power of attorney, in such Lender’s name, to
take the actions contemplated above in this Section 9.11.
          SECTION 9.12. Trustee Provisions. (a) The Collateral Agent shall hold
the security constituted by the Foreign Security Agreements, Foreign Pledge
Agreements, and Foreign Mortgages, in each case executed by, or in respect of
the equity interests in, a Subsidiary organized under the laws of England and
Wales in the United Kingdom (each an “English Security Document”) as agent and
trustee for each of the Lenders in accordance with their terms. The Collateral
Agent shall not be liable for any failure, omission, or defect in registering,
protecting or perfecting the security constituted by any English Security
Document or any security created thereby.
          (b) The Collateral Agent has no obligation to enquire into or check
the title which any Credit Party may have to any property over which security is
intended to be created by any English Security Document or to insure any such
property.
          (c) The Collateral Agent is not under any obligation to hold any title
deeds, English Security Documents or any other documents in connection with the
property charged by any Security Document or any other such security in its own
possession or to take any steps to protect or preserve the same. The Collateral
Agent may permit the relevant Credit Party, any bank providing safe custody
services or any professional adviser of the Collateral Agent to retain all such
title deeds, English Security Documents and other documents in its possession.
          (d) All amounts received by the Collateral Agent under the English
Security Documents may be (i) invested in any investment for the time being
authorized by English law for the investment by trustees of trust money or in
any other investments which may be selected by the Collateral Agent with the
consent of the Required Lenders; or (ii) placed on deposit at such bank or
institution (including the Administrative Agent or Lender) and upon such terms
as the Collateral Agent may think fit. Any and all such monies and all interest
thereon shall be paid over to the Collateral Agent forthwith upon demand by the
Collateral Agent.
          (e) Each Lender confirms its approval of the English Security
Documents and authorizes and directs the Collateral Agent (by itself or by such
person(s) as it may nominate) to execute and enforce the same as trustee (or
agent) or as otherwise provided (and whether or not expressly in the Lenders’
names) on its behalf.
ARTICLE X
Miscellaneous
          SECTION 10.01. Payment of Expenses, etc. The Borrowers jointly and
severally agree to: (a) pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent and the Collateral Agent (including the reasonable fees
and disbursements of Cravath, Swaine & Moore LLP and no more than one local and
one foreign counsel to the Administrative Agent and the Collateral Agent in each
applicable jurisdiction) in connection with the negotiation, preparation,
execution and delivery of the Credit Documents and the documents and instruments
referred to therein and any

144



--------------------------------------------------------------------------------



 



amendment, waiver or consent relating thereto and in connection with the
Administrative Agent’s syndication efforts with respect to this Agreement;
(b) pay all reasonable out-of-pocket costs and expenses of the Administrative
Agent, the Collateral Agent, each Letter of Credit Issuer and each of the
Lenders in connection with the enforcement of the Credit Documents and the
documents and instruments referred to therein and, after an Event of Default
shall have occurred and be continuing, the protection of the rights of the
Administrative Agent, the Collateral Agent, each Letter of Credit Issuer and
each of the Lenders thereunder (including the reasonable fees and disbursements
of one counsel plus no more than one local and one foreign counsel in each
applicable jurisdiction, and consultants for the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuers and the Lenders); (c) pay and
hold each of the Lenders harmless from and against any and all present and
future stamp and other similar taxes with respect to the foregoing matters and
save each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (d) indemnify the
Administrative Agent, the Collateral Agent, each Letter of Credit Issuer and
each Lender and their affiliates and each of their respective officers,
directors, employees, representatives, trustees, affiliates and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, (i) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Collateral Agent,
any Letter of Credit Issuer or any Lender is a party thereto and whether or not
any such investigation, litigation or other proceeding is between or among the
Administrative Agent, the Collateral Agent, any Letter of Credit Issuer, any
Lender, any Credit Party or any third Person or otherwise) related to the
entering into and/or performance of this Agreement or any other Document or the
use of the proceeds of any Loans or B/As hereunder or any drawing on any Letter
of Credit or the Transaction or the consummation of any other transactions
contemplated in any Document (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified (as determined
by a court of competent jurisdiction in a final and non-appealable decision)),
or (ii) the actual or alleged presence or Release of Hazardous Materials on, at
or from any real property currently or formerly owned or operated by Holdings or
its Subsidiaries or any Environmental Claim, in each case, including the
reasonable fees and disbursements of counsel and independent consultants
incurred in connection with any such investigation, litigation or other
proceeding. To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrowers jointly and severally shall make the maximum contribution
to the payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.
          SECTION 10.02. Right of Setoff. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence of an Event of Default, the
Administrative Agent, the Collateral Agent, each Letter of Credit Issuer and
each Lender are hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit

145



--------------------------------------------------------------------------------



 



Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by the Administrative
Agent, the Collateral Agent, such Letter of Credit Issuer or such Lender
(including by branches and agencies of the Administrative Agent, the Collateral
Agent, such Letter of Credit Issuer and such Lender wherever located) to or for
the credit or the account of any Credit Party against and on account of the Loan
Document Obligations of any Credit Party to the Administrative Agent, the
Collateral Agent, such Letter of Credit Issuer or such Lender under this
Agreement or under any of the other Credit Documents, including all interests in
Loan Document Obligations of any Credit Party purchased by such Lender pursuant
to Section 2.19(c), and all other claims of any nature or description arising
out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent, the Collateral Agent,
such Letter of Credit Issuer or such Lender shall have made any demand hereunder
and although said Loan Document Obligations shall be contingent or unmatured.
          SECTION 10.03. Notices; Authorized Representative. (a) Except as
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including facsimile communication)
and mailed, faxed or delivered by overnight courier, if to any Credit Party, at
the address specified in Schedule 10.03 or in the other relevant Credit
Documents, as the case may be; if to the Administrative Agent or any Letter of
Credit Issuer, at such Person’s applicable Notice/Payment Office; if to any
Lender, at its address specified for such Lender on such Lender’s Administrative
Questionnaire; or at such other address for any party as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective when received. References herein to the taking
of any action hereunder of an administrative nature by any Borrower shall be
deemed to include references to the US Borrower’s taking such action on such
Borrower’s behalf and the Administrative Agent is expressly authorized to accept
any such action taken by the US Borrower as having the same effect as if taken
by such Borrower. Notwithstanding anything to the contrary contained in this
Agreement, notices, requests, demands and other communications made to Lenders
in their capacity as such may be made by electronic transmission.
          (b) For greater certainty, and without limiting the powers of the
Administrative Agent or Collateral Agent, or any other Person acting as an agent
for the Administrative Agent or the Collateral Agent pursuant to any Credit
Document, hereunder or under any of the other Credit Documents, each of Holdings
and the Borrowers hereby acknowledges that the Administrative Agent shall, for
purposes of holding any security granted by any of Holdings or any Subsidiary of
Holdings on property pursuant to the laws of the Province of Quebec to secure
obligations of Holdings or such Subsidiary of Holdings under any debenture, be
the holder of an irrevocable power of attorney (fondè de pouvoir) (within the
meaning of the Civil Code of Quebec) for all present and future Secured Parties
and in particular for all present and future holders of any such debenture. The
Lenders hereby irrevocably constitute, to the extent necessary, the
Administrative Agent as the holder of an irrevocable power of attorney (fondè de
pouvoir) (within the meaning of Article 2692 of the Civil Code of Quebec) in
order to hold security granted by any of Holdings or any Subsidiary of Holdings
in the Province of Quebec to secure the obligations of any of Holdings or any
Subsidiary of Holdings under any debenture, which is hereby ratified and
confirmed by and on behalf of all

146



--------------------------------------------------------------------------------



 




Secured Parties. Each assignee of the Administrative Agent or a Lender shall be
deemed to have confirmed and ratified the constitution of the Administrative
Agent as the holder of such irrevocable power of attorney (fondè de pouvoir) by
execution of an Assignment and Assumption Agreement. Notwithstanding the
provisions of Section 32 of the An Act respecting the special powers of legal
persons (Quebec), the Administrative Agent may acquire and be the holder of any
debenture. Each of Holdings and the Borrowers hereby acknowledges that such
debenture constitutes a title of indebtedness, as such term is used in
Article 2692 of the Civil Code of Quebec. Notwithstanding the foregoing, nothing
contained herein is intended to revoke the provisions of Section 10.03(b) of the
Existing Credit Agreement with respect to the role of the Canadian Agent as
described therein.
          SECTION 10.04. Benefit of Agreement. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
except that (i) no Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Credit Party without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Letter
of Credit Issuer that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Letter of Credit Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it and the outstanding B/As
accepted and purchased by it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of (A) the US Borrower, provided that no
consent of the US Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other assignee, (B) the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund and (C) the Letter of Credit
Issuer, provided that no consent of the Letter of Credit Issuer shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment.

  (ii)   Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans and B/As of any Tranche, the amount of
the Commitment or Loans and B/As of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption Agreement
with respect to such assignment is delivered

147



--------------------------------------------------------------------------------



 



      to the Administrative Agent) shall not be less than $5,000,000 or, in the
case of a Term Loan, $1,000,000, unless the US Borrower and the Administrative
Agent otherwise consent (such consent not to be unreasonably withheld or
delayed), provided that no such consent of the US Borrower shall be required if
an Event of Default has occurred and is continuing, (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement, provided that this clause
(B) shall not be construed to prohibit assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of one Tranche of
Commitments or Loans and B/As, (C) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500, provided that
assignments made pursuant to Section 2.20(b) or Section 10.11(b) shall not
require the signature of the assigning Lender to become effective, (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and any tax forms required by Section 2.18 and
(E) in the case of any assignment of all or a portion of any Lender’s Global
Revolving Loan Commitment, the assignee must be capable of complying with its
obligations to make Loans to the US Borrower, the UK Borrower and the Canadian
Borrower and accept and purchase B/As in US Dollars, Canadian Dollars and
Sterling, as applicable, as provided in Sections 2.01 and 2.07.

          For purposes of paragraph (b) of this Section, the term “Approved
Fund” and “CLO” have the following meanings:
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund that invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “CLO” means an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

  (iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this

148



--------------------------------------------------------------------------------



 



      Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.01 and to any
fees payable hereunder that have accrued for such Lender’s account but have not
yet been paid). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c)(i) of this Section.    
(iv)   The Administrative Agent, acting for this purpose as an agent of the US
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal amount
of the Loans and LC Disbursements owing to and B/As of, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Holdings, the US Borrower, the Administrative Agent,
the Letter of Credit Issuer and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the US Borrower, the Letter of
Credit Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.     (v)   Upon its receipt of a duly completed
Assignment and Assumption Agreement executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire and any tax
forms required by Section 2.18(e) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption Agreement and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.     (vi)  
The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

149



--------------------------------------------------------------------------------



 



          (c) (i) Any Lender may, without the consent of the US Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (each a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it and
B/As accepted and purchased by it), provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Holdings, the US Borrower, the Administrative Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Credit Documents and to approve any amendment, modification or
waiver of any provision of the Credit Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso, or clause (A) of the third proviso, to Section 10.11(a) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the US
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.02 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.19 as though it were a Lender.

  (ii)   A Participant shall not be entitled to receive any greater payment
under Section 2.16 or Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the US
Borrower’s prior written consent. A Participant that would be a Non-US Lender if
it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the US Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the US Borrower, to comply with
Section 2.18 as though it were a Lender.

          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          (e) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the US Borrower, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to any Borrower pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan or
accept and purchase any B/A and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Loan or accept and
purchase all or any part of

150



--------------------------------------------------------------------------------



 




such B/A, the Granting Lender shall be obligated to make such Loan or accept and
purchase such B/A pursuant to the terms hereof. The making of a Loan or
acceptance and purchase of a B/A by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made or such B/A were accepted and purchased by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, or join any other person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 10.04, any SPV may (i) with notice to, but without the prior written
consent of, any Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
or B/As to the Granting Lender or to any financial institutions (consented to by
the US Borrower and Administrative Agent) providing liquidity or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and B/As and (ii) disclose on a confidential basis any non-public information
relating to its Loans and B/As to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.
          SECTION 10.05. No Waiver; Remedies Cumulative. No failure or delay on
the part of the Administrative Agent, the Collateral Agent, any Lender or the
Letter of Credit Issuer in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between any Credit
Party and the Administrative Agent, the Collateral Agent, any Lender or the
Letter of Credit Issuer shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder or under any
other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies herein expressly provided are cumulative and not exclusive
of any rights or remedies that the Administrative Agent, the Collateral Agent,
any Lender or the Letter of Credit Issuer would otherwise have. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent, the Lenders or the Letter of Credit Issuer to any other or further action
in any circumstances without notice or demand.
          SECTION 10.06. Calculations; Computations. (a) The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP and, except as set forth in the notes thereto
or as otherwise disclosed in writing by the US Borrower to the Lenders, be
consistently applied throughout the periods involved; provided that (i) to the
extent expressly required pursuant to the provisions of this Agreement, certain
calculations shall be made on a Pro Forma Basis, (ii) to the extent compliance
with Section 7.09 or 7.10 or the determination of any of the Adjusted Total
Leverage Ratio, the Total Leverage Ratio, the Consolidated Interest Coverage
Ratio and the Consolidated Fixed Charge Coverage Ratio would include periods
occurring prior to the Effective Date, such calculation shall be adjusted on a
Pro Forma Basis to give effect to the

151



--------------------------------------------------------------------------------



 



Transaction as if same had occurred on the first day of the respective period,
(iii) in the case of any determinations of Consolidated Interest Expense,
Consolidated Fixed Charges or Consolidated EBITDA for any portion of any Test
Period that ends prior to the Effective Date, all computations determining
compliance with Section 7.09 or 7.10 and all determinations of the Adjusted
Total Leverage Ratio, the Total Leverage Ratio (including as used in the
definition of Applicable Rate), the Consolidated Interest Coverage Ratio and the
Consolidated Fixed Charge Coverage Ratio shall be calculated in accordance with
the definition of Test Period contained herein and (iv) for purposes of
calculating the Applicable Rate, financial ratios, financial terms, all
covenants and related definitions, all such calculations based on the operations
of the US Borrower and its Subsidiaries on a consolidated basis shall be made
without giving effect to the operations of any Unrestricted Subsidiaries.

  (b)(i)   The Administrative Agent shall determine the US Dollar Equivalent of
any Borrowing denominated in Canadian Dollars or Sterling or any B/A accepted
and purchased under Section 2.07 as of each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of a Notice of Borrowing, Interest Election Request or request for an acceptance
and purchase of B/As with respect to such Borrowing or B/A, in each case using
the Spot Exchange Rate for the applicable currency in relation to US Dollars in
effect on the date of determination and each such amount shall be the US Dollar
Equivalent of such Borrowing or B/A until the next required calculation thereof
pursuant to this Section 10.06(b)(i). The Administrative Agent shall in addition
determine the US Dollar Equivalent of any Borrowing denominated in Canadian
Dollars or Sterling or any B/A accepted and purchased under Section 2.07 as of
the CAM Exchange Date as set forth in Section 2.21.     (ii)   The
Administrative Agent shall determine the US Dollar Equivalent of any Canadian
Dollar Letter of Credit as of each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of each
request for the issuance, amendment, renewal or extension of such Canadian
Dollar Letter of Credit, using the Spot Exchange Rate for Canadian Dollars in
relation to US Dollars in effect on the date of determination, and each such
amount shall be the US Dollar Equivalent of such Letter of Credit until the next
required calculation thereof pursuant to this Section 10.06(b)(ii). The
Administrative Agent shall in addition determine the US Dollar Equivalent of any
Canadian Dollar Letter of Credit as of the CAM Exchange Date as set forth in
Section 2.21.     (iii)   The US Dollar Equivalent of any LC Disbursement made
by any Letter of Credit Issuer in respect of any Canadian Dollar Letter of
Credit and not reimbursed by the US Borrower shall be determined as set forth in
paragraphs (e) or (l) of Section 2.05, as applicable. In addition, the Canadian
Dollar LC Exposure shall be determined as set forth in paragraph (j) of
Section 2.05, at the time and in the circumstances specified therein.

152



--------------------------------------------------------------------------------



 



          (c) For the purpose of determining compliance with Sections 7.04(d),
(g) and (o), any interest on any Indebtedness theretofore incurred pursuant to
such Sections that is capitalized and/or paid in the form of additional
Indebtedness with the same terms shall not be treated as an incurrence of
additional Indebtedness for purposes of determining compliance with the dollar
limitations set forth therein.
          (d) Notwithstanding anything to the contrary contained in clause
(a) of this Section 10.06, for purposes of determining compliance with any
incurrence tests set forth in Article VI or VII (excluding Sections 7.09 and
7.10), any amounts so incurred or expended (to the extent incurred or expended
in a currency other than US Dollars) shall be converted into US Dollars on the
basis of the US Dollar Equivalent of the respective such amounts as in effect on
the date of such incurrence or expenditure under any provision of any such
Section that has an aggregate US Dollar limitation provided for therein (and to
the extent the respective incurrence test limits the aggregate amount
outstanding (or expended) at any time and is expressed in US Dollars, all
outstanding amounts originally incurred or expended in a currency other than US
Dollars shall be converted into US Dollars on the basis of the US Dollar
Equivalent of the respective such amounts as in effect on the date any new
incurrence or expenditures made under any provision of any such Section that
regulates the US Dollar amount outstanding (or expended) at any time).
          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time, provided that, if the US Borrower notifies the
Administrative Agent that the US Borrower requests an amendment to any provision
(including any definition) hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the US
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          SECTION 10.07. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS EXPRESSLY PROVIDED
OTHERWISE IN CERTAIN OF THE OTHER CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, EACH OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH

153



--------------------------------------------------------------------------------



 



OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS CT CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF THE
PROPERTY OF HOLDINGS AND ITS SUBSIDIARIES, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO
BE AVAILABLE TO ACT AS SUCH, EACH OF HOLDINGS AND EACH BORROWER AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK COUNTY ON THE TERMS
AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT. EACH OF HOLDINGS AND EACH BORROWER HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER
HOLDINGS AND EACH BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS JURISDICTION
OVER SUCH CREDIT PARTY. EACH OF HOLDINGS AND EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
HOLDINGS AND EACH BORROWER, AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION
10.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF
HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY CREDIT PARTY IN ANY OTHER JURISDICTION.
          (b) EACH OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

154



--------------------------------------------------------------------------------



 



          SECTION 10.08. Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A
complete set of counterparts executed by all the parties hereto shall be lodged
with the Borrowers and the Administrative Agent.
          SECTION 10.09. [Reserved]
          SECTION 10.10. Headings Descriptive. The headings of the several
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.
          SECTION 10.11. Amendment or Waiver, etc. (a) Except as provided in
Section 2.23, neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing and, in the case of this
Agreement, signed by the respective Credit Parties party hereto and the Required
Lenders or, in the case of any other Credit Document, signed by the respective
Credit Parties hereto and the Administrative Agent or Collateral Agent party
thereto with the consent of the Required Lenders; provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender
(other than a Defaulting Lender) (with Loan Document Obligations being directly
affected thereby in the case of the following clauses (i) and (vi), and in such
case only to the extent of such Loan Document Obligations), (i) extend the final
scheduled maturity of any Loan or Note or extend the Revolving Loan Maturity
Date or extend the required date of reimbursement of any LC Disbursement or
extend the stated maturity of any Letter of Credit beyond the Revolving Loan
Maturity Date (it being understood that any change to, or the deletion of, the
proviso to the definition of “Term Loan Maturity Date” is not an extension of
the final scheduled maturity of any Loans or Notes hereunder), or reduce the
rate or amount or extend the time of payment of interest or fees thereon, or
reduce the principal amount of any Loan, B/A or LC Disbursement or extend any
Scheduled Repayment or any scheduled payment of principal of any Incremental
Term Loan or reduce the amount of any such Scheduled Repayment or scheduled
payment (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 10.06(a) shall not constitute a
reduction in any rate of interest or fees for purposes of this clause (i)),
(ii) release all or substantially all the Collateral (except as expressly
permitted in this Agreement and/or the Security Documents) under all the
Security Documents, (iii) release the Guaranty by Holdings or any other material
Guaranty (except as expressly provided in the Guaranties) or limit the liability
of Holdings or the applicable Credit Party under any such Guaranty, (iv) amend,
modify or waive any provision of this Section 10.11 (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement that afford the protections to such additional extensions of credit of
the type provided to the Term Loans and the Revolving Loan Commitments on the
Effective Date), (v) reduce the percentage specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date), (vi) amend, modify or waive any

155



--------------------------------------------------------------------------------



 



other provisions of any Credit Document specifying the number or percentage of
Lenders (or Lenders of any Tranche) required to waive, amend or modify any
rights thereunder or grant any consent thereunder, (vii) consent to the
assignment or transfer by any Borrower of any of its respective rights and
obligations under this Agreement or any other Credit Document or (viii) amend,
modify or waive the requirement set forth in Section 2.19(b) that funds be
applied ratably among the parties entitled thereto; and provided further that no
such changes, waivers, discharge or termination shall (i) change any provisions
of any Credit Document in a manner that by its terms adversely affects the
rights in respect of payments, or Collateral to secure payments, due to Lenders
holding Loans of any Tranche differently than those holding Loans of any other
Tranche, without the written consent of Lenders holding a majority in interest
of the outstanding Loans and unused Commitments of each adversely affected
Tranche, or (ii) modify the protections afforded to an SPV pursuant to the
provisions of Section 10.04(e) without the written consent of such SPV; provided
further, that any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of Lenders holding
Loans or Commitments of a particular Tranche (but not the Lenders holding Loans
or Commitments of any other Tranche) may be effected by an agreement or
agreements in writing entered into by Holdings, each Borrower and the requisite
percentage in interest of the affected Tranche of Lenders that would be required
to consent thereto under this Section if such Tranche of Lenders were the only
Tranche of Lenders hereunder at the time; provided further that no such change,
waiver, discharge or termination shall (A) increase the Commitments of any
Lender over (or reduce, on a non-pro rata basis, the Commitments of any Lender
from) the amount thereof then in effect without the consent of such Lender (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the US
Total Revolving Loan Commitment or Global Total Revolving Loan Commitment shall
not constitute an increase of the Commitment of any Lender, and that an increase
in the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender), (B) without the consent of each
Letter of Credit Issuer, amend, modify or waive any provision of Section 2.05 or
alter its rights or obligations with respect to Letters of Credit, (C) without
the consent of the Swingline Lender, alter its rights or obligations with
respect to Swingline Loans or (D) without the consent of the Administrative
Agent or Collateral Agent, amend, modify or waive any provision of Article X as
same applies to the Administrative Agent or Collateral Agent, as the case may
be, or any other provision as same relates to the rights or obligations of the
Administrative Agent or Collateral Agent, as the case may be.
          (b) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
if the consent of the Required Lenders (and, to the extent any Proposed Change
requires the consent of Lenders holding Loans of any Tranche pursuant to clause
(i) of the second proviso of paragraph (a) of this Section, the consent of a
majority in interest of the outstanding Loans and unused Commitments of such
Tranche) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (a) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is

156



--------------------------------------------------------------------------------



 




not a Non-Consenting Lender, at the US Borrower’s request, any assignee that is
acceptable to the Administrative Agent shall have the right, with the
Administrative Agent’s consent, to purchase from such Non-Consenting Lender, and
such Non-Consenting Lender agrees that it shall, upon the US Borrower’s request,
sell and assign to such assignee, at no expense to such Non-Consenting Lender,
all the Commitments, Term Loans and US Revolving Credit Exposure and Global
Revolving Credit Exposure of such Non-Consenting Lender for an amount equal to
the principal balance of all Term Loans and Revolving Loans and B/As (and funded
participations in Swingline Loans and unreimbursed LC Disbursements) held by
such Non-Consenting Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption Agreement in accordance with
Section 10.04(b) (which Assignment and Assumption Agreement need not be signed
by such Non-Consenting Lender); provided that as a condition precedent to the
effectiveness of such sale or assignment such assignee consents, or has
consented, to the Proposed Change.
          SECTION 10.12. Survival. All indemnities set forth herein including in
Sections 2.11(g), 2.18, 9.04, 9.07 and 10.01 shall, subject to the provisions of
Section 10.16 (to the extent applicable), survive the execution and delivery of
this Agreement and the making and repayment of the Loans and B/As.
          SECTION 10.13. Domicile of Loans and Commitments. Each Lender may
transfer and carry its Loans and/or Commitments at, to or for the account of any
branch office, subsidiary or affiliate of such Lender; provided that no Borrower
shall be responsible for increased costs arising under Section 2.16 or 2.18
resulting from any such transfer to the extent such increased costs would not
otherwise be applicable to such Lender in the absence of such transfer (although
the Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          SECTION 10.14. Confidentiality. (a) Each of the Lenders agrees that it
will use its reasonable efforts not to disclose without the prior consent of
Holdings (other than to its directors, trustees, employees, officers, auditors,
counsel or other professional advisors, to affiliates or to another Lender if
the disclosing Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information; provided that such persons shall be subject to the provisions of
this Section 10.14 to the same extent as such Lender) any information with
respect to Holdings or any of its Subsidiaries that is furnished by Holdings or
any of its Subsidiaries pursuant to this Agreement; provided that any Lender may
disclose any such information (i) that is publicly known at the time of the
disclosure or that has become generally available to the public, (ii) that
becomes available to the Administrative Agent, the Letter of Credit Issuer or
any Lender on a non-confidential basis from a source other than Holdings or any
of the Borrowers, (iii) as may be required or appropriate (A) in any report,
statement or testimony submitted to any Governmental Authority (including the
Federal Reserve Board and the Federal Deposit Insurance Corporation and similar
organizations (whether in the United States or elsewhere) or their successors)
having or claiming to have jurisdiction over such Lender or (B) in connection
with any request or requirement of any such regulatory body (including any
securities exchange or self-regulatory organization), (iv) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation

157



--------------------------------------------------------------------------------



 



or other legal process, (v) to comply with any law, order, regulation or ruling
applicable to such Lender, and (vi) to any prospective transferee in connection
with any contemplated transfer of any of the Notes or any interest therein by
such Lender or to any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to any Credit Party and its Loan Document
Obligations under the Credit Documents; provided that such prospective
transferee or actual or prospective counterparty agrees to be bound by this
Section 10.14 to the same extent as such Lender.
          (b) Each of Holdings and the Borrowers hereby acknowledges and agrees
that each Lender may share with any of its Affiliates any information related to
Holdings or any of its Subsidiaries (including any nonpublic customer
information regarding the creditworthiness of Holdings and its Subsidiaries);
provided that such Persons shall be subject to the provisions of this
Section 10.14 to the same extent as such Lender.
          SECTION 10.15. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          SECTION 10.16. Limitation on Additional Amounts, etc. Notwithstanding
anything to the contrary contained in Section 2.16 or 2.18, unless a Lender
gives notice to the US Borrower, the Canadian Borrower or the UK Borrower, as
the case may be, that it is obligated to pay an amount under such Section within
six months after the later of (a) the date the Lender incurs the respective
increased costs, Taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital or (b) the date such
Lender has actual knowledge of its incurrence of the respective increased costs,
Taxes, loss, expense or liability, reductions in amounts received or receivable
or reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the US Borrower, the Canadian Borrower or the UK
Borrower, as the case may be, pursuant to said Section 2.16 or 2.18, as the case
may be, to the extent of the costs, Taxes, loss, expense or liability, reduction
in amounts received or receivable or reduction in return on capital that are
incurred or suffered on or after the date that occurs six months prior to such
Lender giving notice to the US Borrower, the Canadian Borrower or the UK
Borrower, as the case may be, that it is obligated to pay the respective amounts
pursuant to said Section 2.16 or 2.18, as the case may be. This Section 10.16
shall have no applicability to any Section of this Agreement other than said
Sections 2.16 and 2.18.
          SECTION 10.17. Judgment Currency. (a) Each Borrower’s obligation
hereunder and under the other Credit Documents to make payments in US Dollars
or, (i) in the case of a Canadian Dollar Revolving Loan or B/A or B/A Equivalent
Loan, in Canadian Dollars or (ii) in the case of a Sterling Revolving Loan, in
Sterling (in any such case, the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Collateral Agent, the respective Letter of Credit
Issuer or the respective Lender of the full amount of the Obligation Currency

158



--------------------------------------------------------------------------------



 



expressed to be payable to the Administrative Agent, the Collateral Agent, such
Letter of Credit Issuer or such Lender under this Agreement or the other Credit
Documents. If, for the purpose of obtaining or enforcing judgment against any
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the Canadian Dollar
Equivalent or Sterling Equivalent thereof or, in the case of conversions into
other currencies, at the rate of exchange quoted by the Administrative Agent,
determined, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each of the US Borrower, Canadian Borrower and UK Borrower covenants
and agrees to pay, or cause to be paid, such additional amounts, if any (but in
any event not a lesser amount), as may be necessary to ensure that the amount
paid in the Judgment Currency, when converted at the rate of exchange prevailing
on the date of payment, will produce the amount of the Obligation Currency that
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.
          (c) For purposes of determining any rate of exchange for this
Section 10.17, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
          SECTION 10.18. Immunity. To the extent that the Canadian Borrower or
UK Borrower has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, or otherwise) with respect to
itself or its property, each of the Canadian Borrower and UK Borrower hereby
irrevocably waives such immunity in respect of its obligations hereunder and
under the other Credit Documents to which it is a party to the extent permitted
by applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 10.18 shall be to the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
          SECTION 10.19. USA Patriot Act. Each Lender hereby notifies Holdings
and each of the Borrowers that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies Holdings and each of the Borrowers, which information includes the
name and address of Holdings and each of the Borrowers and other information
that will allow such Lender to identify Holdings and each of the Borrowers in
accordance with the Patriot Act.
[Signature Pages Follow]

159



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

              COMPASS MINERALS INTERNATIONAL, INC.,
 
  by    
 
       
 
       
 
      Name:
 
      Title:
 
            COMPASS MINERALS GROUP, INC., as US Borrower,
 
  by    
 
       
 
       
 
      Name:
 
      Title:
 
            SIFTO CANADA CORP., as Canadian Borrower,
 
  by    
 
       
 
       
 
      Name:
 
      Title:
 
            SALT UNION LIMITED, as UK Borrower,
 
  by    
 
       
 
       
 
      Name:
 
      Title:
 
            JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
  by    
 
       
 
       
 
      Name:
 
      Title:

160



--------------------------------------------------------------------------------



 



              CALYON NEW YORK BRANCH, as
Syndication Agent,
 
  by    
 
       
 
       
 
      Name:
 
      Title:
 
            BANK OF AMERICA, N.A., as Co-Documentation Agent,
 
  by    
 
       
 
       
 
      Name:
 
      Title:
 
            THE BANK OF NOVA SCOTIA, as
Co-Documentation Agent,
 
  by    
 
       
 
       
 
      Name:
 
      Title:

161



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE PAGE
 
  TO THE AMENDED
 
  AND RESTATED
 
  CREDIT AGREEMENT
 
  DATED AS OF December 22, 2005

              Name of Institution
 
             
 
       
 
  by    
 
       
 
       
 
      Name:
 
      Title:

162